 



Exhibit 10.1
 
PURCHASE AGREEMENT
between
TELEFLEX INCORPORATED
and
KONGSBERG AUTOMOTIVE HOLDING ASA
Dated as of October 14, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Specific Definitions
    1  
Section 1.2 Other Terms
    1  
Section 1.3 Other Definitional Provisions
    1  
 
       
ARTICLE II PURCHASE AND SALE OF THE BUSINESS
    2  
 
       
Section 2.1 Purchase and Sale of the Business
    2  
Section 2.2 Excluded Assets
    2  
Section 2.3 Assumption of Assumed Liabilities
    4  
Section 2.4 Excluded Liabilities
    5  
Section 2.5 Purchase Price
    6  
Section 2.6 Post-Closing Adjustments
    6  
Section 2.7 Closing; Delivery and Payment
    8  
Section 2.8 Taxes and Fees
    10  
Section 2.9 Allocation of Purchase Price
    10  
Section 2.10 Nonassignability of GMS Assets
    11  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
    12  
 
       
Section 3.1 Organization and Authority
    12  
Section 3.2 No Conflict
    13  
Section 3.3 Financial Information
    13  
Section 3.4 Absence of Certain Changes or Events
    14  
Section 3.5 Real Property
    14  
Section 3.6 Business Assets
    16  
Section 3.7 Litigation
    16  
Section 3.8 Compliance with Law
    16  
Section 3.9 Contracts
    17  
Section 3.10 Consents and Approvals
    18  
Section 3.11 Acquired Company Capital Stock
    18  
Section 3.12 Labor Matters and Collective Bargaining Agreements
    19  
Section 3.13 ERISA Plans
    19  
Section 3.14 Intellectual Property
    21  
Section 3.15 Brokers and Finders
    23  
Section 3.16 Environmental Representations
    23  
Section 3.17 Taxes
    25  
Section 3.18 Accounts Receivable
    26  
Section 3.19 Inventory
    26  
Section 3.20 Material Suppliers and Customers
    26  
Section 3.21 Product Liability and Warranty
    27  
Section 3.22 Book and Records
    27  
Section 3.23 Insurance
    27  
Section 3.24 No Undisclosed Liabilities
    28  
Section 3.25 Disclosure
    28  

-i- 



--------------------------------------------------------------------------------



 



              Page
Section 3.26 Foreign Representations and Warranties
    28  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
    28  
 
       
Section 4.1 Organization and Authority of Buyer
    28  
Section 4.2 No Conflict
    29  
Section 4.3 Consents and Approvals
    29  
Section 4.4 Brokers and Finders
    29  
Section 4.5 Financial Capability
    30  
Section 4.6 Regulatory Matters
    30  
Section 4.7 Investment
    30  
Section 4.8 Litigation
    30  
Section 4.9 Buyer’s Knowledge
    30  
Section 4.10 Buyer Benefit Plans
    30  
 
       
ARTICLE V CERTAIN COVENANTS OF SELLER AND BUYER
    30  
 
       
Section 5.1 Access and Information
    30  
Section 5.2 Registrations, Filings and Consents
    32  
Section 5.3 Conduct of Business
    33  
Section 5.4 Post-Closing Obligations of the Business to Certain Employees
    35  
Section 5.5 Books and Records
    41  
Section 5.6 Closing Date Financial Information
    41  
Section 5.7 Intellectual Property
    41  
Section 5.8 Further Assurances; Cooperation
    42  
Section 5.9 Compliance with WARN, EU Directives, etc
    43  
Section 5.10 Transition Services Agreement
    43  
Section 5.11 Foreign Implementing Agreements
    44  
Section 5.12 Conveyancing Documents
    44  
Section 5.13 Disclosure; Investigation
    44  
Section 5.14 Covenant Not to Compete
    45  
Section 5.15 Bulk Transfer Laws
    47  
Section 5.16 Tax Matters
    47  
Section 5.17 Credit Support
    49  
Section 5.18 Transfer Act Procedures
    50  
Section 5.19 No Negotiation
    50  
Section 5.20 Section 338(g) Elections
    50  
Section 5.21 Section 338(h)(10) Elections
    50  
Section 5.22 UK VAT Provisions
    52  
Section 5.23 Termination of Certain Intercompany Accounts
    53  
Section 5.24 Insurance
    53  
Section 5.25 Cash Sweep
    53  
Section 5.26 Excluded Shares
    54  
Section 5.27 Transactions with Affiliates
    54  
Section 5.28 United States Workers’ Compensation Reserve
    54  
Section 5.29 Indebtedness
    54  
Section 5.30 Notification
    54  
Section 5.31 Title Insurance for GMS Real Property
    55  
Section 5.32 Additional Covenants Relating to Foreign Subsidiaries
    55  

-ii- 



--------------------------------------------------------------------------------



 



              Page
Section 5.33 HK Restructuring and Chinese Acquired Companies
    56  
 
       
ARTICLE VI CONDITIONS TO THE PURCHASE AND SALE
    56  
 
       
Section 6.1 Conditions to the Obligations of Buyer
    56  
Section 6.2 Conditions to the Obligations of Seller
    57  
 
       
ARTICLE VII AMENDMENT AND WAIVER
    58  
 
       
Section 7.1 Amendment and Modification
    58  
Section 7.2 Waiver
    58  
 
       
ARTICLE VIII SURVIVAL AND INDEMNIFICATION
    59  
 
       
Section 8.1 Survival
    59  
Section 8.2 Indemnification
    59  
Section 8.3 Method of Asserting Claims, etc
    60  
Section 8.4 Indemnification Amounts
    61  
Section 8.5 Losses Net of Insurance, Etc
    62  
Section 8.6 Sole Remedy/Waiver
    63  
Section 8.7 No Consequential or Punitive Damages
    63  
Section 8.8 Response Actions for Releases of Hazardous Substances
    63  
Section 8.9 No Set-Off
    65  
 
       
ARTICLE IX MISCELLANEOUS
    65  
 
       
Section 9.1 Termination
    65  
Section 9.2 Effect of Termination
    66  
Section 9.3 Notices of Breaches, etc
    66  
Section 9.4 Return of Information
    66  
Section 9.5 Collection of Receivables or Excluded Assets
    67  
Section 9.6 Expenses
    67  
Section 9.7 Assignment
    67  
Section 9.8 Entire Agreement; No Third Party Rights
    67  
Section 9.9 Disclosure Letters
    68  
Section 9.10 Counterparts
    68  
Section 9.11 Section Headings
    68  
Section 9.12 Notices
    68  
Section 9.13 Governing Law
    69  
Section 9.14 Illegality
    69  
Section 9.15 Public Announcements
    69  

-iii- 



--------------------------------------------------------------------------------



 



               
APPENDICES:
       
 
       
Appendix A            Definitions
         
Appendix B            Acquired Companies
         
Appendix C            Selling Subsidiaries
         
Appendix D [Intentionally Omitted]
         
Appendix E            Material Consents
         
Appendix F            Additional Representations and Warranties
         
Appendix G            China Restructuring Provisions
       

 
SCHEDULES:
 
1. GMS Real Property
 
2. Facilities
 
3. Limerick Assets

-iv- 



--------------------------------------------------------------------------------



 



Exhibits

 
Exhibit A Assumption Agreement
 
Exhibit B Bill of Sale
 
Exhibit C Conveyancing Documents
 
Exhibit D Transition Services Agreement
 
Exhibit E Intellectual Property License Agreement
 
Exhibit F Hagerstown Lease Agreement
 
Exhibit G Limerick Lease Agreement
 
Exhibit H Supply Agreements
 
Exhibit I Morse License Agreement
 
Exhibit J Post-Closing Confidentiality Agreement
 
Exhibit K [Intentionally Omitted]
 
Exhibit L Intellectual Property Grant-Back License
 
Exhibit M GMS Intellectual Property Asset Transfer Agreement
 
Exhibit N Release
 
Exhibit O Cash Retention and Release Plan
 
Exhibit P Form of Legal Opinion of Seller’s Counsel

-i- 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT is made and entered into as of the 14th day of
October, 2007 by and between Teleflex Incorporated, a Delaware corporation
(“Seller”), and Kongsberg Automotive Holding ASA, a company established under
the laws of the Kingdom of Norway (“Buyer”).
BACKGROUND
     A. Seller owns and operates, directly and through direct and indirect
subsidiaries, the Business (as defined herein).
     B. Seller and the Selling Subsidiaries (as defined herein) desire to sell,
transfer and assign to Buyer, and Buyer desires to purchase from Seller and the
Selling Subsidiaries, the Acquired Companies (as defined herein) and the GMS
Assets (as defined herein), and Buyer desires to assume the Assumed Liabilities
(as defined herein), as more specifically provided herein.
TERMS
     In consideration of the mutual covenants and undertakings contained herein,
and subject to and on the terms and conditions herein set forth and intending to
be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Specific Definitions. As used in this Agreement, the terms
identified on Appendix A attached hereto shall have the meanings set forth or
referred to in Appendix A.
     Section 1.2 Other Terms. Other terms may be defined elsewhere in the text
of this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.
     Section 1.3 Other Definitional Provisions.
     (a) The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. Whenever the words
“include,” “includes” or “including” (or any variation thereof) are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”
     (b) References to specific Articles and Sections are to the Articles and
Sections of this Agreement, unless specifically stated otherwise.

 



--------------------------------------------------------------------------------



 



     (c) The terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa. All references to “dollars” or “$” mean
“U.S. dollars.”
     (d) All accounting terms not specifically defined herein shall, to the
extent not inconsistent with the express terms of this Agreement, be construed
in conformity with GAAP consistently applied.
     (e) References to any United States legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, court, official or
any legal concept or thing shall, in respect of any jurisdiction other than the
United States be deemed to include what most nearly approximates in that
jurisdiction to the United States legal term.
ARTICLE II
PURCHASE AND SALE OF THE BUSINESS
     Section 2.1 Purchase and Sale of the Business. Upon the terms and subject
to the conditions set forth in this Agreement, at the Closing, Seller shall
sell, convey, transfer, assign and deliver to Buyer, and shall cause the Selling
Subsidiaries to sell, convey, transfer, assign and deliver to Buyer, and Buyer,
directly or through one or more Affiliates, shall purchase from Seller and the
Selling Subsidiaries, as applicable, all of Seller’s and the Selling
Subsidiaries’ right, title and interest in and to the following, in each case
free and clear of all Encumbrances, except for, only in the case of the Business
Assets, Permitted Encumbrances:
     (a) the Shares; and
     (b) the Business Assets.
     Notwithstanding anything to the contrary contained in this Agreement,
Seller and the Selling Subsidiaries may retain copies of any Contracts, Books
and Records or any other documents or materials that are included in the
Business Assets, subject to the terms and conditions of the Post-Closing
Confidentiality Agreement to be entered into by the parties in accordance with
Section 5.1(c).
     Notwithstanding anything to the contrary contained herein, neither Buyer
nor any of its Affiliates will purchase, assume or be obligated or responsible
for any Excluded Assets or Excluded Liabilities.
     Section 2.2 Excluded Assets. Notwithstanding anything herein to the
contrary, from and after the Effective Time, except to the extent and amount
included in Net Working Capital as reflected on the Final Closing Working
Capital Statement, Seller and the Selling Subsidiaries shall retain all of their
right, title and interest in and to, and there shall be excluded from the sale,
conveyance, assignment or transfer to Buyer hereunder, and the Business Assets
shall not include, the following assets and properties (such retained assets and
properties, which shall include any such properties and assets owned by or
titled in the name of an Acquired Company, being herein collectively referred to
as the “Excluded Assets”):

2



--------------------------------------------------------------------------------



 



     (a) all (i) cash and cash equivalents on hand at the Effective Time,
wherever located, including bank balances and cash and cash equivalents in bank
accounts, monies in the possession of any banks, savings and loans or trust
companies and similar cash items on hand at the Effective Time, (ii) bank
accounts of Seller and the Selling Subsidiaries and (iii) investment securities
and other short- and medium-term investments, but excluding (A) escrow monies
and funds held in trust (other than funds held in trust in connection with
Seller Benefit Plans which are Excluded Assets), (B) security deposits in the
possession of landlords, utility companies or Government Authorities,
(C) customer prepayments (items (A), (B) and (C) collectively, “Cash Deposits”),
and (D) cash or cash equivalents that are to be retained by certain Acquired
Companies pursuant to this Agreement or the Cash Retention and Release Plan;
     (b) all refunds of Taxes to the extent that the Taxes being refunded relate
to an Excluded Liability or an Excluded Asset or the right to receive such
refund is not included as a Current Asset in the Final Closing Working Capital
Statement;
     (c) all Tax Returns of Seller and the Selling Subsidiaries;
     (d) except as expressly provided in Section 5.4, all Seller Benefit Plans,
including the Gems Sensors Pension and Life Assurance Plan (f/k/a the IMO
Industries Pension and Assurance Plan) for employees at the GMS Facility located
in Basildon, United Kingdom;
     (e) all supplies and inventory owned by Seller or any of the Selling
Subsidiaries that are not Supplies or Inventory;
     (f) furniture, fixtures, furnishings, machinery, vehicles, equipment and
other tangible personal property owned or leased by Seller or any of the Selling
Subsidiaries that are not Fixtures and Equipment;
     (g) the Seller Intellectual Property, except as set forth in the
Intellectual Property License Agreement;
     (h) the computer hardware, stored data, computer software and documentation
owned or licensed by Seller, an Acquired Company or any of the Selling
Subsidiaries (i) not used or held for use in the Business, or (ii) listed in
Section 2.2(h) of the Seller Disclosure Letter;
     (i) any rights or benefits pursuant to any insurance policies
(intercompany, self-insurance or otherwise), except to the extent set forth in
Section 5.24;
     (j) any causes of action, lawsuits, judgments, claims and demands of any
nature that arose or arise or relate to events that occur prior to, at or
following the Effective Time if the same arose, arise out of, or are related to,
any of the Excluded Assets or Excluded Liabilities, whether arising by way of
counterclaim or otherwise;
     (k) any governmental licenses, permits and approvals, including
Environmental Permits, which (i) are not held by or in the name of an Acquired
Company, or (ii) do not relate to the Business, or (iii) relate to the Business
but their transfer is not permitted by Law;

3



--------------------------------------------------------------------------------



 



     (l) any Books and Records that Seller or any of its Affiliates (excluding
the Acquired Companies) are required to retain pursuant to Law or which relate
to the Excluded Assets or the Excluded Liabilities, provided that Seller shall
provide Buyer with reasonable access to any such Books and Records that relate
to the Business, the Business Assets or the Acquired Companies for the purpose
of making copies thereof, at Buyer’s sole cost and expense;
     (m) all letters of credit, including those posted with, or in favor of, any
Governmental Authority to support Seller’s or any of its Affiliates’ financial
responsibility or bonding requirements;
     (n) the Excluded Shares;
     (o) the real property and all leases and improvements thereto located at
(i) 266 Industrial Drive, Hillsdale, MI, (ii) Auburn Hills, Michigan (Teleflex
Fluid Systems, Inc.); (iii) Poligono Industrial Valdemuel, Avenida del Rodel 9,
50290, Epila, Spain; (iv) Avda Opel Espana SN, Industrial Valdemuel in Epila,
Spain; and (v) Milton Keynes, England (TFX Group Limited);
     (p) except as set forth in the Transition Services Agreement, any rights to
corporate resources and services provided to the Business (including to the
Acquired Companies) by either Seller or any of its Affiliates (other than an
Acquired Company), including (i) corporate legal counsel, (ii) corporate
accounting, consolidation and financial reporting/taxes, (iii) treasury support,
(iv) information technology, (v) insurance/risk management coordination,
(vi) human resource management (including benefits administration and payroll)
and (vii) environmental health and safety consultation;
     (q) the leases, contracts and rights listed in Section 2.2(q) of the Seller
Disclosure Letter; and
     (r) the properties and assets listed in Section 2.2(r) of the Seller
Disclosure Letter, located at the GMS Facilities.
     Section 2.3 Assumption of Assumed Liabilities. Except for any Excluded
Liabilities, and subject to Section 2.4, from and after the Effective Time,
Buyer shall assume from the Seller or the Selling Subsidiaries, as applicable,
and fully pay, discharge, satisfy and perform in accordance with their terms,
all debts, liabilities, or obligations (whether now existing or hereafter
arising and whether arising out of occurrences, events or incidents occurring
before, on or after the Effective Time and whether primary or secondary, direct
or indirect, known or unknown, fixed or contingent), to the extent such debts,
liabilities or obligations arise out of the Business as currently or previously
conducted at the GMS Facilities by the Seller, any of the Selling Subsidiaries,
or the GMS Assets (the “Assumed Liabilities”), including (to the extent that the
same are not Excluded Liabilities) the following:
     (a) all of the debts, liabilities and obligations of Seller and the Selling
Subsidiaries arising under or relating to the Contracts included in the GMS
Assets;
     (b) all of the debts, liabilities and obligations assumed by Buyer pursuant
to Section 5.4 and the other debts, liabilities and obligations relating to the
GMS Employees;

4



--------------------------------------------------------------------------------



 



     (c) all liabilities whether arising before, on or after the Effective Time
with respect to all actions, suits, proceedings, disputes, claims (including
products liability claims) or investigations that relate to the operation of the
Business at the GMS Facilities or the GMS Assets, at law, in equity or
otherwise, including all actions, suits, proceedings, disputes, claims or
investigations set forth in Sections 3.7, 3.8, 3.9 and 3.16 of the Seller
Disclosure Letter that are not listed in Section 2.4 of the Seller Disclosure
Letter; and
     (d) third party claims relating to the operation of the Business at the GMS
Facilities for product returns, exchanges and rejects or relating to services
rendered as part of the Business.
     Buyer’s obligations under this Section 2.3 will not be subject to offset or
reduction by reason of any actual or alleged breach of any representation,
warranty or covenant contained in this Agreement or the Ancillary Agreements or
any closing or other document contemplated by this Agreement or the Ancillary
Agreements, any right or alleged right of indemnification hereunder or for any
other reason.
     Section 2.4 Excluded Liabilities. Notwithstanding any other provision of
this Agreement, Buyer is not assuming (directly or indirectly, by entity
acquisition or an acquisition of shares) any, and Seller shall remain
responsible for and Seller or the relevant Selling Subsidiary shall retain all,
debts, liabilities and obligations (whether now existing or hereafter arising
and whether arising out of occurrences, events or incidents occurring before, on
or after the Effective Time and whether primary or secondary, direct or
indirect, known or unknown, fixed or contingent) of Seller, the Selling
Subsidiaries and the Acquired Companies (the “Excluded Liabilities”), to the
extent such debts, liabilities or obligations arise out of the following:
     (a) any of the Excluded Assets;
     (b) all of the debts, liabilities and obligations of Seller and the Selling
Subsidiaries arising under or relating to the Contracts not included in the GMS
Assets;
     (c) any Indebtedness to the extent not included in the calculation of the
Purchase Price pursuant to Section 2.5(a);
     (d) any debts, liabilities, obligations, accruals or accrued benefits
arising under or relating to any Retained Benefit Plans (including Seller’s
Pension Plans), including (i) any accruals or accrued benefits under such
Retained Benefit Plans for the benefit of any Transferred Employee, (ii) any
early retirement benefit or subsidy or any other subsidy required by such
Retained Benefit Plans, and (iii) any early retirement benefit or subsidy
provided by such Retained Benefit Plan as required by the collective bargaining
agreement between Teleflex Automotive and the PACE Local 5-0524 union employees
at the Van Wert, Ohio Facility as such collective bargaining agreement is in
existence on the date hereof, but only with respect to service with Seller prior
to the Effective Time;
     (e) [intentionally omitted]; and
     (f) any matter listed in Section 2.4 of the Seller Disclosure Letter.

5



--------------------------------------------------------------------------------



 



     Seller’s obligations under this Section 2.4 will not be subject to offset
or reduction by reason of any actual or alleged breach of any representation,
warranty or covenant contained in this Agreement or the Ancillary Agreements or
any closing or other document contemplated by this Agreement or the Ancillary
Agreements, any right or alleged right of indemnification hereunder or for any
other reason.
     Section 2.5 Purchase Price.
     (a) Upon the terms and subject to the conditions set forth herein, at the
Closing, Buyer shall (i) pay to Seller and the Selling Subsidiaries the
aggregate purchase price of Five Hundred Sixty Million U.S. dollars
($560,000,000.00) in cash less the amount required to repay the Indebtedness of
the Acquired Companies outstanding at the Effective Time (together, the
“Purchase Price”), and (ii) assume the Assumed Liabilities.
     (b) If a party determines that it may be required by Law to withhold on
account of Taxes with respect to a payment to be made hereunder to any
Governmental Authority, such party shall provide the other party prompt written
notice thereof (but, with respect to the payment of the Purchase Price, in no
event less than two (2) Business Days prior to the Closing Date) and shall be
permitted to so withhold and, provided that the amount so withheld is remitted
to the Governmental Authority to whom such withheld amounts should be remitted,
such withheld amount shall be treated as having been paid to such party. In the
event, Buyer has a withholding obligation under Law in connection with the
Adjustment Payment and Buyer’s obligation exceeds the amount which it is
required to pay under Section 2.6 with respect to the Adjustment Payment, Buyer
shall notify Seller of the amount of such excess and Seller shall be required,
within three (3) Business Days of receipt of such notice, to pay to Buyer the
amount of such excess, which amount Buyer shall be required to remit to the
appropriate Governmental Authority as amounts withheld from a payment to Seller.
     Section 2.6 Post-Closing Adjustments.
     (a) Within ninety (90) days following the Closing Date, Buyer shall prepare
and deliver to Seller a working capital statement setting forth the Net Working
Capital of the Business as of the Effective Time (the “Closing Working Capital
Statement”), which shall be derived from a balance sheet of the Business as of
the Effective Time, prepared using accounting principles generally accepted in
the United States consistently applied (“GAAP”), except for the use of
accounting practices, principles and methodologies reflected in Section 2.6(a)
of the Seller Disclosure Letter, and except that, notwithstanding the foregoing,
there shall be excluded from the Closing Working Capital Statement all Excluded
Assets and all Excluded Liabilities. Seller shall provide Buyer and its
accountants full access to the Books and Records, any other information,
including the work papers of its accountants, and to any employees, to the
extent necessary for Buyer to prepare the Closing Working Capital Statement. All
parties agree that following the Closing and prior to the determination of the
Final Closing Working Capital Statement, neither of them shall alter or destroy
any of the Books and Records on which the Closing Working Capital Statement is
to be based.
     (b) Seller shall, within sixty (60) days after the delivery by Buyer of the
Closing Working Capital Statement (“Seller’s Review Period”), complete its
review of Net

6



--------------------------------------------------------------------------------



 



Working Capital reflected on the Closing Working Capital Statement. Buyer shall
provide Seller and its accountants full access to its Books and Records, any
other information, including the work papers of its accountants, and to any
employees, to the extent necessary for Seller to review the Closing Working
Capital Statement and prepare the Seller’s Objection, if any. The Closing
Working Capital Statement shall be binding and conclusive upon, and deemed
accepted by, Seller and Buyer unless Seller shall have notified Buyer in writing
prior to the expiration of Seller’s Review Period of any good faith objection
thereto, which written objection can only be that Net Working Capital, as
reflected on the Closing Working Capital Statement, is inaccurate, has not been
prepared in accordance with Section 2.6(a) or contains mathematical errors on
its face (the “Seller’s Objection”); provided, that Seller may not deliver more
than one Seller’s Objection and may not amend its Seller’s Objection once it has
been delivered to Buyer. The Seller’s Objection shall set forth a specific
description of the basis of Seller’s Objection and the specific adjustments to
Net Working Capital reflected on the Closing Working Capital Statement which
Seller believes should be made. Notwithstanding the foregoing (i) any items not
disputed in a valid Seller’s Objection shall be deemed to have been accepted by
Seller and Buyer, (ii) Seller or Buyer, as the case may be, shall within five
(5) Business Days of the date of the expiration of Seller’s Review Period make
the Adjustment Payment required by Section 2.6(e) with respect to such
undisputed items, and (iii) Seller and Buyer each agree that it shall not object
to or otherwise challenge the Working Capital Amount.
     (c) If Buyer and Seller are unable to resolve all of their disputes with
respect to the Closing Working Capital Statement within fifteen (15) days
following Buyer’s receipt of Seller’s Objection to such Closing Working Capital
Statement pursuant to Section 2.6(b), they shall refer their remaining
differences to Ernst & Young (New York office) or another internationally
recognized firm of independent public accountants as to which Buyer and Seller
mutually agree (the “CPA Firm”) for decision, which decision shall be final and
binding on the parties upon delivery of the written opinion set forth in
sub-clause (iii) below. The procedure and schedule under which any dispute shall
be submitted to the CPA Firm shall be as follows:
     (i) Within fifteen (15) days following the expiration of the period
referred to in paragraph (c) above, Seller shall submit any unresolved portion
of Seller’s Objection to the CPA Firm in writing (with a copy to Buyer),
supported by any documents and/or affidavits upon which it relies.
     (ii) Within fifteen (15) days following Seller’s submission of the
unresolved portion of Seller’s Objection as specified in sub-clause (i) above,
Buyer shall submit its response to the CPA Firm in writing (with a copy to
Seller), supported by any documents and/or affidavits upon which it relies.
     (iii) The CPA Firm shall deliver its written opinion within twenty
(20) days following its receipt of the information provided for in sub-clause
(ii) above, or such longer period of time as the CPA Firm determines is
necessary, but not to exceed thirty (30) days. The scope of the disputes to be
resolved by the CPA Firm is limited to the unresolved portion of the Seller’s
Objection. Seller and Buyer shall make readily available to the CPA Firm all
relevant Books and Records and any work papers (including those of the parties’
respective

7



--------------------------------------------------------------------------------



 



accountants) relating to the Closing Working Capital Statement and all other
items reasonably requested by the CPA Firm.
     Any expenses relating to the engagement of the CPA Firm shall be allocated
between Seller and Buyer so that Seller’s share of such costs shall be in the
same proportion that (x) the aggregate amount of the disputed items submitted by
Seller to the CPA Firm that are unsuccessfully disputed bears to (y) the total
amount of all disputed items submitted by Seller to the CPA Firm; the remaining
portion of such costs to be allocated to Buyer. Buyer and Seller shall each bear
the fees of their respective auditors incurred in connection with the
determination and review of the Closing Working Capital Statement.
     (d) The Closing Working Capital Statement shall become final and binding on
the parties upon the earliest of (i) if no Seller’s Objection has been given,
the expiration of the Seller’s Review Period, (ii) agreement in writing by Buyer
and Seller that the Closing Working Capital Statement, together with any
modifications thereto agreed by Buyer and Seller, shall be final and binding and
(iii) the date on which the CPA Firm shall issue its written determination with
respect to any dispute relating to such Closing Working Capital Statement. The
Closing Working Capital Statement, as submitted by Buyer if no timely Seller’s
Objection has been given or as adjusted pursuant to any agreement between the
parties, or as determined pursuant to the decision of the CPA Firm, is herein
referred to as the “Final Closing Working Capital Statement.”
     (e) Within five (5) Business Days following the determination of the Final
Closing Working Capital Statement, the net adjustment payment payable pursuant
to this Section 2.6(e) (the “Adjustment Payment”) and interest thereon shall be
paid by wire transfer of immediately available funds to a bank account
designated by Buyer or Seller, as the case may be, to the extent such amount was
not previously paid by Seller or Buyer, as the case may be, pursuant to Section
2.6(b). The Adjustment Payment shall be equal to: (x) Net Working Capital, as
reflected on the Final Closing Working Capital Statement minus the Working
Capital Amount. The Adjustment Payment shall be payable by Buyer to Seller if
positive, and by Seller to Buyer if negative and shall be treated as an
adjustment of the Purchase Price for Income Tax Purposes. The Adjustment Payment
shall bear interest from the Closing Date to the date of payment at the Closing
Date Interest Rate, which interest shall be calculated on the basis of a 365-day
year and the actual number of days elapsed and such interest shall be paid on
the same date and in the same manner as such Adjustment Payment. Any adjustment
or non-adjustment to the Purchase Price shall not form the basis for any claim
for damages pursuant to this Agreement. The parties’ payment obligations under
this Section 2.6 will not be subject to offset or reduction by reason of any
actual or alleged breach of any representation, warranty or covenant contained
in this Agreement or the Ancillary Agreements, and any right or alleged right of
indemnification hereunder or for any other reason or under any other agreement.
     Section 2.7 Closing; Delivery and Payment.
     (a) Closing Date. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the Detroit office of Miller,
Canfield, Paddock and Stone, PLC, at 10:00 a.m., Detroit, Michigan time, on the
second (2nd) Business Day following the date on which all the conditions to
Closing in Article VI are satisfied or waived, or on such

8



--------------------------------------------------------------------------------



 



other date or at such other time as may be mutually agreed upon in writing by
Buyer and Seller (the time and date on which the Closing occurs is hereinafter
referred to as the “Closing Date”).
     (b) Delivery and Payment. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing:
     (i) Buyer shall pay to Seller and the Selling Subsidiaries the respective
part of the Purchase Price set forth opposite their respective names in the
Closing Memorandum; such payments to be made in immediately available funds by
wire transfer to the accounts designated in writing by Seller in the Closing
Memorandum, the payment instructions of such wire transfer to be evidenced by a
payment letter delivered by Buyer’s lender to Seller at Closing confirming the
amount of the aggregate Purchase Price, such Closing Memorandum to be agreed
between the parties not less than ten (10) Business Days prior to the Closing
Date, and such accounts to be U.S. dollar accounts with banks located in New
York, New York, or such other banks and currency denominations as mutually
arranged by the parties and Buyer’s lender and set forth in the Closing
Memorandum;
     (ii) Seller and the Selling Subsidiaries, as the case may be, shall deliver
to Buyer, or to one or more Affiliates designated by Buyer, certificates
evidencing the Shares that are certificated (duly endorsed in blank or with
appropriate stock powers annexed thereto duly endorsed in blank, and with all
necessary stock transfer tax stamps affixed thereto) and such other instruments
of transfer, assignment, and conveyance, transfer agreements, transfer forms,
amendments to articles of association or equivalent charter documents, powers of
attorney, tax clearance and other certificates and forms, declarations of
investment and disinvestment, and other instruments as are sufficient and
effective to convey, transfer and assign to Buyer all right, title and interest
in and to the Shares and as may be customary in the practice of the relevant
jurisdictions, together with possession of such Shares, all such items to be
duly executed, delivered, notarized and apostilled as necessary and to be in
form and substance reasonably satisfactory to Buyer;
     (iii) Seller and the Seller Subsidiaries, as the case may be, shall deliver
to Buyer, or to one or more Affiliates designated by Buyer, the Bill of Sale,
the Assumption Agreement, the Conveyancing Documents, the GMS Intellectual
Property Asset Transfer Agreement and such other deeds, instruments of transfer,
assignment, and conveyance, powers of attorney, tax clearance and other
certificates and forms, and other instruments as are sufficient and effective to
convey, transfer and assign to Buyer all right, title and interest in and to the
GMS Assets and as may be customary in the practice of the relevant
jurisdictions, together with possession of such Shares, all such items to be
duly executed, delivered, notarized and apostilled as necessary and to be in
form and substance reasonably satisfactory to Buyer;

9



--------------------------------------------------------------------------------



 



     (iv) Seller and the Selling Subsidiaries shall deliver to Buyer the Foreign
Implementing Agreements and the other Ancillary Agreements, each duly executed,
delivered, notarized and apostilled, as necessary;
     (v) Buyer shall deliver to Seller the Foreign Implementing Agreements and
the other Ancillary Agreements, each duly executed, delivered, notarized and
apostilled, as necessary;
     (vi) Buyer shall deliver to Seller the Assumption Agreement and such other
instruments of assumption as are sufficient to assume all of the Assumed
Liabilities as provided in this Agreement, all to be duly executed, delivered,
notarized and apostilled as necessary and to be in form and substance reasonably
satisfactory to Seller;
     (vii) Seller and the Selling Subsidiaries shall deliver to Buyer executed
releases with respect to each Acquired Company, substantially in the form
attached hereto as Exhibit N; and
     (viii) Seller and Buyer shall deliver, or cause to be delivered, each to
the other, such documents and other deliveries as are required pursuant to
Article V to be delivered at Closing and Article VI to be delivered at or prior
to the closing.
     Section 2.8 Taxes and Fees. Sales taxes, transfer taxes, stamp taxes,
conveyance taxes, mortgage taxes, intangible taxes, documentary recording taxes,
license and registration fees, notarial fees incurred in connection with the
execution of any deed of transfer, and recording fees imposed by any
Governmental Authority, if any, imposed upon the transfer of the Shares or the
GMS Assets hereunder and the filing of any instruments (the “Transfer Taxes”)
shall be borne equally by Buyer and Seller. Seller and Buyer shall cooperate
with each other in any mutually agreeable, reasonable and lawful arrangement
designed to minimize any applicable Transfer Taxes.
     Section 2.9 Allocation of Purchase Price. The Purchase Price shall be
allocated among the Seller and the Selling Subsidiaries on the basis of the
relative fair market value of the Shares, the Business Assets and the Seller
covenant not to compete described in Section 5.14. The initial allocation (the
“Initial Allocation”) shall be prepared by Seller for the review and approval of
Buyer within five (5) Business Days after the date hereof for the review and
approval of Buyer. If within thirty (30) days after delivery of the Initial
Allocation, Buyer notifies Seller in writing that Buyer objects to the
allocation set forth in the Allocation, Buyer and Seller shall use commercially
reasonable efforts to resolve such dispute within twenty (20) days thereafter.
In the event that Buyer and Seller are unable to resolve such dispute within
such twenty (20) days, Buyer and Seller shall, within ten (10) days after such
twenty (20) day period, submit such disputed items to the CPA Firm for
resolution under the procedures set forth in Section 2.6(c). Additionally,
Seller and Buyer agree that the portion of the Purchase Price allocated pursuant
to the Initial Allocation to businesses where Seller or any Selling Subsidiary
is selling assets (including sales of stock where section 338(h)(10) elections
are being made) shall be further allocated (the “Asset Allocation”) among the
GMS Assets sold by Seller or any Selling Subsidiary as required by Section 1060
of the Code on the basis of the fair market value

10



--------------------------------------------------------------------------------



 



of the respective assets. In addition, any Adjustment Payment shall be treated
as a Purchase Price adjustment and allocated (the “Adjustment Allocation”) in a
manner consistent with the Initial Allocation. The Asset Allocation and the
Adjustement Allocation shall be prepared by Seller for the review and approval
of Buyer within twenty (20) Business Days after the date on which the Final
Closing Working Capital Statement is determined. If within thirty (30) days
after delivery of such allocations, Buyer notifies Seller in writing that Buyer
objects to the allocations, Buyer and Seller shall use commercially reasonable
efforts to resolve such dispute within twenty (20) days thereafter. In the event
that Buyer and Seller are unable to resolve such dispute within such twenty
(20) days, Buyer and Seller shall, within ten (10) days after such twenty
(20) day period, submit such disputed items to the CPA Firm for resolution under
the procedures set forth in Section 2.6(c). The final version of the Initial
Allocation, the Asset Allocation and the Adjustment Allocation (the
“Allocation”) shall become part of this Agreement for all purposes. Seller, the
Selling Subsidiaries and Buyer agree to report, pursuant to Section 1060 of the
Code and the regulations promulgated thereunder or any other similar provision
under Law, as and when required, the Allocation of the Purchase Price, as
adjusted hereunder, among the Shares, GMS Assets and the Seller covenant not to
compete described in Section 5.14 in a manner entirely consistent with such
Allocation in the preparation and filing of all Tax Returns (including IRS
Form 8594). Neither Buyer nor Seller shall take any position (whether in audits,
Tax Returns, or otherwise) that is inconsistent with such Allocation unless
required to do so by Law.
     Section 2.10 Nonassignability of GMS Assets. Except for any Business Assets
requiring a Material Consent, to the extent that the sale, assignment, lease,
sublease, transfer, conveyance or delivery or attempted sale, lease, sublease,
assignment, transfer, conveyance or delivery to Buyer, of any asset, contract,
lease, license, right or property that would be a GMS Asset or any claim or
right or any benefit arising thereunder or resulting therefrom is prohibited by
any Law or would require any governmental or third party authorizations,
approvals, consents or waivers, and such authorizations, approvals, consents or
waivers shall not have been obtained prior to the Closing, the Closing shall
proceed and Buyer shall pay the full Purchase Price at Closing without the sale,
assignment, lease, sublease, transfer, conveyance or delivery of such asset (and
the failure to obtain such authorization, approval, consent or waiver and the
failure to sell, assign, convey or deliver such assets shall not constitute a
breach of this Agreement by Seller), and this Agreement shall not constitute a
sale, assignment, sublease, transfer, conveyance or delivery of such asset or an
attempt thereof. In the event that the Closing proceeds without the transfer,
sublease or assignment of any such asset, then following the Closing, the
parties shall use commercially reasonable efforts and cooperate with each other
to obtain promptly such authorizations, approvals, consents or waivers;
provided, however, that neither Seller nor any of the Selling Subsidiaries shall
be required to pay any consideration or compromise any rights not otherwise
required by this Agreement to be compromised for any such authorization,
approval, consent or waiver, other than filing, recordation or similar fees,
which shall be reimbursed by Buyer. Pending such authorization, approval,
consent or waiver, the parties shall cooperate with each other in any mutually
agreeable, reasonable and lawful arrangements designed to provide to Buyer the
benefits of use of such asset and to the Seller or the Selling Subsidiaries, as
applicable, the benefits, including any indemnities, that it would have obtained
had the asset been conveyed to Buyer at the Closing. To the extent that Buyer is
provided the benefits pursuant to this Section 2.10 of any Contract included in
the GMS Assets, Buyer shall perform for the benefit of the other Persons that
are parties thereto the obligations of Seller or the Selling Subsidiaries, as

11



--------------------------------------------------------------------------------



 



applicable, thereunder and pay, discharge and satisfy any related liabilities
that, but for the lack of an authorization, approval, consent or waiver to
assign such liabilities to Buyer, would be Assumed Liabilities. Once
authorization, approval, consent or waiver for the sale, assignment, lease,
sublease, transfer, conveyance or delivery of any such asset not sold, assigned,
leased, subleased, transferred, conveyed or delivered at the Closing is
obtained, Seller shall and shall cause the Selling Subsidiaries to assign,
lease, sublease, transfer, convey or deliver such asset to Buyer at no
additional cost to Buyer. To the extent that any such asset cannot be
transferred or the full benefits of use of any such asset cannot be provided to
Buyer following the Closing pursuant to this Section 2.10, then Seller shall and
shall cause the Selling Subsidiaries to enter into such arrangements with Buyer
(including leasing, subleasing, sublicensing or subcontracting) to provide to
the parties the economic (taking into account Tax costs and benefits) and
operational equivalent, to the extent permitted, of obtaining such
authorization, approval, consent or waiver and the performance by Buyer of the
obligations thereunder. Seller or the Selling Subsidiaries, as the case may be,
shall pay to Buyer promptly upon receipt thereof, all income, proceeds and other
monies received by Seller or the Selling Subsidiaries, as the case may be, in
connection with their use of any asset (net of any Taxes and any other costs
imposed upon Seller or the Selling Subsidiaries, as the case may be) in
connection with the arrangements under this Section 2.10. Except as set forth in
this Section 2.10, Buyer agrees that Seller and its Affiliates shall not have
any liability whatsoever (including any liability under Article VIII) to Buyer
or its Affiliates arising out of or relating to the failure to obtain any such
authorizations, approvals, consents or waivers with respect to the GMS Assets
that may be required in connection with the transactions contemplated hereby or
because of the termination of any license, lease, contract, commitment,
agreement or instrument as a result thereof. Notwithstanding anything to the
contrary in this Section 2.10, unless Buyer otherwise provides written notice to
Seller on the Closing Date, this Section 2.10 shall not apply to any GMS Asset
subject to a Material Consent or to any GMS Asset to be assigned pursuant to the
GMS Intellectual Property Asset Transfer Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Buyer as follows:
     Section 3.1 Organization and Authority. Seller, each of the Acquired
Companies and each of the Selling Subsidiaries has been duly incorporated or
formed, are each validly existing and in good standing (or its equivalent under
Law) under the laws of its jurisdiction of incorporation or formation, with the
requisite power (corporate or otherwise) and authority to own, operate or lease
the properties that it purports to own, operate or lease and to carry on its
business as now being conducted. Each of the Acquired Companies is duly
qualified to do business and is in good standing (or its equivalent under Law)
under the laws of each state or other jurisdiction in which either the ownership
or use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification, except where the failure to so
qualify would not, individually or in the aggregate, have a Material Adverse
Change. Seller and each of the Selling Subsidiaries have the full power
(corporate or otherwise) and authority to enter into this Agreement, the Foreign
Implementing Agreements or the Ancillary Agreements, as the case may be, and to
perform its obligations hereunder and

12



--------------------------------------------------------------------------------



 



thereunder. This Agreement has been duly authorized, executed and delivered by
Seller and constitutes a legal, valid and binding agreement of Seller,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, and no other proceedings on the part of Seller are necessary to
authorize this Agreement and the consummation of the transactions contemplated
hereby. The Ancillary Agreements and the Foreign Implementing Agreements will be
duly authorized, executed and delivered by the Seller or one or more Selling
Subsidiaries, as applicable, and will constitute legal, valid and binding
agreements of the Seller or the Selling Subsidiaries, as applicable, enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles, and
no other proceedings on the part of the Seller, the Selling Subsidiaries or the
Acquired Companies are necessary to authorize the Ancillary Agreements or the
Foreign Implementing Agreements and the consummation of the transactions
contemplated thereby. Seller has made available to Buyer complete and accurate
copies of the organizational and governing documents, as currently in effect, of
each of the Acquired Companies.
     Section 3.2 No Conflict. Neither the execution, delivery and performance of
this Agreement and each Ancillary Agreement and Foreign Implementing Agreement
to which Seller or a Selling Subsidiary is a party, nor compliance by Seller and
the Selling Subsidiaries with the terms and provisions of this Agreement and
each such Ancillary Agreement and Foreign Implementing Agreement, nor
consummation of any of the transactions contemplated thereby, will violate
(a) any provision of the certificate of incorporation or bylaws or other similar
organizational document of Seller, any Acquired Company or any Selling
Subsidiary; (b) any Law or any injunction, order or decree of any Governmental
Authority to which Seller, an Acquired Company or a Selling Subsidiary is
subject, or give any Governmental Authority or other Person the right to
challenge any of the transactions contemplated by this Agreement or to exercise
any remedy or obtain any relief under any Law, injunction, order or decree of
any Governmental Authority, (c) except as described in Section 3.2 of the Seller
Disclosure Letter, result in any breach of, or constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, or give to others any rights of termination, first refusal,
amendment, acceleration or cancellation of any Material Contract, or (d) result
in the creation of any Encumbrance (other than a Permitted Encumbrance) on any
of the Business Assets.
     Section 3.3 Financial Information. Section 3.3 of the Seller Disclosure
Letter sets forth (a) audited combined balance sheets of the Business as at
December 31, 2006 and December 25, 2005, and the related audited combined
statements of income and cash flows for each of the fiscal years then ended,
together with the report thereon of PricewaterhouseCoopers LLP, independent
certified public accountants (the “Audited Financial Information”), and (b) an
unaudited combined balance sheet of the Business as at July 1, 2007 and the
related unaudited combined statement of income prepared by management for the
six (6) month period then ended (the “Interim Financial Information” and,
collectively with the Audited Financial Information, the “Financial
Information”). The Financial Information (including all notes thereto) fairly
presents in all material respects the financial condition, the results of
operations and cash flow of the Business as at the respective dates of and for
the periods referred to in such Financial

13



--------------------------------------------------------------------------------



 



Information, and are complete and have been prepared from the Books and Records
in accordance with GAAP consistently applied during the periods covered thereby
(except as otherwise disclosed therein), subject, in the case of Interim
Financial Information, to normal recurring year-end adjustments, the absence of
footnotes and statement of cash flows, and the use of the practices, principles
and methodologies reflected in Section 2.6(a) of the Seller Disclosure Letter.
Subject to Section 3.24 and Section 3.25, Seller makes no other representations
with regard to the Financial Information. Buyer acknowledges that (a) the
Interim Financial Information was prepared solely for the purpose of this
Agreement and for the internal management purposes of Seller, (b) the Business
was not conducted on a stand-alone basis as a separate entity during the periods
indicated in the Financial Information and (c) the Financial Information
includes allocations and estimates not necessarily indicative of the costs that
would have resulted if the Business had been operated and conducted on a
stand-alone basis as a separate entity during such periods or indicative of such
costs that will result following the Closing.
     Section 3.4 Absence of Certain Changes or Events. Except as set forth in
Section 3.4 of the Seller Disclosure Letter, since December 31, 2006, Seller,
the Acquired Companies and the Selling Subsidiaries have conducted the Business
in the ordinary and usual course and, other than in the ordinary and usual
course, have not, with respect to the Business: (i) sold, assigned, pledged or
otherwise transferred any Business Assets that are material to the Business as a
whole; (ii) acquired an interest of 5% or more in any Person or acquired a
substantial portion of the assets or business of any Person or any division or
line of business thereof, which in any case is, individually or in the
aggregate, material to the Business; (iii) made any capital expenditures or
commitments for any capital expenditures relating to the Business other than
(A) in accordance with the Business’ capital expenditures plan previously
provided to Buyer in writing, (B) in connection with the repair or replacement
of facilities destroyed or damaged due to casualty or accident (whether or not
covered by insurance) or (C) otherwise in an aggregate amount for all such
capital expenditures made pursuant to this clause (C) not to exceed $1,750,000
in the aggregate; (iv) terminated or materially and adversely amended any
Material Contract; (v) suffered any material damage, destruction or other
casualty loss; (vi) except for increases in the ordinary course of business and
consistent with past practice, or, if required by Law, existing employment
agreements or collective bargaining agreements, increased the compensation
payable or to become payable by Seller, an Acquired Company or a Selling
Subsidiary, as the case may be, to any of the Transferred Employees or increased
any bonus, insurance, pension or other employee benefit plan, payment or
arrangement made by Seller, an Acquired Company or a Selling Subsidiary, as the
case may be, for or with any such Transferred Employees; (vii) made any change
in any accounting method, practice or principle or in any system of internal
accounting controls, other than as required by applicable accounting or
regulatory authority applicable to the Business or (viii) entered into an
agreement to do any of the foregoing.
     Section 3.5 Real Property.
     (a) Section 3.5(a) of the Seller Disclosure Letter sets forth a true and
complete list of all GMS Real Property, Facilities and GMS Facilities that are
owned by the Seller or a Selling Subsidiary and used in the Business
(collectively, the “Seller-Owned Property”) and a true and complete list of all
Real Property and Facilities that are owned by an Acquired

14



--------------------------------------------------------------------------------



 



Company (collectively, the “Acquired Company-Owned Property” and, together with
the Seller-Owned Real Property, the “Owned Real Property”). As of the Closing
Date, the Owned Property will be owned by the Buyer or its Affiliate free and
clear of all Encumbrances, except for Permitted Encumbrances.
     (b) Section 3.5(b) of the Seller Disclosure Letter sets forth a true and
complete list of all leases related to the manufacturing, and material office
and warehouse Facilities and GMS Facilities that are leased to Seller or a
Selling Subsidiary for the benefit of the Business (the “Seller Leased
Property”). Section 3.5(b) of the Seller Disclosure Letter sets forth a true and
complete list of all leases related to the Real Property and Facilities that are
leased to an Acquired Company (collectively, the “Acquired Company Leased
Property” and, together with the Seller Leased Property, the “Leased Property”).
Each Leased Property is leased pursuant to a lease (a “Lease”) that is in full
force and effect and is enforceable against Seller, a Selling Subsidiary or an
Acquired Company and, to Seller’s Knowledge, the other party or parties thereto,
except as limited (a) by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Law affecting creditors’ rights generally, and
(b) by general principles of equity (regardless of whether enforcement is sought
in equity or at law). Except as set forth in Section 3.5(b) of the Seller
Disclosure Letter, true and complete copies of each Lease (including each
material amendment, supplement or other modification thereto) have been made
available to Buyer. Each of Seller, a Selling Subsidiary and an Acquired
Company, as the case may be, leasing on behalf of the Business is not in breach
in any material respect under any Lease. To Seller’s Knowledge, none of the
other parties to any Lease is in breach in any material respect thereunder. None
of Seller, a Selling Subsidiary and an Acquired Company, as the case may be, has
received any written notice of termination of any Lease, whether as a
termination for convenience or for default thereunder. Neither Seller, a Selling
Subsidiary nor an Acquired Company has assigned any interest in a Lease to a
third party.
     (c) Except as disclosed as Section 3.5(c) of the Seller Disclosure Letter
or set forth in Section 2.2(o), the Owned Real Property and Leased Property
consists of all real property owned or leased for the benefit of the Business.
     (d) None of the Owned Real Property is subject to a pending condemnation,
expropriation, eminent domain or similar proceeding and, to Seller’s Knowledge,
no such proceeding is pending or threatened against the Leased Property.
     (e) With respect to the Owned Real Property, (i) Seller, a Selling
Subsidiary or an Acquired Company, as the case may be, has good and marketable
indefeasible fee simple title, free and clear of all Encumbrances, except
Permitted Encumbrances; (ii) Seller, a Selling Subsidiary or an Acquired
Company, as the case may be, has not leased or otherwise granted to any Person
the right to use or occupy such Owned Real Property or any portion thereof; and
(iii) there are no outstanding options, rights of first offer or rights of first
refusal to purchase such Owned Real Property or any portion thereof or interest
therein, except as set forth in the Leases.
     (f) To Seller’s Knowledge, all buildings, structures, material fixtures and
material building systems included in the Owned Real Property and Leased
Property are in satisfactory condition and repair and adequate for the operation
of the Business as currently conducted thereon.

15



--------------------------------------------------------------------------------



 



     (g) To Seller’s Knowledge, all water, oil, gas, electrical, steam,
compressed air, telecommunications, sewer, storm and waste water systems and
other utility services or systems for the Owned Real Property and Leased
Property have been installed and are in satisfactory operational condition and
sufficient for the operation of the Business as currently conducted thereon.
     Section 3.6 Business Assets.
     (a) Except as set forth in Section 3.6 of the Seller Disclosure Letter or
as otherwise expressly provided in this Agreement or the Ancillary Agreements,
Seller, a Selling Subsidiary or an Acquired Company owns, leases or has the
legal right to use all of the Business Assets (excluding the Transferred Real
Property, which is the subject of Section 3.5 and Intellectual Property, which
is the subject of Section 3.14) and has good title to (or in the case of leased
Business Assets, valid leasehold interest in) all Business Assets (excluding the
Transferred Real Property, which is the subject of Section 3.5, and Intellectual
Property, which is the subject of Section 3.14). Except as set forth in
Section 3.6 of the Seller Disclosure Letter and except for the Excluded Assets,
the Business Assets, together with the rights granted to Buyer pursuant to this
Agreement and the Ancillary Agreements and any other agreements to be entered
into pursuant hereto or thereto, will on the Closing Date: (i) constitute all of
the assets necessary to conduct the Business in the same manner in all material
respects as the Business is presently conducted; (ii) include all of the
material operating assets of the Business; and (iii) be free and clear of all
Encumbrances, except for Permitted Encumbrances.
     (b) Except as expressly reflected in the Financial Information or as set
forth in Section 3.6 of the Seller Disclosure Letter, the tangible assets
currently used in the Business which are included in the Business Assets
(excluding the Transferred Real Property, which is the subject of Section 3.5),
taken as a whole, are in satisfactory working and serviceable condition, subject
to normal wear and tear and impairments of value that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Change.
     Section 3.7 Litigation. Except as set forth in Section 3.7 of the Seller
Disclosure Letter, as of the date hereof, there is no material action, suit,
arbitration, or proceeding pending or, to Seller’s Knowledge, any material
investigation pending or any threatened material action, suit, arbitration,
proceeding or investigation (a) by or against Seller, an Acquired Company or a
Selling Subsidiary with respect to the Business or the Business Assets or
(b) that challenges, or is reasonably likely to have the effect of preventing,
delaying or making illegal the purchase and sale of the Shares and the Business
Assets. Seller has delivered to Buyer copies of all pleadings, material
correspondence and other material documents in the possession or control of
Seller that relate to each proceeding listed in Section 3.7 of the Seller
Disclosure Letter. Except as set forth in Section 3.7 of the Seller Disclosure
Letter, there are no unsatisfied judgments or outstanding orders, injunctions,
decrees, stipulations or awards (whether rendered by a court, an administrative
agency or by an arbitrator) against any of the Business Assets or against
Seller, an Acquired Subsidiary or a Selling Subsidiary with respect to the
Business.
     Section 3.8 Compliance with Law.

16



--------------------------------------------------------------------------------



 



     (a) Except as set forth in Section 3.8(a) of the Seller Disclosure Letter,
the Business is not being conducted in violation of any Law in any material
respect. Except as set forth in Section 3.8 of the Seller Disclosure Letter, all
governmental approvals, permits filings, concessions, authorizations,
franchises, registrations and licenses required to conduct the Business and to
own the Business Assets and the Shares (“Permits”) have been obtained (except
where the failure to obtain such approvals, permits or licenses would not
individually or in the aggregate have a Material Adverse Change).
     (b) Each material Permit is valid and in full force and effect. Except as
set forth in Section 3.8(b) of the Seller Disclosure Letter neither Seller, any
Selling Subsidiary nor any Acquired Company: (i) is in violation of or has
failed to comply in any material respect with any term or requirement of any
material Permit, and (ii) has received any unresolved written notice from any
Governmental Authority regarding any actual, alleged or potential violation of
or failure to comply in any material respect with any term or requirement of any
material Permit.
     (c) Notwithstanding the forgoing, subject to Section 3.24 and Section 3.25,
no representation or warranty is made under this Section 3.8 in respect of any
(i) employee benefit matters which are addressed exclusively in Section 3.13,
(ii) intellectual property matters which are addressed exclusively in
Section 3.14, (iii) matters relating to Environmental Laws and Environmental
Permits or the environmental condition of any of the Business Assets or the
Facilities which are addressed exclusively in Section 3.16, and (iv) matters
relating to Taxes which are addressed exclusively in Section 3.17.
     Section 3.9 Contracts. Section 3.9 of the Seller Disclosure Letter contains
a complete and accurate list of all Contracts to which an Acquired Company,
Seller or any Selling Subsidiary (with respect to the Seller and the Selling
Subsidiary, to the extent the Contract is included in the GMS Assets) is a party
as of the date hereof: (a) for the future sale of products or services by the
Business and under which the Business could reasonably be expected to receive
payments under a single Contract of more than $2,000,000 during the 12-month
period following the date of this Agreement (for the purposes of this clause
(a), all requirements contracts, LTAs and blanket purchase orders which are
related to the same program component shall be considered collectively as a
single “Contract”); (b) for the future purchase of products or services with
expected payments in excess of $2,000,000 during the remaining term except for
any such Contract that may be canceled, without any penalty or other liability
to the Business in excess of $100,000, within one (1) year; (c) establishing or
governing the management of any partnership, joint venture or similar
arrangement, or acquisition or disposal of any joint ventures or similar
arrangement, or involving a sharing of profits or losses with any other Person;
(d) that require the Business to deal exclusively with the counterparty or that
limit the ability of the Business to compete in any product or geographic
market; (e) for the lease of any personal property involving annual lease
payments in excess of $500,000 per year for any such Contract that may be
canceled, without any penalty or other liability to the Business in excess of
$100,000, within one (1) year; (f) relating to the purchase of any business or
Person (or all or any substantial portion of the assets of any business,
business unit, facility or Person) entered into within three (3) years from the
date hereof; (g) relating to the sale or disposition of any material Business
Assets (other than the sale of Inventory or obsolete or worn-out Business Assets
replaced in the ordinary course of business consistent with past practice)
entered into within three (3) years from the date hereof; (h) relating to any
employment, consulting or similar

17



--------------------------------------------------------------------------------



 



agreement requiring payment by the Business of base annual fees or compensation
in excess of $150,000 to any Person; (i) evidencing any Indebtedness; (j) a
Contract with Seller, a Selling Subsidiary or any of their respective
Affiliates, or any current or former director, officer, or employee of any of
the foregoing, or any Affiliate or immediate family member of any such director,
officer or employee, that will not be terminated without liability to the
Business at or prior to the Closing; (k) any mortgage, pledge, security
agreement, deed of trust or other document granting any Encumbrance (other than
any Permitted Encumbrances) upon any Business Assets (including Encumbrances
upon properties acquired under conditional sales, capital lease or other title
retention or security devices); (l) any Contract entered into in connection with
any settlement of any legal proceeding involving unfulfilled or pending payments
by the Business in excess of $100,000; and (m) providing for capital
expenditures after the date hereof in excess of $500,000, individually. The
Contracts listed (or required to be listed) in Section 3.9 of the Seller
Disclosure Letter are referred to collectively herein as the “Material
Contracts.” Each Material Contract is, as of the date hereof, valid and is in
full force and effect in accordance with the terms of such Material Contract.
True and complete copies of each Material Contract (including each material
amendment, supplement or other modification thereto) have been made available to
Buyer. Except as set forth in Section 3.9 of the Seller Disclosure Letter, there
is no material default or claim of material default under any Material Contract,
and no event has occurred that, with the passage of time or the giving of notice
or both, would constitute a material breach or material default by Seller, an
Acquired Company or any Selling Subsidiary or, to Seller’s Knowledge, any other
party thereto under any Material Contract, or would permit modification,
acceleration, or termination of any Material Contract, or result in the creation
of an Encumbrance (other than a Permitted Encumbrance) on any of the Business
Assets.
     Section 3.10 Consents and Approvals. The execution, delivery and
performance of this Agreement, the Foreign Implementing Agreements and the
Ancillary Agreements by Seller and the Selling Subsidiaries, as the case may be,
do not and will not require any consent, approval, authorization or other action
by, or filing with or notification to, any Governmental Authority, except (a) as
set forth in Section 3.10 of the Seller Disclosure Letter, (b) for the
notification requirements of the HSR Act, (c) where the failure to obtain such
consent, approval, authorization or action, or to make such filing or
notification, would not prevent or materially delay the consummation by Seller
and the Selling Subsidiaries of the transactions contemplated by this Agreement,
the Foreign Implementing Agreements and the Ancillary Agreements and (d) as may
be necessary as a result of facts or circumstances relating solely to Buyer.
     Section 3.11 Acquired Company Capital Stock. The authorized and issued
capital stock (or equivalent equity interests) of each Acquired Company is as
set forth in Section 3.11 of the Seller Disclosure Letter. Seller, the Acquired
Companies and the Selling Subsidiaries (considered collectively) are the record
legal and beneficial owners of all of the Shares, except as set forth on
Section 3.11 of the Seller Disclosure Letter. The Shares owned by Seller, a
Selling Subsidiary or another Acquired Company have been duly authorized,
validly issued and are fully paid and nonassessable. Except as set forth in
Section 3.11 of the Seller Disclosure Letter, none of the Shares owned by
Seller, a Selling Subsidiary or another Acquired Company is subject to any
shareholders’ agreements, voting trusts or proxies, with respect to the voting
thereof and there are no outstanding warrants, options, rights, convertible or
exchangeable securities or other Contracts (other than this Agreement) pursuant
to which Seller, an Acquired Company or a

18



--------------------------------------------------------------------------------



 



Selling Subsidiary is or may become obligated to issue, sell, purchase, return
or redeem any Shares. Seller, the Acquired Companies and the Selling
Subsidiaries (considered collectively) are and will be on the Closing Date the
record and beneficial owners and holders of the Shares owned by each of them,
free and clear of all Encumbrances. There are no Contracts relating to the
issuance, sale, option, pledge or transfer of any equity securities or other
securities of any Acquired Company. None of the Shares was issued in violation
of the Securities Act of 1933, as amended (the “Securities Act”), or any other
Law. Except as set forth in Section 3.11 of the Seller Disclosure Letter, no
Acquired Company has any subsidiary and does not own any shares of capital stock
or other securities of any other Person.
     Section 3.12 Labor Matters and Collective Bargaining Agreements.
     (a) Except as set forth in Section 3.12 of the Seller Disclosure Letter, as
of the date hereof, (i) neither Seller, any Acquired Company nor Selling
Subsidiary is a party to, or bound by, any material labor agreement or
collective bargaining agreement respecting the Transferred Employees, nor is
there pending, or to Seller’s Knowledge, threatened, any material strike,
walkout or other work stoppage or any union organizing effort by or with respect
to the Transferred Employees; (ii) to the Seller’s Knowledge, in the prior three
(3) year period, no labor organization or group of employees of the Business has
filed any representation petition or made any written demand for recognition;
(iii) no labor strike, work stoppage, slowdown, or other material labor dispute
involving the Business is underway or, to Seller’s Knowledge, threatened; and
(iv) to Seller’s Knowledge, there is no material workers’ compensation
liability, experience or matter involving the Business.
     (b) Except as listed in Section 3.12(b) of the Seller Disclosure Letter and
except for those Transferred Employees subject to collective bargaining
agreements set forth in Section 3.12(a)(i) of the Seller Disclosure Letter, all
Transferred Employees of the Business located in the United States are
employees-at-will, may be terminated at any time in accordance with the written
policies of the Business for any lawful reason or for no reason, and are not
entitled to employment by virtue of any oral or written Contract, employer
policy, or otherwise.
     Section 3.13 ERISA Plans.
     (a) All benefit plans, contracts or arrangements maintained for the benefit
of Transferred Employees, including “employee benefit plans” within the meaning
of Section 3(3) of ERISA and plans of deferred compensation, but excluding the
Foreign Plans (the “Benefit Plans”), are listed in Section 3.13(a) of the Seller
Disclosure Letter. True and complete copies of any Benefit Plans, including any
trust instruments and insurance contracts forming a part of any such Benefit
Plans, and all amendments thereto have been provided or made available to Buyer.
     (b) Except as would not, either individually or in the aggregate, have a
Material Adverse Change:
     (i) No Business Asset is subject to any Encumbrance under ERISA Section
302(f) or Code section 412(n), ERISA Section 4068 or arising out of any action
filed under ERISA Section 4301(b).

19



--------------------------------------------------------------------------------



 



     (ii) Neither Seller nor any other employer (an “ERISA Affiliate”) that is,
or was at any time after January 1, 2000, together with the Seller, treated as a
“single employer” under section 414(b), 414(c) or 414(m) of the Code, has
incurred any liability under Section 4062, 4063, 4064 or 4069 of ERISA which
could subject Buyer or any Business Asset to such liability.
     (iii) Neither Seller nor any ERISA Affiliate, while an ERISA Affiliate, has
any currently outstanding withdrawal liability, within the meaning of
Section 4201 of ERISA, or any currently outstanding contingent withdrawal
liability under Section 4204 of ERISA, to any multiemployer pension plan, which
liability could reasonably be expected to become a liability of Buyer, or to
impose any Encumbrance. There are no outstanding contributions due to any such
multiemployer plan.
     (iv) All Benefit Plans, other than “multiemployer plans” within the meaning
of Section 3(37) of ERISA, maintained for the benefit of Transferred Employees
(the “Plans”) are in compliance with ERISA, to the extent applicable, and their
terms. There is no material pending or threatened litigation relating to the
Plans. There are no outstanding contributions due to the Plans.
     (v) The Benefit Plans which are “employee pension benefit plans” within the
meaning of Section 3(2) of ERISA and which are intended to meet the
qualification requirements of Section 401(a) of the Code (each a “Pension Plan”)
have received determination letters from the IRS to the effect that such Pension
Plans are qualified and the related trusts are exempt from federal Income Taxes
and no determination letter with respect to any Pension Plan has been revoked
nor, to Seller’s Knowledge, is there any reason for such revocation, nor has any
Pension Plan been amended since the date of its most recent determination letter
in any respect that to Seller’s Knowledge would adversely affect its
qualification.
     (c) All material benefit plans, contracts or arrangements currently
covering Transferred Employees, which would be described in (a) above, but for
the fact that such plans are maintained outside the jurisdiction of the United
States (but excluding plans maintained by a Governmental Authority), are listed
in Section 3.13(c) of the Seller Disclosure Letter (the “Foreign Plans”), and a
true and complete copy of each Foreign Plan (other than those required by Law)
constituting part of the Business Assets has been provided or made available to
Buyer.
     (d) Except as would not, either individually or in the aggregate, have a
Material Adverse Change, except as set forth in Section 3.13(c) of the Seller
Disclosure Letter:
     (i) Each of the Foreign Plans has obtained from the government or
governments having jurisdiction with respect to such plan any required
determinations that such plans are in compliance with the laws and regulations
of any government.
     (ii) To Seller’s Knowledge, there are no pending investigations by any
Governmental Authority involving the Foreign Plans, no claims pending or, to

20



--------------------------------------------------------------------------------



 



Seller’s Knowledge, threatened (except for claims for benefits payable in the
normal operation of the Foreign Plans), suits or proceedings against any Foreign
Plan or asserting any rights or claims to benefits under any Foreign Plan, other
than benefits payable in the ordinary course of the operations of the Foreign
Plans.
     Section 3.14 Intellectual Property.
     (a) Set forth in Section 3.14(a) of the Seller Disclosure Letter is a list,
as of the date hereof, of all Patents, Trademarks, registered Copyrights, Domain
Names and all registration applications for the same, included in the
Intellectual Property owned by Seller, a Selling Subsidiary or an Acquired
Company and which are included in the Business Assets, specifying as to each
item, as applicable:
     (i) the owner of record;
     (ii) the jurisdiction in which the item is issued or registered or which
any application for issuance or registration has been filed;
     (iii) the respective issuance, registration or application number of such
item;
     (iv) the date of application and issuance or registration of the item;
     (v) its current status; and
     (vi) for material Domain Names, its registrant, the administering register,
registration and expiration date, and whether it is active.
     (b) All registrations of all Intellectual Property have been obtained in
accordance in all material respects with all applicable legal requirements and
are currently in effect in accordance with all applicable legal requirements.
     (c) Section 3.14(c) of the Seller Disclosure Letter sets forth a true and
complete list of (indicating by title and parties thereto) all written material
licenses, sublicenses, consents and other agreements (i) by which Seller,
Selling Subsidiary or an Acquired Company is authorized to use any of the
Intellectual Property (other than any end-user, non-exclusive licenses of
off-the-shelf computer programs) which is included in the Business Assets, and
(ii) by which Seller, a Selling Subsidiary or an Acquired Company licenses or
otherwise authorizes a third party to use any Intellectual Property owned by
Seller, a Selling Subsidiary or an Acquired Company (the “IP Contracts”). To
Seller’s Knowledge, each IP Contract, as of the date hereof, is valid and is in
full force and effect in accordance with the terms of such IP Contract. The
rights licensed under the IP Contracts shall be exercisable by the Buyer on and
after the Closing to the same extent as by the Seller, a Selling Subsidiary or
an Acquired Company. Except as set forth in Section 3.14(c) of the Seller
Disclosure Letter, there is no material default or claim of material default
under any IP Contract, and no event has occurred that, with the passage of time
or the giving of notice or both, would constitute a default by Seller, a Selling
Subsidiary or an Acquired Company or, to Seller’s Knowledge, any other party
thereto

21



--------------------------------------------------------------------------------



 



under any IP Contract, or would permit modification, acceleration, or
termination of any IP Contract. To Seller’s Knowledge, with the exception of any
Intellectual Property reaching its statutory term, no loss or expiration of any
Intellectual Property licensed to the Seller, Selling Subsidiary or an Acquired
Company under any IP Contract is pending, reasonably foreseeable or threatened.
     (d) Except as set forth in Section 3.14(d) of the Seller Disclosure Letter,
there are no claims or proceedings pending, or to Seller’s Knowledge,
threatened, which relate to the use or infringement of any of the material
Intellectual Property used in the operation of the Business and neither Seller,
any Selling Subsidiary nor any Acquired Company has received any written notice
from any other Person challenging its right to use any of the material
Intellectual Property used in the operation of the Business which remains
outstanding. Except for as set forth in Section 3.14(d) of the Seller Disclosure
Letter, neither Seller, a Selling Subsidiary nor an Acquired Company has any
pending claim that any Person has violated or infringed any of the material
Intellectual Property used in the operation of the Business.
     (e) To the Seller’s Knowledge, except as set forth in Section 3.14(e) of
the Seller’s Disclosure Letter, none of the products, services (including
services offered to any users of the websites of the Seller, a Selling
Subsidiary or an Acquired Company), methods, processes, or other technology or
content, or any other Intellectual Property, developed, used, leased, licensed,
displayed, published, sold, imported, or otherwise distributed, or otherwise
commercially exploited by or for the Seller, a Selling Subsidiary or an Acquired
Company with respect to the Business, nor any other activities or operations of
the Seller, a Selling Subsidiary or an Acquired Company with respect to the
Business, in any material respect, infringes upon, misappropriates or violates
the Intellectual Property of any third party, and Seller, any Selling Subsidiary
or an Acquired Company has not received any unresolved written notice or claim
asserting that any such infringement, misappropriation or violation is
occurring. To Seller’s Knowledge, no third party is, in any material respect,
misappropriating, infringing, diluting or violating any material Intellectual
Property.
     (f) Except as set forth in Section 3.14(f) of the Seller Disclosure Letter,
Seller, a Selling Subsidiary or an Acquired Company owns all right, title and
interest in and to, or has a license, sublicense or permission to use, all of
the material Intellectual Property used in the operation of the Business, free
and clear of all Encumbrances (other than Permitted Encumbrances) (it being
acknowledged and agreed that any representation or warranty regarding
infringement, misappropriation or violation of any intellectual property rights
of any third party is the subject of Section 3.14(e) and not this
Section 3.14(f). Except as set forth in Section 3.14(f) of the Seller Disclosure
Letter, the Business Assets include all Intellectual Property necessary to the
operation of the Business in all material respects as conducted on the date
hereof and as will be conducted on the Closing Date, free and clear of all
Encumbrances (other than Permitted Encumbrances).
     (g) To the Seller’s Knowledge, the Seller, Selling Subsidiary or an
Acquired Company have taken reasonable steps to protect their respective rights
in the Intellectual Property used by Seller, Selling Subsidiary or an Acquired
Company in the operation of the Business and to maintain the confidentiality of
Trade Secrets. To the Seller’s Knowledge, except as may be set forth in
Section 3.14 of the Seller Disclosure Letter, neither Seller, Selling

22



--------------------------------------------------------------------------------



 



Subsidiary nor an Acquired Company has disclosed, nor is any of them under any
contractual or other obligation to disclose, to another person any of the
material trade secrets, except pursuant to an enforceable confidentiality
agreement or undertaking, and to Seller’s Knowledge, no person had materially
breached any such agreement or undertaking.
     (h) Except as would not have or be reasonably expected to have,
individually or in the aggregate, a Material Adverse Change, since January 1,
2004, there have been no settlements, consents, judgments or orders to which the
Seller or the Selling Subsidiaries are a party or with respect to which such
parties are bound that restrict the rights of the Seller, the Selling
Subsidiaries or the Acquired Companies to use any material Intellectual Property
used in the operation of the Business, or permit third parties to use any such
Intellectual Property other than on behalf of the Seller, the Selling
Subsidiaries or the Acquired Companies.
     (i) The representations and warranties contained in this Section 3.14 shall
be the exclusive representations and warranties with respect to Intellectual
Property matters and, notwithstanding any other provision in this Agreement to
the contrary, no other representation or warranty is made in this Agreement with
respect to Intellectual Property matters.
     Section 3.15 Brokers and Finders. Except for the retention of Goldman,
Sachs & Co., the fees and expenses of which will be paid by Seller in accordance
with Section 9.6, Seller has not employed any broker, finder or investment
banker or incurred any liability for any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
and the Ancillary Agreements.
     Section 3.16 Environmental Representations. To Seller’s Knowledge, except
as disclosed in Section 3.16 of the Seller Disclosure Letter:
     (a) The Business Assets and each of the Acquired Companies are in material
compliance with all applicable Environmental Laws and all material permits,
certifications, licenses, approvals, registrations and authorizations required
by Environmental Laws (“Environmental Permits”). There are no material claims or
proceedings pending or, to Seller’s Knowledge, threatened against Seller, any
Acquired Company or any Selling Subsidiary under any Environmental Law, and
neither Seller, any Acquired Company nor any Selling Subsidiary has any material
liabilities (whether accrued, absolute, contingent, matured, or not matured)
under any Environmental Permit or Environmental Law.
     (b) Neither Seller, any Acquired Companies nor any Selling Subsidiaries
have received in connection with the Business Assets or any previous conduct of
any Acquired Company any unresolved written notice of any citation, summons,
order, complaint, penalty, claim, investigation or review by any Governmental
Authority (i) with respect to any alleged violation by Seller, a Selling
Subsidiary or an Acquired Company of any Environmental Law, (ii) with respect to
any alleged failure of Seller, a Selling Subsidiary or an Acquired Company to
have any Environmental Permit or (iii) with respect to any generation,
treatment, storage, recycling, transportation or disposal of any Hazardous
Substance.
     (c) Seller has made available to Buyer copies of all “Phase I” and “Phase
II” or similar environmental site assessments in the possession or control of
Seller, any Acquired

23



--------------------------------------------------------------------------------



 



Company or Selling Subsidiary and copies of any studies relating to
environmental conditions at the Facilities, that were prepared by Seller or by
third parties during the five (5) year period ending on the date hereof.
     (d) (i) There have not been any releases of Hazardous Substances by Seller,
any Selling Subsidiary or any Acquired Company on, from, or at the Owned
Property or on, from, or at the Leased Property or any other locations, that
have resulted in, or would otherwise be reasonably likely to form the basis of,
a material claim against the Seller, an Acquired Company or a Selling
Subsidiary, or has required, or would otherwise be likely to require,
remediation by the Seller, an Acquired Company or a Selling Subsidiary pursuant
to Environmental Law, (ii) no property now or previously owned, operated or
leased by any Acquired Company is listed on the National Priorities List or on
CERCLIS (each promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended) or any similar list under
any other Environmental Law, and (iii) there are not now any underground storage
tanks located in or under the Owned Property or the Leased Property.
     (e) The representations and warranties contained in this Section 3.16 shall
be the exclusive representations and warranties with respect to environmental
matters (including environmental liabilities or obligations, Environmental Laws,
Environmental Permits and Hazardous Substances) and, notwithstanding any other
provision in this Agreement to the contrary, no other representation or warranty
is made in this Agreement with respect to environmental matters.
     (f) Matters referred to in the Environmental Reports shall be deemed
disclosed for purposes of Section 3.16 to the extent such matters are identified
in such Environmental Reports with reasonable particularity or are the apparent,
direct and natural consequences of such matters. For purposes of example only:
(i) an Environmental Report that describes the presence or former presence of an
underground storage tank at a facility does not have the effect of disclosing
releases from that storage tank unless such report specifically states that
releases are likely to have occurred, but, where a release from a tank is
specifically identified, the disclosure would have the effect of disclosing the
possibility of continued migration of contaminants resulting from such release;
and (ii) an Environmental Report that describes past land uses of a Facility
does not have the effect of disclosing conditions of contamination resulting
from such past land uses, but, where a condition of contamination is identified
with reasonable particularity, the disclosure does have the effect of disclosing
the possibility of continued migration of such contamination.
     Section 3.17 Taxes. Except as set forth in Section 3.17 of the Seller
Disclosure Letter:
     (a) Seller has filed or caused to be filed (within any applicable extension
periods) all material Tax Returns required to be filed with respect to the
Acquired Companies and has paid, or caused to be paid, all material Taxes shown
to be due on such Tax Returns. Each such Tax Return is accurate and complete in
all material respects. No presently effective waivers or extensions of statutes
of limitation with respect to Taxes have been given with respect to any Acquired
Company for any Tax.

24



--------------------------------------------------------------------------------



 



     (b) None of the Acquired Companies has any agreement with any Person
regarding the filing of Tax Returns or relating to the sharing of Tax benefits
or liabilities with such Persons. No federal, state, local or non-U.S. Tax
audits or administrative or judicial tax proceedings are pending or being
conducted with respect to the Acquired Companies. None of the Acquired Companies
has received from any federal, state, local or non-U.S. Tax authority (including
jurisdictions where none of the Acquired Companies have filed Tax Returns) any:
(i) notice indicating an intent to open an audit or other review; or (ii) notice
of deficiency or proposed adjustment for any amount of Tax proposed or assessed
by any Tax authority with respect to the Acquired Companies. None of the
Acquired Companies has ever been a member of an affiliated, combined,
consolidated or unitary group for purposes of filing any Tax Return, other than,
for purposes of filing consolidated U.S. federal Income Tax Returns, a group of
which Seller was the common parent. The aggregate unpaid Taxes of the Acquired
Companies do not and will not exceed the amount reserved for Tax liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) reflected on the Interim Financial
Information (for that point in time) and on the Final Closing Working Capital
Statement (for that point in time), respectively. The Acquired Companies have
timely and properly withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party, including,
amounts required to be withheld under Sections 1441 and 1442 of the Code (or
similar provisions of state, local or non-U.S. Law). No claim has ever been made
by a Tax authority in a jurisdiction where any of the Acquired Companies does
not file Tax Returns that any such Acquired Company is or may be subject to
taxation by that jurisdiction.
     (c) None of the Acquired Companies is a party to any agreement, contract,
arrangement or plan that has resulted, or would result, in a payment that would
not be fully deductible, as a result of Sections 280G or 162(m) of the Code or
any similar provision of non-U.S., state, or local Law.
     (d) There are no liens for Taxes (other than for current Taxes not yet due
and payable) on the Business Assets. No property of the Acquired Companies is
“tax exempt use property” within the meaning of Section 168(h) of the Code or
“tax exempt bond financed property” within the meaning of Section 168(g) of the
Code.
     (e) None of the Acquired Companies is a party to any lease made pursuant to
Section 168(f)(8) of the Code, as in effect prior to amendment by the Tax Equity
and Fiscal Responsibility Act of 1982.
     (f) None of the Acquired Companies will be required to include any item of
income or gain in, or exclude any item of deduction or loss from taxable income
for any Tax period (or portion thereof) ending after the Closing Date as a
result of any: (i) change in method of accounting for a Tax period ending on or
prior to the Closing Date; (ii) “closing agreement” as described in Section 7121
of the Code (or any corresponding or similar provision of state, local or
foreign income tax Law) executed on or prior to the Closing Date;
(iii) installment sale made on or prior to the Closing Date; or (iv) the use of
the cash, modified cash or modified accrual method of accounting.

25



--------------------------------------------------------------------------------



 



     (g) There are no tax rulings or requests for ruling relating to any of the
Acquired Companies that could affect the liability for Taxes of such entities
for any period after the Closing Date.
     (h) There are no powers of attorney (that are currently in force) which
have been granted with respect to Income Taxes of any of the Acquired Companies.
     Section 3.18 Accounts Receivable. All Accounts Receivable, except for
receivables from employees, represent bona fide sales of goods or services made
in the ordinary course of business by Seller, the Selling Subsidiaries or the
Acquired Companies. Seller, the Selling Subsidiaries and the Acquired Companies
(a) have performed all of their respective material obligations concerning the
goods or services to which such Accounts Receivable relate other than
obligations relating to warranties and guarantees made in connection with goods
sold which remain in force, and (b) are legally entitled to collect such
Accounts Receivable in accordance with their terms, subject to the reserves for
Accounts Receivable set forth in the Financial Information, as of the date
hereof, or the Final Closing Working Capital Statement, as of the Closing Date
(which reserves are calculated consistent with past practice). There is no
material contest, claim, defense or assertion of a right of setoff, other than
returns in the ordinary course of business of Seller, a Selling Subsidiary or an
Acquired Company, as the case may be, under any Contract with any account debtor
of an Account Receivable relating to the amount or validity of such Account
Receivable. As of the Closing Date, there shall not have been a material adverse
change in the composition of the Accounts Receivable in terms of aging as
compared to the composition of the Accounts Receivable in terms of aging in the
Accounts Receivables aging report “AR Aging Summary July v2-1” created on
October 11, 2007 and provided to the Buyer.
     Section 3.19 Inventory. Except as set forth in Section 3.19 of the Seller
Disclosure Letter, the Inventory, in all material respects, is usable and
saleable in the ordinary course of business and exists in quantities which do
not materially exceed levels which are reasonable in the present circumstances
of the Business, subject to reserves for obsolete and slow-moving Inventory, all
of which have been written off or written down to net realizable value or
reserved for in the Financial Information, as of the date hereof, or the Final
Closing Working Capital Statement, as of the Closing Date, as the case may be,
in accordance with GAAP consistently applied. Each item of Inventory has been
valued at the lower of cost or market by an average cost method in accordance
with GAAP consistently applied.
     Section 3.20 Material Suppliers and Customers. Since December 31, 2006, no
customer accounting for more than the equivalent of $9,000,000 in annual sales
over the past twelve (12) months, and no supplier accounting for more than the
equivalent of $9,000,000 in annual purchases over the past twelve (12) months
has terminated its relationship with the Business or materially reduced the
aggregate value of its annual transactions with the Business, or given written
notice to Seller, any Selling Subsidiary or any Acquired Company of its
intention to do any of the foregoing.
     Section 3.21 Product Liability and Warranty.

26



--------------------------------------------------------------------------------



 



     (a) Except as set forth in Section 3.21 of the Seller Disclosure Letter, to
Seller’s Knowledge or except as would not have and would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Change, since January 1, 2005, (i) no defect or deficiency exists in any of the
products manufactured, processed, sold and delivered by Seller or any Selling
Subsidiary related to the Business or by any Acquired Company that would, if
determined adversely to the Business, give rise to any liabilities or claims by
any Person for breach of warranty, product liability, recall, negligence, or
similar liabilities or claims, (ii) each product manufactured, sold and
delivered by Seller or any Selling Subsidiary related to the Business or by any
Acquired Company has been in conformity with all applicable contractual
commitments and all express and implied warranties, and (iii) Seller and each
Selling Subsidiary and Acquired Company has no liability for replacement or
repair thereof or other damages in connection therewith, subject only to the
amount of the reserve for product warranty claims reflected in the Interim
Financial Information or the Net Working Capital on the Final Closing Working
Capital Statement.
     (b) Except as set forth in Section 3.21 of the Seller Disclosure Letter,
since January 1, 2005, none of Seller, the Selling Subsidiaries or the Acquired
Companies has received any written notice asserting any material claim for
breach of warranty, product liability, recall, negligence, or similar liability
involving any service provided or any product of the Business that was designed,
manufactured, serviced, produced, modified, distributed and sold by Seller, any
Acquired Company or any Selling Subsidiary, except to the extent and in the
amount reserved therefor in the Interim Financial Information or the Net Working
Capital on the Final Closing Working Capital Statement.
     Section 3.22 Book and Records. The books of account and other financial
Records of Seller, the Selling Subsidiaries and the Acquired Companies, all of
which have been made available to Buyer, are complete and correct in all
material respects and represent actual, bona fide transactions and have been
maintained in accordance with sound business practices. The minute books of the
Acquired Companies, all of which have been made available to Buyer, contain
accurate and complete Records of all meetings held of, and corporate action
taken by, the shareholders, the board of directors and committees of the board
of directors of the Acquired Companies, and no meeting of any such shareholders,
board of directors or committee has been held for which minutes have not been
prepared or are not contained in such minute books.
     Section 3.23 Insurance. Section 3.23 of the Seller Disclosure Letter
contains a true and complete list of all current policies or binders of all risk
property, general liability, product liability, umbrella/excess liability,
workers’ compensation, motor vehicle, fiduciary liability and other casualty and
property insurance maintained by Seller, the Selling Subsidiaries or any
Acquired Company for the benefit of the Business or any other fiduciary of the
Business. With respect to each such insurance policy or binder: (i) Section 3.23
of the Seller Disclosure Letter sets forth policy type (e.g., whether such
policy is occurrence-based), the policy number, applicable deductible levels,
policy periods and limits of coverage; (ii) the policy is legal, valid, binding,
enforceable, and in full force and effect against the Seller, Selling Subsidiary
or Acquired Company, as applicable, and, to Seller’s Knowledge, against the
other Persons party thereto except as limited (a) by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Law affecting creditors’
rights generally, and (b) by general principles of equity (regardless of whether
enforcement is sought in equity or at law); (iii) none of the Selling

27



--------------------------------------------------------------------------------



 



Subsidiaries, any Acquired Company or any other party to the policy is in
material breach or default (including with respect to the payment of premiums or
the giving of notices), and, to the Seller’s Knowledge, no event has occurred
that, with notice or the lapse of time, would constitute such a breach or
default, or permit termination, modification, or acceleration, under the policy;
and (iv) no party to the policy has repudiated any provision thereof.
Section 3.23 of the Seller Disclosure Letter describes any self-insurance
arrangements affecting the Business. Except as set forth on Section 3.23 of the
Seller Disclosure Letter, in the last two (2) years, none of Seller, the Selling
Subsidiaries and the Acquired Companies has received written notice of
cancellation or termination, other than in connection with normal renewals, of
any of the insurance policies or binders listed on Section 3.23 of the Seller
Disclosure Letter.
     Section 3.24 No Undisclosed Liabilities. Except as set forth in
Section 3.24 of the Seller Disclosure Letter, there are no liabilities of Seller
or a Selling Subsidiary with respect to the Business or of an Acquired Company,
with the exception of: (i) liabilities or obligations in the amount reflected or
reserved against in the balance sheet included in the Interim Financial
Information (the “Latest Balance Sheet”) that are required by GAAP to be set
forth thereon, (ii) liabilities or obligations incurred in connection with the
transactions contemplated by this Agreement, (iii) liabilities incurred in the
ordinary course of business since the date of the Latest Balance Sheet,
(iv) liabilities of a nature not required by GAAP to be set forth on a balance
sheet, (v) performance obligations under Contracts listed in Section 3.9 of the
Seller Disclosure Letter (or not required to be listed therein due to the
applicable dollar thresholds) and (vi) Excluded Liabilities. Except as set forth
on Section 3.24 of the Seller Disclosure Letter or on the Latest Balance Sheet,
there is no outstanding Indebtedness.
     Section 3.25 Disclosure. Seller does not have Knowledge of any Change that,
either individually or when aggregated with other Changes, would have or would
be reasonably likely to have, a Material Adverse Change that has not been set
forth in this Agreement or the Seller Disclosure Letter.
     Section 3.26 Additional Foreign Representations and Warranties. Each of the
representations and warranties set forth in Appendix F is incorporated in full
into the respective Section as designated thereon. Each of the representations
and warranties set forth in Appendix G is incorporated in full into this
Article III.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Seller as follows:
     Section 4.1 Organization and Authority of Buyer. Buyer has been duly
incorporated, is validly existing and is in good standing under the laws of its
jurisdiction of incorporation, with the requisite corporate power and authority
to own, operate or lease the properties that it purports to own, operate or
lease and to carry on its business as now being conducted. Buyer has the full
corporate power and authority to enter into this Agreement and the Ancillary
Agreements and to perform its obligations hereunder and thereunder. This
Agreement has been duly authorized, executed and delivered by Buyer and
constitutes a legal, valid and

28



--------------------------------------------------------------------------------



 



binding obligation of Buyer, enforceable in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, and no other proceedings on the part of Buyer
are necessary to authorize this Agreement and the consummation of the
transactions contemplated hereby. The Ancillary Agreements will be duly
authorized, executed and delivered by the Buyer and will constitute legal, valid
and binding agreements of the Buyer, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, and no other proceedings on
the part of the Buyer are necessary to authorize the Ancillary Agreements and
the consummation of the transactions contemplated thereby.
     Section 4.2 No Conflict. Neither the execution and delivery of this
Agreement and each Ancillary Agreement to which Buyer is a party, nor compliance
by Buyer with the terms and provisions of this Agreement and each such Ancillary
Agreement will violate (a) any provision of the certificate of incorporation or
by-laws or other similar organizational document of Buyer; (b) any Law or any
injunction, order or decree of any Governmental Authority to which Buyer is
subject, or give any Governmental Authority or other Person the right to
challenge any of the transactions contemplated by this Agreement or to exercise
any remedy or obtain any relief under any Law, injunction, order or decree of
any Governmental Authority, or (c) result in any breach of, or constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any material contract, or result in
the creation of any encumbrance on any assets of Buyer.
     Section 4.3 Consents and Approvals. The execution, delivery and performance
of this Agreement and the Ancillary Agreements by Buyer do not and will not
require any consent, approval, authorization or other action by, or filing with
or notification to, any Governmental Authority, except (a) as set forth in
Section 4.3 of the Buyer Disclosure Letter, (b) for the notification
requirements of the HSR Act, (c) where the failure to obtain such consent,
approval, authorization or action, or to make such filing or notification, would
not prevent or materially delay the consummation by Buyer of the transactions
contemplated by this Agreement and the Ancillary Agreements and (d) as may be
necessary as a result of facts or circumstances relating solely to Seller.
     Section 4.4 Brokers and Finders. Except for the retention of such Persons,
the fees and expenses of which will be paid by Buyer in accordance with
Section 9.7, Buyer has not employed any broker, finder or investment banker or
incurred any liability for any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements.
     Section 4.5 Financial Capability. Buyer will have sufficient funds or
capital commitments in place to purchase the Shares and the GMS Assets and
assume the Assumed Liabilities on the terms and conditions contained in this
Agreement on the Closing Date.
     Section 4.6 Regulatory Matters. Buyer is not subject to any enforcement
action, citation, consent decree or other similar action by any Governmental
Authority that might

29



--------------------------------------------------------------------------------



 



materially affect its or Seller’s or a Selling Subsidiary’s ability to have any
permit or license transferred or reissued to Buyer as contemplated by this
Agreement or otherwise to consummate any of the transactions contemplated by
this Agreement and the Ancillary Agreements.
     Section 4.7 Investment. Buyer is acquiring the Shares solely for the
purpose of this investment and not with a view to, or for sale in connection
with, any distribution thereof in violation of the Securities Act.
     Section 4.8 Litigation. There is no suit, investigation, action or other
proceeding pending or, to Buyer’s Knowledge, threatened before any court,
arbitration tribunal, or judicial, governmental or administrative agency,
against Buyer which would materially restrict or limit the ability of Buyer to
perform its obligations hereunder or which seeks to prevent the consummation of
the transactions contemplated herein.
     Section 4.9 Buyer’s Knowledge. Except as set forth on Section 4.9 of the
Buyer Disclosure Letter Buyer has no Knowledge of any inaccuracy in the
representations and warranties of Seller or any matter which would give rise to
a right to assert a claim for a breach of a representation and warranty of
Seller pursuant to Section 8.2(a)(i).
     Section 4.10 Buyer Benefit Plans. Within a reasonable time prior to the
Closing Date to enable Seller and/or Buyer to consult representatives of the UK
Employees, Buyer shall provide Seller information related to the employee
benefit plans and programs of Buyer and its Affiliates, sufficient to meet the
requirements of regulation 13 of the UK Regulations, in which it is proposed
that UK Employees will initially participate. By the Closing Date, Buyer shall
provide Seller with written details of any measures it proposes to take in
respect of the UK Employees for the purpose of regulation 13 of the UK
Regulations.
ARTICLE V
CERTAIN COVENANTS OF SELLER AND BUYER
     Section 5.1 Access and Information.
     (a) Seller shall permit Buyer and its representatives, after the date of
this Agreement until the Closing, to have reasonable access, during regular
business hours and upon reasonable advance notice, to (i) the Transferred Real
Property (subject to Seller’s right to have its representatives accompany
Buyer’s representatives and subject to other reasonable rules and regulations of
Seller), including the right to perform reasonable “Phase I” environmental site
assessments; provided, however, Buyer shall not be permitted to perform any
“Phase II” environmental site assessments or other testing, sampling or
investigations without Seller’s prior written consent, which consent shall be
granted in Seller’s sole discretion, (ii) the offices, facilities, properties
and the financial, accounting and other books and records of Seller, the
Acquired Companies and Selling Subsidiaries relating to the Business and
(iii) the appropriate management personnel of Seller, the Acquired Companies and
the Selling Subsidiaries and the accountants, auditors and agents thereof and
(iv) key employees of the Business to discuss employment by Buyer of such
employees after the Closing. Seller shall furnish, or cause to be furnished, to
Buyer any financial and operating data and other information that is available
with

30



--------------------------------------------------------------------------------



 



respect to the Business as Buyer shall from time to time reasonably request for
the purpose of verifying the accuracy of the representations and warranties of
Seller hereunder. It is expressly understood by the parties hereto that,
notwithstanding the provisions of this Section 5.1, Seller, in its reasonable
discretion, may deny or restrict any access (i) involving possible breaches of
applicable confidentiality agreements with third parties or possible waivers of
any applicable attorney-client privileges (provided however that all
environmental reports and reviews pertaining to the Business or any of the
assets thereof shall be made available to Buyer as the potential successor to
Seller’s interest therein notwithstanding otherwise applicable or potentially
applicable claims of confidentiality agreements with third parties or possible
waivers of any applicable attorney-client or other privileges), (ii) to any
formulae, recipes, know-how, operating instructions or other proprietary
knowledge of Seller or any of its Affiliates with respect to the products,
materials and services used in or produced by the Business; or (iii) in the
event Buyer is in material breach of this Agreement. It is further understood
that Seller shall be under no obligation to grant Buyer or its representatives
access to the extent that such access would, under the circumstances, interfere
with Seller’s or its Affiliates’ operations, activities or employees, or if such
access would, in the reasonable judgment of Seller, violate applicable antitrust
or similar laws. With respect to any parties with which Seller, any Selling
Subsidiary or any Acquired Company has a direct or indirect contractual
relationship, and any Governmental Authorities with jurisdiction over or that
regulates Seller, any Selling Subsidiary, any Acquired Company, the Business,
the Facilities or the Transferred Real Property, Buyer shall not make any
independent inquiry with respect to Seller, any Selling Subsidiary, any Acquired
Company, the Business, the Facilities or the Transferred Real Property without
Seller’s prior written consent and, to the extent Seller consents thereto, all
such inquiries shall be conducted jointly by Buyer and Seller.
     (b) All information provided or obtained pursuant to clause (a) above shall
be held by Buyer in accordance with, and subject to the terms of, and shall
constitute “Evaluation Material” under, the Confidentiality Agreement, dated
June 19, 2007, between Buyer and Seller (the “Confidentiality Agreement”). The
parties hereby agree that, notwithstanding anything to the contrary contained in
the Confidentiality Agreement, the Confidentiality Agreement shall survive from
the date hereof until the Closing, and if the Closing shall occur the
Confidentiality Agreement will terminate at the Closing.
     (c) In addition to the above, to effectuate the provisions of this
Agreement, including Section 2.1(b) and Section 2.2(l), permitting Seller to
retain certain original or copies of documents following the Closing, the
parties shall enter into a Post-Closing Confidentiality Agreement on the
Effective Date, in the form attached hereto as Exhibit J (the “Post-Closing
Confidentiality Agreement”) setting forth the terms and conditions governing the
continued non-disclosure and non-use of any documents and Books and Records
retained by Seller following the Closing.
     Section 5.2 Registrations, Filings and Consents.
     (a) Subject to Seller’s and Buyer’s additional obligations under paragraphs
(b) and (c) below, Seller and Buyer will cooperate and use commercially
reasonable efforts to make all registrations, filings and applications, to give
all notices and to obtain any governmental transfers, approvals, orders,
qualifications and waivers necessary for the consummation of the

31



--------------------------------------------------------------------------------



 



transactions contemplated hereby; provided, however, that, except as otherwise
expressly provided in this Agreement, neither Seller nor any of its Affiliates
shall be required to make any material monetary expenditure, commence or be a
plaintiff in any litigation or offer or grant any material accommodation
(financial or otherwise) to any Person.
     (b) Seller and Buyer shall duly file with the FTC and the Antitrust
Division the notification and report form (the “HSR Filing”) required under the
HSR Act with respect to the transactions contemplated hereby no later than the
fifth (5th) Business Day following the date hereof. The HSR Filing shall be in
substantial compliance with the requirements of the HSR Act. Each party shall
cooperate with the other party to the extent necessary to assist the other party
in the preparation of its HSR Filing, to request early termination of the
waiting period required by the HSR Act and, if requested, to promptly amend or
furnish additional information thereunder. Each of Buyer and Seller shall as
promptly as practicable comply with the laws and regulations of any Governmental
Authority that are applicable to any of the transactions contemplated by this
Agreement and the Ancillary Agreements and pursuant to which any consent,
approval, advice, order or authorization of, or registration, declaration or
filing with, such Governmental Authority is necessary. Buyer and Seller shall
furnish to each other all such information as is necessary to prepare any such
registration, declaration or filing. Buyer and Seller shall keep each other
apprised of the status of any communications with, and any inquiries or requests
for additional information from, any Governmental Authority with respect to the
transactions contemplated by this Agreement and the Ancillary Agreements. Buyer
and Seller shall bear the costs and expenses of their respective filings
contemplated in this Section 5.2(b); provided, however, Buyer and Seller shall
split equally the filing fees in connection with the HSR Filing.
     (c) Each of Buyer and Seller agrees that it will, if necessary to enable
Seller and Buyer to consummate the transactions contemplated by this Agreement
and the Ancillary Agreements, use commercially reasonable efforts to defend
against any suits, actions or proceedings, judicial or administrative,
challenging this Agreement or any of the Ancillary Agreements or the
consummation of the transactions contemplated hereby or thereby, including by
seeking to vacate or reverse any temporary restraining order, preliminary
injunction or other legal restraint or prohibition entered or imposed by any
court or other Governmental Authority that is not yet final and nonappealable;
provided, however, that (i) Seller shall not be under any such obligation to
defend against any such actions or proceedings commenced by any Governmental
Authority in respect of the antitrust, competition, merger control or similar
laws, rules or regulations, and (ii) Buyer agrees that it shall engage in active
negotiations with, and make an offer to, and enter into an agreement with, the
FTC, the Antitrust Division, applicable works council and/or any other
Governmental Authority to divest, and to hold separate pending such divestiture,
any and all assets and operations of the Business, all as necessary to prevent
the commencement of any action or proceeding seeking, and/or prevent the entry
of, or effect the dissolution of, a decree, restraining or other order and/or
preliminary or permanent injunction preventing the consummation, in whole or in
part, of the transactions contemplated by this Agreement and to permit Seller
and the Selling Subsidiaries and Buyer to otherwise fully consummate the
transactions contemplated by this Agreement and the Ancillary Agreements and the
Closing and the purchase and sale of the Shares and the Business Assets pursuant
hereto; provided, further, however, that Buyer shall not be required to offer or
agree to the divestiture or holding separate of any properties, assets,
operations or businesses if such divestiture or holding

32



--------------------------------------------------------------------------------



 



separate requirement would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change either before or after the
Closing.
     (d) With the exception of Intellectual Property, which shall be
transferred, conveyed, assigned, or licensed exclusively through the GMS
Intellectual Property Asset Transfer Agreement, the Intellectual Property
License Agreement and the Intellectual Property Grant-Back License Agreement, to
the extent that any of the Business Assets include rights or assets that (i) are
necessary for the operation of any business (other than the Business) of Seller
or its Affiliates and (ii) were used by Seller or any of its Affiliates prior to
the Effective Time, Buyer agrees, to the extent commercially reasonable, to
transfer, convey, assign, license, sublicense, share or enter into another
arrangement with respect to such rights or assets so that Seller and its
Affiliates shall have substantially similar benefits (subject to the burdens) of
such rights and assets for such other business as they had prior to the
Effective Time; provided, however, that the foregoing shall not require Buyer
(A) to permit Seller or its Affiliates to use such rights or assets in violation
of Section 5.14(a), (B) to transfer, convey, assign, license, sublicense or
enter into such other arrangement if such action precludes or materially impairs
Buyer’s use of such rights or assets in the Business, or (C) to make any
monetary expenditure, commence or be a plaintiff in any litigation or offer or
grant any accommodation (financial or otherwise) to any Person unless and until
Buyer is fully indemnified, reimbursed and held harmless, as determined by Buyer
to its reasonable satisfaction.
     Section 5.3 Conduct of Business.
     (a) Prior to the Closing, and except as otherwise contemplated by this
Agreement or consented to or approved by Buyer, Seller covenants and agrees that
it, the Acquired Companies and Selling Subsidiaries shall operate the Business
only in the ordinary course and use commercially reasonable efforts to preserve
the properties, business and relationships with suppliers and customers of the
Business and shall not, other than in the ordinary course of business, undertake
any of the following with respect to the Business:
     (i) acquire or dispose of any Business Assets having a fair market value in
excess of $100,000 individually or $500,000 in the aggregate;
     (ii) create an Encumbrance (other than a Permitted Encumbrance) on any of
the Business Assets;
     (iii) incur any material liabilities that will be Business Liabilities;
     (iv) enter into any leases of real or personal property or any renewals
thereof involving a rental obligation exceeding $500,000 per annum in the
aggregate;
     (v) cause or permit any Acquired Company to loan money to, or make any debt
or equity investment in, any other Person;
     (vi) cause or permit the Business to (1) cancel or waive any right or claim
of material value or write off any material Accounts Receivable or (2)

33



--------------------------------------------------------------------------------



 



cancel without reasonable consideration any debts owing to or held by the
Business;
     (vii) except for increases in accordance with past practices, or if
required by Law, existing employment agreements or collective bargaining
agreements, materially increase the rate of compensation or the benefits payable
to any of the Transferred Employees;
     (viii) make any new commitment or increase any previous commitment for
capital expenditures for the Business other than (A) in accordance with the
Business’ capital expenditures plan previously provided to Buyer in writing or
otherwise set forth in Section 5.3(a)(viii) of the Seller Disclosure Letter,
(B) in connection with the repair or replacement of facilities destroyed or
damaged due to casualty or accident (whether or not covered by insurance) or
(C) otherwise in an aggregate amount for all such capital expenditures made
pursuant to this clause (C) not to exceed $1,000,000 in the aggregate;
     (ix) voluntarily terminate, waive any of its rights under, or materially
and adversely amend or modify, any Material Contract;
     (x) make any change in any accounting method, practice or principle or in
any system of internal accounting controls, other than as required by applicable
accounting or regulatory authority;
     (xi) enter into or amend or modify any collective bargaining agreement or
material labor agreement or any severance agreement or severance plan respecting
any Transferred Employees, including those set forth in Section 3.12 of the
Seller Disclosure Letter; or
     (xii) enter into any contract, agreement, commitment or arrangement with
respect to any of the foregoing.
     (b) Nothing in this Agreement shall diminish Seller’s sole title to the
Business or shall give Buyer any ownership rights to the Business Assets, prior
to the Effective Time. Except to the extent expressly otherwise provided in this
Agreement, nothing in this Agreement shall be construed to limit Seller’s
discretion to operate the Business in the ordinary course. Buyer acknowledges
that Seller, the Acquired Companies and the Selling Subsidiaries may transfer,
by way of a dividend or otherwise, cash, cash equivalents, marketable securities
and other financial instruments as well as any other Excluded Assets out of the
Business prior to Closing and, it is intended that to the extent practicable,
the Excluded Assets relating to the Business will be transferred out of the
Business by way of dividend or otherwise prior to Closing. In addition, Buyer
acknowledges that, prior to Closing, Seller shall be entitled to transfer or
cause the transfer of the Excluded Shares to itself or any of its Affiliates
(other than any Acquired Company).

34



--------------------------------------------------------------------------------



 



     Section 5.4 Post-Closing Obligations of the Business to Certain Employees.
     (a) Buyer shall initially continue the employment of, or offer comparable
positions to, those employees who were, on the date hereof, and are, on the
Closing Date, employed by (A) an Acquired Company or (B) by Seller or a Selling
Subsidiary predominantly in the Business and listed in Section 5.4(a) of the
Seller Disclosure Letter (including, in either case, those employees on family,
military or other authorized leave of absence, including vacation, on the
Closing Date and listed separately in Section 5.4(a) of the Seller Disclosure
Letter), but excluding (X) any employee on long-term disability leave that is
not separately listed in Section 5.4(a) of the Seller Disclosure Letter
(provided, however, that if such employee returns to active work within six
(6) months of the Closing Date Buyer shall offer employment to such employee in
accordance with the provisions of this Section 5.4 that apply to Business
Employees and if such employee accepts such offer he or she shall be a
Transferred Employee for all purposes hereunder), (Y) those employees of the
Seller and its Affiliates (other than the Acquired Companies) transferred to the
Business after the date hereof without the prior written approval of the Buyer
and (Z) any employee retained by Seller as separately listed in Section 5.4(a)
of the Seller Disclosure Letter (collectively, the “Business Employees”). Those
Business Employees who accept the offer of employment from Buyer, and those who
are employees of Acquired Companies, shall be referred to as “Transferred
Employees”. With respect to those Transferred Employees working in the United
States who are not covered by either a collective bargaining agreement or any of
the severance agreements and any other severance plans or programs of the
Business or applicable to the Transferred Employees disclosed in Section 5.4(a)
of the Seller Disclosure Letter, Buyer shall, for a period of nine (9) months
following the Closing Date, provide such Transferred Employees with the employee
compensation, benefit plans, programs and policies (including retirement,
medical, life insurance and disability plans, programs and policies) and fringe
benefits that are substantially comparable in the aggregate with those in effect
on the date hereof. All Transferred Employees shall be given credit for their
service with Seller, an Acquired Company or a Selling Subsidiary (or service
credited by Seller, an Acquired Company or Selling Subsidiary under such
employee benefit plans, programs and policies and fringe benefits of the
Business as are in effect on the date hereof) under all employee benefit plans,
programs and policies and fringe benefits of the Business or Buyer in which they
become participants for purposes of eligibility to participate and vesting to
the same extent such service was credited under comparable plans, programs and
policies of Seller, an Acquired Company or a Selling Subsidiary. This
Section 5.4 shall not obligate Buyer or any of its Affiliates to provide any
retiree health or nonqualified deferred compensation plans or arrangements, or
to issue, or adopt any plans or arrangements providing for the issuance of,
shares of capital stock, warrants, options, stock appreciation rights or other
rights in respect of any shares of capital stock of any entity or any securities
convertible or exchangeable into such shares pursuant to any such plans or
arrangements and no such plans or arrangements of Seller, the Selling
Subsidiaries or the Acquired Companies providing for any such issuance shall be
taken into account in determining whether the employee compensation and benefits
provided by Buyer as described above are substantially comparable in the
aggregate to those in effect on the date hereof. The provisions of this
Section 5.4 are solely for the benefit of the parties to this Agreement, and no
other Person (including any Business Employee or Transferred Employee) shall be
regarded for any purpose as a third party beneficiary of this Agreement (as a
result of this Section 5.4 or otherwise). Except as otherwise expressly provided
in this Agreement, nothing in this Agreement shall obligate Buyer or its
Affiliates to sponsor any particular benefit

35



--------------------------------------------------------------------------------



 



plan or arrangement or continue to provide for accrual of defined benefit
pension benefits. Subject to Section 2.4(f), as of the Effective Time, Buyer
shall assume and be bound by all of the severance agreements and severance plans
or programs applicable to the Transferred Employees of the Business that are
listed separately in Section 5.4(a) of the Seller Disclosure Letter.
     (i) Seller and Buyer agree that the transactions contemplated hereby shall
not constitute a severance or termination of employment of any Transferred
Employee prior to the consummation of the transactions contemplated hereby, and
that the Transferred Employees will have continuous and uninterrupted employment
before and immediately after the Effective Time. In the event Buyer terminates
without cause any of the Transferred Employees listed in Section 5.4(a)(i) of
the Seller Disclosure Letter, Buyer agrees to pay the severance payments
described in the respective severance agreements applicable to such Transferred
Employees as disclosed in Section 5.4(a)(i) of the Seller Disclosure Letter. For
clarification, the term “terminates without cause” as used in the preceding
sentence shall be interpreted so as to (A) cover an actual termination (not
constructive termination), (B) not be applicable in the event of a change in
such Transferred Employee’s duties or job title so long as following such
change, such Transferred Employee is receiving at least the amount of
compensation he or she was receiving as of the date hereof and the benefits to
be provided by Buyer pursuant to this Section 5.4, and (C) include in the
definition of “cause” any of the following: neglect of duties, willful failure
to act with respect to assigned job duties, willful misconduct, conduct which
has the effect of damaging the reputation, professional standing or goodwill of
Buyer or any part of the Business, gross misconduct, or breach of any applicable
employment agreement or policy. Except as required by Law or an applicable
collective bargaining agreement or as otherwise agreed in writing by Seller and
Buyer, Buyer shall provide severance and other separation benefits to each
Transferred Employee terminated by Buyer within six (6) months following the
Closing Date (or, in the case of Transferred Employees who are subject to a
collective bargaining agreement, the period required therein) that are at least
equal to the severance and other separation benefits provided by Seller and its
Affiliates in effect on the date of this Agreement. Buyer shall recognize
service with Seller and its Affiliates prior to the Closing Date for purposes of
determining the amount of such severance or other separation benefits.
     (ii) Buyer agrees that, with respect to all Transferred Employees, Buyer
will (1) honor all accrued but untaken vacation credited to such Transferred
Employees under Seller’s applicable vacation plans, determined as of the
Effective Time, and (2) provide that, for a period of at least nine (9) months
after the Closing Date, with respect to each Transferred Employee, the rate of
accrual of hours of vacation or other paid-time-off for employment with Buyer or
its Affiliates after the Effective Time shall not be less than such rate of
accrual with Seller or its Affiliates immediately prior to the Effective Time.
     (iii) For a period of at least nine (9) months after the Closing Date,
Buyer agrees to reimburse Transferred Employees for educational expenses

36



--------------------------------------------------------------------------------



 



incurred prior to the Effective Time but becoming reimbursable under the terms
of Seller’s educational assistance plans after the Effective Time to the same
extent that those Transferred Employees would have been reimbursed under
Seller’s educational assistance plans if they had remained employees of Seller
or its Affiliates. Seller will provide Buyer with reasonable access to, and
copies of, Seller’s records necessary to provide the foregoing benefits.
     (iv) Buyer agrees to recognize each union which at the Closing Date
represents any of the Transferred Employees as the collective bargaining
representatives of such employees as of the Closing Date and agrees to assume
all collective bargaining agreements then covering any Transferred Employees.
     (b) Effective as of the Effective Time, all Transferred Employees shall
cease to actively participate in any of Seller’s or any Selling Subsidiary’s
Benefit Plans (hereinafter referred to collectively as the “Seller Benefit
Plans”). To the extent permitted by applicable Law, the benefits of such
Transferred Employees under the Seller Benefit Plans accrued prior to the
Effective Time shall be paid to the Transferred Employees by Seller in
accordance with the terms of such plans, except to the extent otherwise provided
in this Section 5.4, including in respect of Seller’s Savings Plan.
     (c) Seller shall retain responsibility for providing health continuation
coverage pursuant to Section 4980B of the Code (i.e., COBRA health care
continuation coverage) relating to employees of Seller or the Selling
Subsidiaries (or qualified beneficiaries related thereto) that terminated
employment or had other qualifying events, either prior to the Closing Date or
in conjunction with the transactions contemplated by this Agreement or who did
not begin employment with Buyer. Buyer shall have responsibility for providing
applicable COBRA health care continuation coverage for Transferred Employees
whose employment terminates subsequent to the Closing Date.
     (d) Seller shall retain liability for all medical, dental and health claims
incurred by Transferred Employees (and their dependents) under Seller’s employee
welfare benefit plans prior to the Effective Time. Subject to the Transition
Services Agreement, Buyer shall be liable for all medical, dental and health
claims incurred by Transferred Employees (and their dependents) under the
employee welfare benefit plans of Buyer at or after the Effective Time. For
purposes of this paragraph, a claim shall be deemed to have been incurred on the
date on which the medical or other treatment or service was rendered and not the
date of the inception of the related illness or injury or the date of submission
of a claim related thereto.
     (e) Effective as of the Effective Time, Buyer shall (or shall cause the
Business to) establish or amend a cafeteria plan (“Buyer’s Cafeteria Plan”)
described under section 125 of the Code for the Transferred Employees who were
eligible to participate in such a plan sponsored by Seller (“Seller’s Cafeteria
Plan”). Buyer’s Cafeteria Plan shall include medical expense reimbursement
accounts and dependent care assistance accounts (described under sections 105,
125 or 129 of the Code) (the “Flex Accounts”) as provided in Seller’s Cafeteria
Plan. As soon as administratively feasible after the Closing, Seller shall
transfer to Buyer’s Cafeteria Plans the account balance of any Flex Accounts
maintained by Transferred Employees who participate in Buyer’s Cafeteria Plan
and maintain such Flex Accounts; provided, however,

37



--------------------------------------------------------------------------------



 



that if the claims made against a Transferred Employee’s Flex Accounts prior to
his termination of employment by Seller exceeds the amounts in such account at
the Effective Time, Buyer shall reimburse Seller the amount by which such claims
exceed the amounts in such Flex Accounts.
     (f) If a Transferred Employee becomes eligible to participate in a medical,
dental or health plan of Buyer (or its Affiliates), Buyer shall cause such plan
to (i) waive any preexisting condition limitations for conditions covered under
the applicable medical, dental or health plans of Seller and (ii) credit any
complete or partial satisfaction of any deductible and out-of-pocket expenses
incurred by the Transferred Employee and his dependents under the applicable
Seller medical, dental or health plans during the portion of 2007 preceding the
Closing Date. If a Transferred Employee becomes eligible to participate in a
group term life insurance plan maintained by Buyer or its Affiliates, Buyer
shall cause such plan to waive any medical certification for such Transferred
Employee up to the amount of coverage the Transferred Employee had under the
life insurance plan of Seller.
     (g) U.S. Savings Plan Account Transfer.
     (i) Transferred Employees will cease making contributions to the Seller’s
401(k) Plan, qualified under Code Sections 401(a) and 401(k) (“Seller’s Savings
Plan”) immediately prior to the Closing Date. Effective as of the Closing Date
or as soon as reasonably practicable thereafter, Buyer will establish a new
savings plan or designate an existing savings plan qualified under Code Section
401(a) and including a cash or deferred feature under Code Section 401(k) and a
related trust thereunder which shall be exempt under Code Section 501(a)
(“Buyer’s Savings Plan”) that will permit participation by all Transferred
Employees who are participating in Seller’s Savings Plan as of the Closing Date
(the “Participating Employees”).
     (ii) Buyer’s Savings Plan shall permit rollovers and direct trust-to-trust
transfers of the Participating Employees’ accounts (including notes evidencing
loans) in Seller’s Savings Plan to the extent that the tax-qualified status of
Buyer’s Savings Plan is not jeopardized, as reasonably determined by Buyer.
     (h) Pension Plans. Buyer shall have no obligation to establish a defined
benefit pension plan, including with respect to any Transferred Employees,
unless otherwise required by an applicable collective bargaining agreement. In
the event that an applicable collective bargaining agreement requires Buyer to
establish a defined benefit pension plan, a defined benefit pension plan shall
be established (or used if a preexisting defined benefit pension plan exists) as
soon as practicable after the Closing Date and need not accept any assets or
liabilities from any other plans. Seller shall, at any time (including before or
after the Closing Date) if requested by Buyer (or Buyer’s agents or professional
service representatives), provide Buyer (or Buyer’s agents or professional
service representatives) with all reasonable information requested pertaining to
the benefits accrued (including related information and calculations) by the
Transferred Employees in the Seller’s U.S. defined benefit pension plans (the
“Seller’s Pension Plans”). Seller shall provide the Transferred Employees with
the necessary post-Closing Date age and/or service credits relating to their
service with Buyer after the Closing Date solely for the purpose of providing
eligibility relating to any early retirement benefit or subsidy or any

38



--------------------------------------------------------------------------------



 



other subsidy required by Seller’s Pension Plans or the collective bargaining
agreement between Teleflex Automotive and the PACE Local 5-0524 union employees
at the Van Wert, Ohio Facility as in existence on the date hereof. In no event
shall any Transferred Employee receive a benefit from the Seller’s Pension Plans
and the Buyer’s Pension Plan that is, in the aggregate, greater than that which
he would have received from the Seller’s Pension Plan if he had continued in
Seller’s employ until his retirement considering prospective collective
bargaining agreements and obligations.
     (i) Foreign Benefit Plans.
     (i) Buyer will, with respect to any Transferred Employees employed outside
the United States in connection with the Business on the Closing Date, in
addition to satisfying the employment requirements of Section 5.4, adopt or
designate new employee benefit plans that will provide benefits, including
retirement, health and welfare benefits, to such non-U.S. Transferred Employees
that are no less favorable, in the aggregate, than the employee benefit plans
maintained or contributed to for such non-U.S. Transferred Employees by Seller,
an Acquired Company or a Selling Subsidiary.
     (ii) Buyer will either assume any separate employee benefit plans covering
such non-U.S. Transferred Employees and their beneficiaries, or designate
existing employee benefit plans maintained by Buyer, into which the assets and
liabilities attributable to such non-U.S. Transferred Employees and their
beneficiaries will be transferred as soon as practicable after Closing, and
after any necessary approvals by any Governmental Authority have been obtained
or, if no such approvals are required, after Seller has received evidence from
Buyer, reasonably satisfactory to Seller, that the employee benefit plans
adopted or designated by Buyer satisfy all material requirements of Law.
     (iii) At the Effective Time, Buyer and Buyer’s employee benefit plans shall
be solely responsible for retirement, health and welfare benefits to such
non-U.S. Transferred Employees, whether accrued before, at or after the
Effective Time, and shall indemnify and hold harmless Seller Parties, including
Seller’s or a Selling Subsidiary’s employee benefit plans, from any claims by or
through any such non-U.S. Transferred Employee, or by any Governmental
Authority, with respect to any such benefits.
     (j) UK Employees.
     (i) The provisions of Sections 5.4(a) to 5.4(i), 5.4(k) and 5.4(l) shall
not apply to any of the UK Employees. UK Seller and Buyer acknowledge that
pursuant to the UK Regulations the contracts of employment between UK Seller and
the UK Employees (except insofar as such contracts relate to any occupational
pension scheme as defined in Regulation 10 of the UK Regulations) will have
effect from the Effective Time as if originally made between Buyer and the UK
Employees. Buyer will make such pension provisions in respect of the UK
Employees as complies with its obligations under sections 257 and 258

39



--------------------------------------------------------------------------------



 



Pensions Act 2004 and the regulations under those sections, namely the Transfer
of Employment (Pension Protection) Regulations 2005. Buyer shall assume
responsibility for all emoluments and outgoings in respect of the UK Employees
(including all wages, bonuses, commissions, holiday entitlements, PAYE, National
Insurance contributions and pensions contributions) in respect of the period
prior to and from the Effective Time.
     (ii) Buyer shall indemnify and hold harmless UK Seller from any claims made
by UK Employees arising out of or in connection with (1) the employment or
termination of employment of any UK Employee after the Effective Time and which
arise wholly or mainly from any act, omission or default of Buyer after the
Effective Time; (2) Buyer’s failure to give UK Seller the information required
from Buyer pursuant to regulation 13 of the UK Regulations to enable UK Seller
to comply with its obligations under the UK Regulations; and (3) any actual,
proposed or anticipated changes by Buyer to the terms and conditions of
employment of the UK Employees (except insofar as the changes relate to any
occupational pension scheme as defined in Regulation 10 of the UK Regulations)
which amounts to a repudiatory breach of contract as referred to in
Regulation 4(11) of the UK Regulations and/or to make changes in working
conditions of any UK Employee to the material detriment of such UK Employee.
Seller shall indemnify Buyer against all Losses arising from any deliberate or
negligent misrepresentation by Seller (other than in accordance with a request
or instruction of Buyer) of the measures envisaged by the Buyer in respect of
any of the UK Employees and as notified and described by Buyer to Seller prior
to the Effective Time.
     (k) No Conflict. Notwithstanding any of the foregoing in this Section 5.4,
neither the Buyer nor the Seller shall take any action to reduce, eliminate or
otherwise avoid obligations to Transferred Employees under existing collective
bargaining agreements, employment contracts or Law in the jurisdiction of
employment.
     (l) No Third Party Beneficiaries. Except as expressly set forth in Section
5.4, it is understood and agreed that nothing in this Agreement shall constitute
any commitment, Contract or understanding (express or implied) of any obligation
on the part of Buyer to a post-Closing employment relationship of any fixed term
or duration or upon any terms or conditions other than those Buyer may establish
or assume in particular employment contracts. Except as expressly set forth in
Section 5.4, nothing in this Agreement shall be deemed to prevent or restrict in
any way the right of Buyer to terminate, reassign, promote or demote any of the
Transferred Employees after the Closing or to change adversely or favorably the
title, powers, duties, responsibilities, functions, locations, salaries or other
compensation or terms or conditions of employment of such Transferred Employees.
Nothing herein expressed or implied shall confer upon any of the current or
former employees of Seller, the Acquired Companies, the Selling Subsidiaries or
any of their Affiliates, any rights or remedies of any nature or kind whatsoever
under or by reason of this Agreement, including, without limitation, any right
to employment or continued employment for any specified period.

40



--------------------------------------------------------------------------------



 



     Section 5.5 Books and Records. For a period of six (6) years after the
Closing Date, Buyer agrees to, or cause the Business to, retain all Books and
Records and to make the same available after the Closing Date for inspection and
copying by Seller or its agents at Seller’s expense, upon reasonable request and
upon reasonable notice.
     Section 5.6 Closing Date Financial Information. For a period of eighteen
(18) months from and after the Closing Date, upon written request of Seller,
Buyer will provide Seller within twenty (20) Business Days of such request with
such computer support and financial information of the Business as of the
Closing Date as Seller may reasonably request in the format customarily required
by Seller of its subsidiaries or divisions, and, upon Seller’s request, it will
be accompanied by supplemental financial schedules customarily required by
Seller of its subsidiaries or divisions in support of such financial
information.
     Section 5.7 Intellectual Property.
     (a) Buyer hereby acknowledges and agrees that, except as otherwise
expressly permitted in this Agreement, the Transition Services Agreement or the
Intellectual Property License Agreement, nothing in this Agreement grants or
shall be deemed to grant to Buyer the right to use or any interest in (i) the
name “Teleflex”, “TFX”, or any trademark, trade name, service mark or other
similar mark or similar right which is a derivative of the name “Teleflex” or
“TFX” or (ii) any other intellectual property rights of Seller and its
Affiliates that is not included in the Business Assets (collectively referred to
as the “Seller Intellectual Property”).
     (b) Neither Buyer nor any of its Affiliates shall use any signs or
stationery, purchase order forms, packaging or other similar paper goods or
supplies, advertising and promotional materials, product, training and service
literature and materials, or computer programs or like materials (collectively,
the “Specified Supplies”) that include the word “Teleflex”, “TFX” or contain any
trademarks, trade names, service marks or corporate or business names, derived
from or including the words “Teleflex” or “TFX” (in logotype design or any other
style or design) in whole or in part; provided, however, that, to the extent any
Specified Supplies include the words “Teleflex”, “TFX” or contain any such
trademarks, trade names, service marks or corporate or business names, Buyer
may, for a period of ninety (90) days after the Closing Date, use such Specified
Supplies after first crossing out or marking over such word or trademark, trade
name, service mark or corporate or business name and otherwise clearly
indicating on such Specified Supplies that the Business is no longer affiliated
with Seller. Buyer shall not reorder, produce or reproduce any Specified
Supplies that include the words “Teleflex”, “TFX” or contain any such
trademarks, trade names, service marks or corporate or business names.
     (c) Promptly following the Closing Date, the Buyer shall take all such
actions as may be required to change the name of each of the Acquired Companies
to one distinctly different in sound and appearance from the Seller Intellectual
Property, including filing a name change amendment with the jurisdiction of
incorporation and filing an appropriate name change notice in the appropriate
office in each jurisdiction where each such corporation is qualified to do
business. After the Closing, Buyer will not engage in the transaction of
business using the names specified above or any similar variant thereof.

41



--------------------------------------------------------------------------------



 



     (d) GMS Intellectual Property Asset Transfer Agreement. On the Closing
Date, Buyer, Seller and the Selling Subsidiaries shall execute and deliver the
GMS Intellectual Property Asset Transfer Agreement pursuant to which Seller and
the Selling Subsidiaries shall transfer all Intellectual Property comprising GMS
Assets to be transferred to Buyer in accordance with Section 2.1 of this
Agreement.
     Section 5.8 Further Assurances; Cooperation.
     (a) At any time after the date hereof, Seller and Buyer shall promptly
execute, acknowledge and deliver any other assurances or documents or take any
other actions reasonably requested by Buyer or Seller, as the case may be, and
necessary for Buyer or Seller, as the case may be, to satisfy its obligations
hereunder. Seller and Buyer shall each use their respective commercially
reasonable efforts to cause the conditions to their respective obligations set
forth in Article VI to be satisfied at or prior to Closing. As promptly as
practicable after the date hereof, Seller shall provide Buyer with each of the
following: (i) complete and accurate copies of the organizational and governing
documents, as then currently in effect, of each of the Acquired Companies, to
the extent such copies were not made available to Buyer prior to Closing; (ii) a
list and description or copy of all Environmental Permits of each Acquired
Company and the Business; and (iii) a list and description or copy of all
material Permits of each Acquired Company and the Business. Seller shall use its
reasonable best efforts to assist Buyer in the assignment or transfer of each
Environmental Permits or other material Permits. Seller’s obligations under this
Section 5.8(a) shall be in addition to its obligations under Section 2.10.
     (b) If there are any Material Consents that have not yet been obtained (or
otherwise are not in full force and effect) as of the Closing, in the case of
each Contract as to which such Material Consents were not obtained (or otherwise
are not in full force and effect) (the “Restricted Material Contracts”), Buyer
may waive the closing conditions as to any such Material Consent and Seller
shall continue its commercially reasonable efforts to obtain the Material
Consents. If Buyer elects to have Seller continue its commercially reasonable
efforts to obtain any Material Consents and the Closing occurs, notwithstanding
Sections 2.1 and 2.3, neither this Agreement nor the Assumption Agreement nor
any other document related to the consummation of the transactions contemplated
by this Agreement shall constitute a sale, assignment, assumption, transfer,
conveyance or delivery or an attempted sale, assignment, assumption, transfer,
conveyance or delivery of the Restricted Material Contracts, and following the
Closing, the parties shall use their commercially reasonable best efforts, and
cooperate with each other, to obtain the Material Consent relating to each
Restricted Material Contract as quickly as practicable; provided, however, that
nothing herein shall be interpreted to require Buyer or Seller to pay any
consideration as a condition to obtain such Material Consent. If Buyer elects to
proceed with the Closing, and, as of the Closing, an attempted assignment of any
Restricted Material Contract would be ineffective or would affect any Seller’s
rights thereunder so that Buyer would not in fact receive all such rights, at
Buyer’s demand at any time after Closing, Seller shall provide an arrangement
acceptable to Buyer which would provide Buyer with the benefit (including the
economic benefit) and burden (including economic burden) of such Restricted
Material Contract (other than legal title). Each party shall bear its own
administrative costs in connection with any such arrangement. If and so long
after the Closing as such assignment shall not have been made, Seller shall
(i) to the extent that such action shall not result in violation of such
Restricted Material Contract, transfer to Buyer all assets and rights,

42



--------------------------------------------------------------------------------



 



including all monies, received in respect of such Restricted Material Contract
and hold such Restricted Material Contract in trust for Buyer, (ii) to the
extent that the provisions of clause (i) above are not sufficient to transfer
all of the benefits (including the economic benefit) and burden (including
economic burden) of such Restricted Material Contract (other than legal title),
or any such Restricted Material Contract has been cancelled as a result of the
attempted assignment, take such actions (which, without limitation, may include
entering into subcontracting arrangements with Buyer) as are commercially
reasonable to provide all of the benefits (or the equivalent thereof, including
the economic benefit) and burden (including economic burden) of such Restricted
Material Contract (other than legal title) to Buyer. Except as set forth in this
Section 5.8(b), Buyer agrees that Seller and its Affiliates shall not have any
liability whatsoever (including any liability under Article VIII) to Buyer or
its Affiliates arising out of or relating to the failure to obtain any Material
Consent to the extent that Buyer has waived in writing the closing conditions as
to such Material Consent.
     Section 5.9 Compliance with WARN, EU Directives, etc.
     (a) With respect to the Transferred Employees, Buyer will timely give all
notices required to be given under, or will otherwise comply with, WARN or other
similar statutes or regulations of any jurisdiction relating to any plant
closing or mass layoff or as otherwise required by such statute. For this
purpose, Buyer shall be deemed to have caused a mass layoff if the mass layoff
would not have occurred but for Buyer’s failure to employ the Transferred
Employees in accordance with the terms of this Agreement.
     (b) Notwithstanding any provision of this Agreement to the contrary, with
respect to the non-U.S. GMS Employees, Seller and Buyer accept and agree
(i) that the transfer of employment of employees of the UK Seller (hereinafter
referred to as “European Employees”) will be effected and governed by the
Transfer Provisions (defined below), and accordingly the contract of employment
of each European Employee shall be assumed by Buyer or its Affiliate with effect
from the Effective Time, which shall be the time of transfer under the Transfer
Provisions; (ii) Buyer shall ensure that its Affiliates (where necessary) comply
with their respective obligations under the Transfer Provisions and upon request
provide Seller or the relevant Affiliate of Seller with such information as will
enable either Seller or its Affiliate, as the case may be, to carry out its
respective duties under the Transfer Provisions concerning measures to
effectuate the transfer of the European Employees to Buyer; and (iii) “Transfer
Provisions” means any legislation implementing the provisions of Directive
77/187/EEC commonly called the Acquired Rights Directive or Transfer of
Undertakings Directive.
     Section 5.10 Transition Services Agreement. On the Closing Date, Buyer and
Seller shall execute and deliver the Transition Services Agreement pursuant to
which Seller and Buyer shall make available to each other the services described
therein on the terms and conditions as set forth in the Transition Services
Agreement.
     Section 5.11 Foreign Implementing Agreements. If, after the date hereof,
either Seller or Buyer reasonably determines or deems it advisable, or if
otherwise necessary to commemorate the transactions contemplated hereby, Seller
and Buyer shall cause to be prepared and executed by the applicable parties, any
additional agreements or instruments implementing the transfer and conveyance to
Buyer or an Affiliate of Buyer at the Effective Time of the Shares

43



--------------------------------------------------------------------------------



 



of Foreign Subsidiaries or the GMS Assets and the assumption by Buyer or an
Affiliate of Buyer of the Assumed Liabilities, including those documents,
agreements and instruments required by Law or otherwise customarily executed and
delivered in order to consummate the transactions contemplated hereby with
respect to the Foreign Subsidiaries and the UK Seller (the “Foreign Implementing
Agreements”). The parties agree that any Foreign Implementing Agreements shall
not expand or limit the rights and obligations of Seller and the Selling
Subsidiaries, on the one hand, and the Buyer and its Affiliates, on the other
hand, beyond those provided for in this Agreement, and that the Foreign
Implementing Agreements shall not provide for any additional rights or
obligations of Seller or Selling Subsidiaries, or Buyer or its Affiliates that
are not provided for in this Agreement. The parties shall cooperate in the
preparation of any such Foreign Implementing Agreements, which shall be prepared
in a form suitable for use by the parties in such foreign jurisdiction. In the
event of any conflict between the terms of any such Foreign Implementing
Agreements and this Agreement, the parties agree and acknowledge that the terms
of this Agreement shall control and that, if necessary, the parties shall
deliver such additional instruments as may be necessary to accomplish the
foregoing.
     Section 5.12 Conveyancing Documents. At the Closing, Buyer and Seller or a
Selling Subsidiary, as the case may be, shall execute and deliver Conveyancing
Documents for all of the GMS Real Property in form and substance reasonably
acceptable to Buyer or as otherwise provided in this Agreement.
     Section 5.13 Disclosure; Investigation.
     (a) Buyer acknowledges and agrees that Seller has not made, does not make
and specifically negates and disclaims any representations, warranties,
promises, covenants, agreements or guaranties of any kind or character
whatsoever, whether express or implied, oral or written, past, present, or
future, of, as to, concerning or with respect to, except as to the
representations, warranties, covenants and agreements (and solely to the extent)
specifically set forth in this Agreement, the Conveyancing Documents and the
Ancillary Agreements: (i) the nature, quality or condition (financial or
otherwise) of the Business, the Business Assets, the Business Liabilities or the
Facilities, including the environmental conditions existing thereon; (ii) the
suitability of the Business Assets or the Facilities for any and all activities
and uses that Buyer may conduct therewith or thereon (iii) the compliance of or
by the Business Assets or the Facilities or their operation with any Laws;
(iv) the manner or quality of the construction or materials, if any,
incorporated into the Business Assets or the Facilities; (v) the manner,
quality, state of repair or lack of repair of the Business Assets or the
Facilities; and (vi) any other matter with respect to the physical condition of
the Business Assets or the Facilities. Buyer acknowledges and agrees that Seller
makes no representations or warranties regarding the future performance of the
Business, or any estimates, projections, plans or budgets or similar information
furnished to Buyer by or on behalf of Seller and the Seller Subsidiaries,
including the information made available to Buyer and its representatives in
“data rooms” (virtual or physical) or referred to in (1) the Confidential
Information Memorandum dated June, 2007 and previously delivered to Buyer or
(2) the Management Presentations made to Buyer. SELLER HEREBY DISCLAIMS, EXCEPT
AS (AND SOLELY TO THE EXTENT) SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE
CONVEYANCING DOCUMENTS AND THE ANCILLARY AGREEMENTS, ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER

44



--------------------------------------------------------------------------------



 



WHATSOEVER REGARDING THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, OR
PROFITABILITY OF THE BUSINESS ASSETS OR THE FACILITIES. BUYER FURTHER
ACKNOWLEDGES, AGREES AND ASSUMES ALL RISK THAT, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, AND EXCEPT AS (AND SOLELY TO THE EXTENT) SET FORTH IN THIS AGREEMENT,
THE CONVEYANCING DOCUMENTS AND THE ANCILLARY AGREEMENTS, THE SALE OF THE
BUSINESS ASSETS AS PROVIDED FOR IN THIS AGREEMENT ARE MADE ON AN “AS IS, WHERE
IS, WITH ALL FAULTS” CONDITION AND BASIS.
     Section 5.14 Covenant Not to Compete.
     (a) Seller agrees that during the Seller Non-Compete Period, neither Seller
nor any of its controlled Affiliates shall engage, manage, operate or have any
ownership interest in any firm, corporation, partnership, proprietorship or
other business entity that engages in, manages or operates a business that
competes with the Business (each, a “Competing Business”) anywhere in the world;
provided, however, that it shall not be a violation of this Section 5.14(a) for
Seller or any of its controlled Affiliates (i) to own, directly or indirectly,
solely as an investment, securities of any Person that are traded on a national
securities exchange or the Nasdaq Stock Market (or a recognized securities
exchange outside the U.S.) if Seller or any of its controlled Affiliates (x) is
not a controlling Person or a member of a group that controls such Person and
(y) does not, directly or indirectly, own more than 5% or more of the voting
securities of such Person, (ii) to acquire, directly or indirectly, the equity
or assets of, or otherwise become affiliated with or participate in, any
enterprise engaged in a Competing Business if Seller shall use reasonable
efforts to divest, as soon as reasonably practicable (and in any event within
eighteen (18) months after the closing date of such acquisition, its interest in
such enterprise relating to the Competing Business), (iii) to continue operating
existing lines of business, other than the Business, or any of the Excluded
Assets or (iv) to perform the activities contemplated by the Ancillary
Agreements. None of the provisions of this Section 5.14(a) shall operate to
prohibit, hinder, impede or restrict from engaging in a Competing Business in
any way, any Person which by way of takeover, acquisition, merger, combination
or similar transaction acquires a controlling or significant interest in Seller
or any of its Affiliates (provided that Seller and its controlled Affiliates as
of the date of such transactions shall continue to be subject to the provisions
of this Section 5.14(a) after any such transaction).
     (b) Buyer agrees that during the Buyer Non-Compete Period, neither Buyer
nor any of its controlled Affiliates shall use any of the Business Assets or
permit any Transferred Employee, while providing services to Buyer or any of its
controlled Affiliates, to engage, manage, operate or have any ownership interest
in any firm, corporation, partnership, proprietorship or other business entity
that engages in, manages or operates a business that competes with the Marine
Business (each, a “Buyer Competing Business”) anywhere in the world; provided,
however, that it shall not be a violation of this Section 5.14(b) for Buyer or
any of its controlled Affiliates (i) to own, directly or indirectly, solely as
an investment, securities of any Person that are traded on a national securities
exchange or the Nasdaq Stock Market (or a recognized securities exchange outside
the U.S.) if Buyer or any of its controlled Affiliates (x) is not a controlling
Person or a member of a group that controls such Person and (y) does not,
directly or indirectly, own more than 5% or more of the voting securities of
such Person, (ii) to acquire, directly or indirectly, the equity or assets of,
or otherwise become affiliated with or

45



--------------------------------------------------------------------------------



 



participate in, any enterprise engaged in a Buyer Competing Business if Buyer
shall use reasonable efforts to divest, as soon as reasonably practicable (and
in any event within eighteen (18) months after the closing date of such
acquisition, its interest in such enterprise relating to the Buyer Competing
Business), (iii) to continue operating existing lines of business, or (iv) to
perform the activities contemplated by the Ancillary Agreements. None of the
provisions of this Section 5.14(b) shall operate to prohibit, hinder, impede or
restrict from engaging in a Buyer Competing Business in any way, any Person
which by way of takeover, acquisition, merger, combination or similar
transaction acquires a controlling or significant interest in Buyer or any of
its Affiliates (provided that Buyer and its controlled Affiliates as of the date
of such transactions shall continue to be subject to the provisions of this
Section 5.14(b) after any such transaction) and such Person shall not utilize
any of the Business Assets to engage in any Buyer Competing Business.
     (c) The “Seller Non-Compete Period” and the “Buyer Non-Compete Period”
shall each mean (i) for the territory comprised of any countries in the European
Union, the period beginning on the Closing Date and ending on the third (3rd)
anniversary of the Closing Date, and (ii) for any other territory, the period
beginning on the Closing Date and ending on the fifth (5th) anniversary of the
Closing Date.
     (d) Each of Buyer and Seller agrees that for a period of three (3) years
after the Closing Date, it shall not, and shall cause its respective Affiliates,
directors, officers or employees to not, directly or indirectly take any action
to solicit for employment or hire any person in the employ of (i) in the case of
the Buyer, the Seller or any of its Affiliates and (ii) in the case of the
Seller, the Buyer or any of its Affiliates, in each case of (i) and (ii) without
the prior written consent of the applicable other party.
     (e) If any provision contained in this Section 5.14 shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Section, but this Section shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. It is the intention of
the parties that if any of the restrictions or covenants contained in this
Section 5.14 is held to cover a geographic area or to be for a length of time
which is not permitted by Law, or in any way construed to be too broad or to any
extent invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
Law, a court of competent jurisdiction shall construe and interpret or reform
this Section 5.14 to provide for a covenant having the maximum enforceable
geographic area, time period and other provisions (not greater than those
contained herein) as shall be valid and enforceable under such Law.
     Section 5.15 Bulk Transfer Laws.
     Buyer hereby waives compliance by Seller and the Selling Subsidiaries with
the provisions of any so-called bulk transfer laws of any jurisdiction in
connection with the sale to Buyer of the GMS Assets.
     Section 5.16 Tax Matters.
     (a) Following the Closing, Seller shall, at its own expense, cause to be
prepared and filed all Tax Returns required to be filed with respect to the
Acquired Companies

46



--------------------------------------------------------------------------------



 



for taxable periods ending prior to or on the Closing Date, including amended
returns, applications for loss carryback refunds and applications for estimated
Tax Refunds (all such Tax Returns, amended returns and refund applications are
referred to as the “Prior Period Returns”). The Prior Period Returns shall be
prepared, where relevant, in a manner consistent with Seller’s past practices
except as otherwise required by Law. Seller shall pay all Taxes related to such
Prior Period Returns and shall be entitled to all refunds of Income Taxes for
Prior Period Returns. Buyer shall make available to Seller (and to Seller’s
accountants and attorneys) any and all books and records and other documents and
information in its possession or control relating to the Acquired Companies
reasonably requested by Seller to prepare the Prior Period Returns.
     (b) Following the Closing, Buyer shall cause to be prepared and filed all
Tax Returns required to be filed with respect to the Acquired Companies for
taxable periods ending after the Closing Date and shall pay all Taxes related
thereto. Buyer shall prepare all Straddle Period Tax Returns in a manner
consistent with Seller’s past practices, except as otherwise required by Law.
Except as provided below with respect to Income Taxes, Buyer shall pay all Taxes
related to such Straddle Periods. With respect to Income Taxes only, Seller
shall reimburse Buyer for the portion of such Income Taxes allocable to the
Pre-Closing Period of such Straddle Period, to the extent that such Income Taxes
are not reflected in the Final Closing Working Capital Statement or paid by
Seller or the Acquired Companies prior to Closing, including amounts paid in
respect of estimated Income Taxes. Buyer shall deliver to Seller, for its review
and comment, a draft of each Straddle Period Income Tax Return at least sixty
(60) days prior to the applicable filing deadline of such Straddle Period Income
Tax Return, together with a proposed calculation of the Taxes allocable to the
Pre-Closing Period of such return. Such Straddle Period Income Tax Return and
proposed calculation shall be binding on Seller, unless, within twenty-one
(21) days following receipt thereof, Seller shall deliver to Buyer written
notice of any objection with respect to the calculation of Taxes on such
Straddle Period Income Tax Return or the portion of such Taxes allocable to the
Pre-Closing Period. If Buyer and Seller are unable to resolve any disputes with
respect to such calculations within fourteen (14) days following delivery of
Seller’s written notice of objection, such dispute shall be submitted to the CPA
Firm for resolution, which resolution shall be final and binding upon the
parties. The fees and expenses of the CPA Firm in connection with its review and
resolution of the dispute shall be allocated 50% to Buyer and 50% to Seller. If
the CPA Firm is unable to make its determination with respect to any disputed
item prior to the due date (including any extension thereof) for filing such
Straddle Period Income Tax Return, then Buyer may treat such item, solely for
purposes of filing the applicable Straddle Period Income Tax Return, as it
determined in its sole discretion, and may cause the Straddle Period Income Tax
Return to be filed; provided, however, that, in such case, the CPA Firm shall
make its determination with respect to the disputed items and the determination
of the CPA Firm shall control the rights of the parties under this Agreement.
Income Taxes for any Straddle Period shall be allocated to the Pre-Closing
Period on the basis of an interim closing of the books as of the Effective Time.
Buyer and Seller shall share, in the same proportion as they shared Straddle
Period Income Taxes, any Straddle Period Income Tax refunds. Buyer shall remit
any such Income Tax refund to Seller within five (5) Business Days of its
receipt thereof.
     (c) Following the Closing, except as otherwise provided in Section 5.16(f),
Seller shall indemnify and hold the Buyer Parties and the Acquired Companies
harmless from and against (i) any Income Taxes of the Acquired Companies related
to the Prior Period Returns,

47



--------------------------------------------------------------------------------



 



(ii) any increase in Income Taxes of the Acquired Companies attributable to
adjustment of items of income, gain, loss, deduction or credit allocable to the
Pre-Closing Period of a Straddle Period Income Tax Return and (iii) any Taxes of
any other Person for which any of the Acquired Companies may become liable
pursuant to Treas. Reg. Section 1.1502-6 (or analogous provisions of state,
local or non-U.S. Law) as a result of being a member of a consolidated, combined
or unitary group of corporations prior to the Closing Date; and (iv) any VAT
attributable to a failure to comply with relevant transfer pricing Laws prior to
the Closing Date.
     (d) Buyer shall promptly notify Seller following receipt of any notice of
audit or other administrative or judicial proceeding relating to any matter for
which Seller may be required to indemnify Buyer and the Acquired Companies
pursuant to Section 5.16(c). Seller shall have the right to control any and all
audits or other proceedings relating to any Tax period that ends on or before
the Closing Date (a “Contest”), including the filing of any amended returns. If
Seller elects to control a Contest for any Tax for which it has any liability
under this Agreement, Seller shall, within thirty (30) days following receipt of
the notice of asserted Tax liability, notify Buyer, in writing, of its intent to
do so, and the Buyer shall cooperate and shall cause the Acquired Companies to
cooperate, at Seller’s expense, in each phase of such Contest. If Seller elects
to control a Contest for any Tax for which it has any liability under this
Agreement, then Buyer shall have the right to participate in (but not control)
such Contest, with its own counsel and at its own expense. If Seller does not
provide Buyer written notice of its intent to control a Contest for any Tax for
which it has any liability under this Agreement within thirty (30) days
following receipts of the notice of the asserted Tax liability, then Buyer may
assume control of such Contest and look to the Seller for the full amount of the
reasonable costs of such Contest. However, in such case, neither Buyer nor the
Acquired Companies may settle or compromise any asserted Tax liability without
the prior written consent of Seller, which shall not be unreasonably withheld,
conditioned or delayed. Buyer shall have the right to control all Contests
relating to any Straddle Period Tax Return other than any Income Tax Return for
a Straddle Period for which Seller has provided Buyer notice hereinabove of its
intent to control such Contest, including the filing of an amended return.
     (e) Following the Closing, to the extent not reflected on the Final Closing
Working Capital Statement, Buyer shall pay to Seller the amount of any refund,
realized Tax credit or similar benefit realized by, or with respect to, any of
the Acquired Companies with respect to a Prior Period Return or the Pre-Closing
Period of a Straddle Period Tax Return.
     (f) Except with respect to any cash retained in the Acquired Companies
pursuant to the Cash Retention and Release Plan, Buyer shall pay and indemnify
and hold harmless Seller and its Affiliates from and against any increase in
Taxes of Seller and its Affiliates (including any Taxes of the Acquired
Companies for which Seller or any of its Affiliates may become liable pursuant
to Treas. Reg. section 1.1502-6 (or analogous provisions of state or local law)
as a result of its being a member of a consolidated, combined or unitary group
of corporations that included any of the Acquired Companies prior to the Closing
Date) over the amount of Taxes of Seller and its Affiliates otherwise due from
the sale, transfer, assignment and delivery of the GMS Assets resulting from
(i) any actions taken, or caused to be taken, by Buyer following the Closing
with respect to the Foreign Subsidiaries outside the ordinary course of business
(as conducted prior to Closing), (ii) any dividends paid by any of the Foreign
Subsidiaries during any of their taxable years that include the Closing Date,
(iii) any

48



--------------------------------------------------------------------------------



 



amounts includible in income under Subpart F of the Code with respect to the
Foreign Subsidiaries outside the ordinary course of its business during any of
their taxable years that include the Closing Date, or (iv) any Tax elections
that Buyer may cause to be made following the Closing with respect to any of the
Foreign Subsidiaries.
     (g) After the Closing, Buyer shall not elect to change the Income Tax
classification of any of the Acquired Companies for any taxable period ending
prior to or on the Closing Date or for any Straddle Period.
     (h) Seller and Buyer shall provide each other with such cooperation and
information as may be reasonably requested of the other in filing any Tax
Return, amended Tax Return or claim for refund, determining a liability for
Taxes or a right to a refund of Taxes or participating in or conducting any
audit or other proceeding in respect of Taxes. Each of the Seller and Buyer
shall make themselves (and their respective employees) reasonably available on a
mutually convenient basis to provide explanations of any documents or
information provided hereunder.
     (i) At Closing, UK Seller and Buyer will join in an election conforming
with section 198 and/or section 199 of the Capital Allowances Act 2001 in a
manner reasonably satisfactory to both Buyer and Seller.
     Section 5.17 Credit Support.
     Section 5.17 of the Seller Disclosure Letter sets forth all of the
arrangements that, in the course of the conduct of the Business, Seller and the
Selling Subsidiaries may have entered (a) in which guarantees (including of
performance under Contracts included in the Business Assets, letters of credit
or other credit arrangements, including surety and performance bonds) were
issued by, or for the account of, Seller and the Selling Subsidiaries or (b) in
which Seller and the Selling Subsidiaries are the primary or secondary obligors
on debt instruments or financing or other contracts or agreements, in any such
case to support or facilitate business transactions. Such arrangements by such
parties are hereinafter referred to as the “Credit Support Arrangements.” Seller
and Buyer agree that the Credit Support Arrangements are not intended to
continue after the Closing. Prior to Closing, Buyer shall use its reasonable
best efforts (i) to replace all Credit Support Arrangements set forth on
Section 5.17 of the Seller Disclosure Letter and (ii) to obtain as promptly as
practicable any such Credit Support Arrangements required by any party to any
Contract in connection with obtaining a consent to an assignment of such
Contract. To the extent that Buyer is unable to replace or obtain any such
Credit Support Arrangements on commercially reasonable terms, Seller and the
Selling Subsidiaries, as applicable, shall continue such existing Credit Support
Arrangements or obtain such additional Credit Support Arrangements as reasonably
requested, and Buyer shall provide Seller and the Selling Subsidiaries, as
applicable, with reasonable security or credit enhancements for such Credit
Support Arrangements, and Buyer shall indemnify and hold Seller and such
Affiliates harmless for any Losses incurred by Seller or its Affiliates from and
after the Closing with respect to such Credit Support Arrangements.
     Section 5.18 Transfer Act Procedures. Buyer and Seller acknowledge and
agree that one or more filings are required to be made pursuant to the
Connecticut General Statutes Sections 22a-134 et seq. (the “Transfer Act”) in
connection with the transfer of the Suffield, Connecticut, Facility and that
Seller shall comply, or shall cause the applicable Selling

49



--------------------------------------------------------------------------------



 



Subsidiary to comply, with all obligations under the Transfer Act in connection
with such filings. In connection therewith, Seller shall, or shall cause the
applicable Selling Subsidiary to, sign and submit the necessary forms (and pay
all fees) in satisfaction of any such filing requirements (including signing
such forms as Certifying Party (as defined in the Transfer Act)). Seller shall,
or shall cause the applicable Selling Subsidiary to comply, with all other
filing and notification requirements which apply to such parties under
applicable Environmental Laws as a result of the transfer of the Business as
provided herein. At the Closing, Seller, Buyer and the Selling Subsidiaries
agree to execute and deliver all documents necessary to comply with applicable
Environmental Laws consistent with the foregoing obligations of the parties.
     Section 5.19 No Negotiation. Until the Closing or such time as this
Agreement shall be terminated pursuant to Section 9.1, neither Seller nor any
Affiliate of Seller shall directly or indirectly solicit, initiate, encourage or
entertain any inquiries or proposals from, discuss or negotiate with, or provide
any nonpublic information to any third Person (other than Buyer) relating to any
business combination transaction involving the Acquired Companies or the
acquisition of all or any significant part of the Business, including the direct
or indirect sale of the Shares, the merger or consolidation of any Acquired
Company or the sale of all or any significant part of the Business or any of the
Business Assets (other than in the ordinary course of business).
     Section 5.20 Section 338(g) Elections. Buyer shall not make an election
under Section 338(g) of the Code with respect to the acquisition of the Shares
of the Foreign Subsidiaries.
     Section 5.21 Section 338(h)(10) Elections.
     (a) Within sixty (60) days following the Closing, Seller and Buyer shall
jointly make (or cause to be made), and will take any and all action necessary
to effect, a timely election under section 338(h)(10) of the Code (and any
comparable elections under state and local income Tax law) (the “Election”) with
respect to Norland Plastics Company (“Norland”).
     (b) Within one hundred twenty (120) days following the Closing Date, the
Seller shall prepare and deliver to the Buyer Internal Revenue Service
Form 8023, Internal Revenue Service Form 8883, and any similar forms required by
state or local law (collectively, the “Forms”), together with a proposed
allocation of the consideration deemed paid for the assets of Norland consistent
with the principles of allocation set forth in Section 1060 and as set forth in
Section 2.9 of the Seller Disclosure Letter with respect to the Elections. The
Forms shall be prepared in accordance with Section 338 of the Code and any
applicable Treasury Regulations (or, if applicable, comparable provisions of
state and local income tax law). The Buyer shall have forty-five (45) days
following the receipt of the Forms from the Seller to notify the Seller in
writing whether or not the Buyer accepts the Forms as prepared by the Seller. If
the Buyer notifies the Seller that it does not accept any of the Forms, it shall
set out in reasonable detail in the written notice its reasons for
non-acceptance and specify the adjustments, which, in its opinion, should be
made. The Seller and the Buyer shall use all reasonable efforts to reach
agreement on the adjustments, if any, to be made to the Forms. If the Seller and
the Buyer do not reach agreement within twenty-five (25) days after the Buyer
receives the Seller’s notice of non-acceptance, the matter shall be referred to
and determined by the CPA Firm.

50



--------------------------------------------------------------------------------



 



     (c) The Forms, as prepared and agreed to pursuant to Section 5.21(b), shall
be final, conclusive and binding on the Buyer and the Seller. Neither the Seller
nor the Buyer shall, or shall permit any of their Affiliates to, take any action
to modify any of the Forms or reports (including any corrections, amendments, or
supplements thereto) that are required for the making of the Election after its
execution or to modify or revoke the Election following the filing of the Forms
without the prior written consent of the other party. The Buyer will be
responsible for filing Form 8023. Each of the Seller and the Buyer will be
responsible for causing Form 8883 to be filed in a manner consistent with the
Forms.
     (d) In the event that any of the Forms is disputed by any Governmental
Authority, the party receiving notice of such dispute shall promptly notify and
consult with the other party hereto concerning resolution of such dispute.
     (e) At Buyer’s request, Seller, the Selling Subsidiaries and Buyer shall
jointly make (or cause to be made), and will take any all action necessary to
effect, a timely election under Code Section 338(h)(10) (and any comparable
provisions of state or local law) with respect to the purchase and sale of any
of the Acquired Companies organized within the United States (the “Additional
338(h)(10) Elections”) in addition to the Election made with respect to Norland
pursuant to this Section 5.21. Any request by Buyer shall be made within one
hundred twenty (120) days following Closing. Buyer shall indemnify and hold
Seller and the Subsidiaries of Seller that file a United States federal
consolidated income Tax Return with Seller (together with Seller, the “Seller
Consolidated Return Group”) harmless from and against (i) any increase in United
States federal Income Tax of the Seller Consolidated Return Group for any tax
period which includes the sale of assets pursuant to Section 338 of the Code and
the Additional 338(h)(10) Elections over the United States federal Income Tax
that would have been payable by the Seller Consolidated Return Group for the tax
period which includes the sale of assets pursuant to Section 338 of the Code and
the Additional 338(h)(10) Elections if the Additional 338(h)(10) Elections had
not been made, (ii) any increase in any United States state or local income or
franchise Tax of the Seller or a Selling Subsidiary for any tax period which
includes the sale of assets pursuant to Section 338 of the Code (or any
comparable provisions of state or local law) and the Additional 338(h)(10)
Elections, over the United States state or local Income Tax that would have been
payable, respectively, by the Seller or a Selling Subsidiary if the Additional
338(h)(10) Elections had not been made. Any indemnification payment pursuant to
this Section 5.21(e) shall be treated as an adjustment to the Purchase Price;
and the amount of any indemnification payable to Seller or a Subsidiary shall be
grossed up to reflect the Income Tax ultimately .payable by such Person. Seller
shall provide Buyer with its determination of the amount of indemnification
payment due Seller and its Subsidiaries hereunder, which determination shall be
accompanied by work papers and other calculations reasonably necessary to
demonstrate the accuracy of the determination. If within thirty (30) days after
delivery of such determination, Buyer notifies Seller in writing that Buyer
objects to the determination, Buyer and Seller shall use commercially reasonable
efforts to resolve such dispute within twenty (20) days thereafter. In the event
that Buyer and Seller are unable to resolve such dispute within such twenty
(20) days, Buyer and Seller shall, within ten (10) days after such twenty
(20) day period, submit such disputed items to the CPA Firm for resolution under
the procedures set forth in Section 2.6(c).

51



--------------------------------------------------------------------------------



 



     (f) Notwithstanding any determination by Seller and Buyer to make any
Additional 338(h)(10) Elections, no reimbursement or indemnification shall be
paid by Seller to Buyer under Section 5.16(b) or (c) with respect to any
increase in the state or local Income Taxes of any U.S. Acquired Companies for
the Straddle Period that results from the Additional 338(h)(10) Elections.
     Section 5.22 UK VAT Provisions.
     (a) All amounts expressed in this Agreement as being payable by Buyer for
the GMS Assets sold by the UK Seller hereunder (the “UK Assets”) are expressed
exclusive of any VAT which may be chargeable and Buyer agrees to pay to the UK
Seller in addition to such amounts, any VAT for which the UK Seller is liable to
account to HMRC in respect of any supply made by the UK Seller to Buyer under or
in connection with this Agreement forthwith on production of a valid VAT invoice
by the UK Seller.
     (b) The parties intend that section 49 VATA and Article 5 Special
Provisions Order will apply to the transfer of the UK Assets and Seller and
Buyer will each use its commercially reasonable efforts to secure that pursuant
to the provisions referred to above the sale of the UK Assets is treated as
neither a supply of goods nor a supply of services for the purposes of VAT but
as the transfer of a business as a going concern; provided, however, that
nothing in this Section 5.22(b) shall require either Seller or the UK Seller to
request a review of any determination by HMRC or any notification by HMRC that
section 49 VATA and Article 5 Special Provisions Order does not apply to the
transfer of the UK Assets.
     (c) Seller represents, warrants and undertakes to Buyer that the UK Seller
is duly and properly registered for the purposes of VAT.
     (d) Buyer represents, warrants and undertakes to Seller that it is duly and
properly registered for the purposes of VAT.
     (e) Buyer warrants to Seller that it will, following the Closing, use the
UK Assets in carrying on the same kind of business as prior to the Closing
(whether or not as part of any existing business of Buyer).
     (f) If HMRC notifies the UK Seller that HMRC does not agree that the sale
of the UK Assets (or any part of them) pursuant to this Agreement falls within
section 49 VATA and Article 5 Special Provisions Order, the UK Seller shall
promptly upon receipt of such notification or on the Closing Date (whichever is
the later) issue to Buyer a valid VAT invoice in respect of the sale of the UK
Assets (or the relevant part of them). Buyer shall promptly upon receipt of such
invoice pay to the UK Seller the VAT charged on the sale of the UK Assets (or
the relevant part of them) in addition to the Purchase Price.
     (g) Buyer will indemnify and hold the UK Seller and Seller’s Affiliates
harmless from and against any liability of the UK Seller to pay HMRC any
interest, penalty or surcharge by reason of the late payment of any VAT charged
on the sale of the UK Assets (or any part of them) pursuant to the provisions of
this Agreement.

52



--------------------------------------------------------------------------------



 



     Section 5.23 Termination of Certain Intercompany Accounts. Seller hereby
agrees that at or immediately prior to the Closing, it shall take all necessary
action to cause all Contracts, commitments or transactions between the Business,
on the one hand, and Seller and/or and any of its controlled Affiliates, on the
other hand, to be terminated and cancelled without any further liability and
obligation and to be of no further force or effect.
     Section 5.24 Insurance. Seller shall not discontinue coverage for the
Acquired Companies or the Business under the insurance policies maintained by
Seller, that are “occurrence” policies currently maintained for the benefit of
the Acquired Companies and the Selling Subsidiaries, with respect to the
Business (the “Seller Insurance Policies”), with respect to occurrences prior to
the Closing Date, regardless of whether claims are made prior to or after the
Closing Date so long as the Business complies after the Closing Date with the
terms of the Seller Insurance Policies. Seller will use its commercially
reasonable efforts to assist the Business in tendering claims to the applicable
insurers under the Seller Insurance Policies and to provide the Business with
any proceeds in a timely fashion of all claims made by or with respect to the
Business under the Seller Insurance Policies. Buyer acknowledges and agrees that
Seller shall have no obligation to maintain, and Buyer and the Acquired
Companies shall have no rights with respect to claims asserted on or after the
Closing Date, under any insurance policy that is a “claims made” type of policy
maintained by Seller for the benefit of the Acquired Companies and the Selling
Subsidiaries, with respect to the Business. Buyer acknowledges that claims under
several of the Seller Insurance Policies are administered by the insurance
carrier in such a way that the insurance carrier makes payments on behalf of the
insured for which the carrier is entitled to reimbursement (the “Carrier
Reimbursement”) from Seller, generally equal to the amount of the applicable
deductible for such claim under the policy. Buyer agrees to promptly (but in no
event later than five (5) Business Days prior to the date on which Seller is
obligated to pay any Carrier Reimbursement) to pay to Seller an amount equal to
the Carrier Reimbursement with respect to claims asserted by the Acquired
Companies, Buyer or any of its Affiliates. Seller may, subject to the consent of
the applicable insurance carrier, require Buyer to pay the Carrier
Reimbursements directly. Buyer shall, and shall cause the Acquired Companies to,
execute all reasonably required documentation to effect such direct payment of
the Carrier Reimbursement.
     Section 5.25 Cash Sweep. On or before Closing, Seller shall use its
reasonable efforts to sweep all cash and cash equivalents from each bank account
of the Acquired Companies so that the balances of each such account shall be
zero dollars ($0) at the Effective Time; provided, however, that Seller shall
only sweep out such cash and cash equivalents to the extent and otherwise in
accordance with the Cash Retention and Release Plan. Notwithstanding anything to
the contrary express or implied in this Agreement or the Cash Retention and
Release Plan, at the Effective Time, each Acquired Company shall have paid-in
capital in an amount that is not less than the greater of (A) the amount shown
as the issued capital stock of such Acquired Company on Section 3.11 of the
Seller Disclosure Letter and (B) the minimum amount of paid-in-capital required
under applicable Law.
     Section 5.26 Excluded Shares. On or before Closing, Seller shall cause the
applicable Acquired Companies to transfer all of the Excluded Shares to an
Affiliate of Seller other than an Acquired Company.

53



--------------------------------------------------------------------------------



 



     Section 5.27 Transactions with Affiliates. Except for (i) the Ancillary
Agreements and the other agreements and instruments required to be delivered
pursuant hereto or thereto and (ii) the contracts, agreements or licenses
disclosed on Section 5.27 of the Seller Disclosure Letter, all of the Contracts
related predominantly to the Business between the Business, on the one hand, and
the Seller or any of its Affiliates, on the other hand, will be terminated
effective as of the Effective Time.
     Section 5.28 United States Workers’ Compensation Reserve. Prior to Closing,
Seller shall transfer to the Business the reserve for workers’ compensation
claims on Seller’s books to the extent related to the Business. Such reserve
shall not be included in the Final Closing Working Capital Statement.
     Section 5.29 Indebtedness.
     (a) Prior to the Closing Date, Seller shall extinguish or cause to be
extinguished (i) all Indebtedness, including all Indebtedness of any Acquired
Company, and (ii) all guarantees by any Acquired Company of any Indebtedness,
except for those guarantees with respect to the obligations of the other
Acquired Companies or with respect to the Business conducted at the GMS
Facilities. Prior to the Closing Date, Seller shall use its commercially
reasonable efforts to extinguish or cause to be extinguished all guarantees by
any Acquired Company of the obligations of any third party; provided, however,
that to the extent Seller is unable to extinguish or cause to be extinguished
such guarantees, Seller shall indemnify and hold Buyer and its Affiliates
harmless for any Losses incurred by Buyer or its Affiliates from and after the
Closing with respect to such guarantees.
     (b) Prior to the Closing Date, Seller shall have caused to be released all
Encumbrances securing Indebtedness in and upon any of the Business Assets, other
than Permitted Encumbrances.
     Section 5.30 Notification. Between the date of this Agreement and the
Closing, Seller shall promptly notify Buyer in writing if Seller, a Selling
Subsidiary or an Acquired Company becomes aware of (a) any fact or condition
that causes or constitutes a breach of any of Seller’s representations and
warranties made as of the date of this Agreement, or (b) the occurrence after
the date of this Agreement of any fact or condition that would or be reasonably
likely to (except as expressly contemplated by this Agreement) cause or
constitute a breach of any such representation or warranty had that
representation or warranty been made as of the time of the occurrence of, or
Seller’s or any Selling Subsidiary’s or Acquired Company’s discovery of, such
fact or condition. Should any such fact or condition require any change to the
Seller Disclosure Letter, Seller shall promptly deliver to Buyer a supplement to
the Seller Disclosure Letter specifying such change. Such delivery shall not
affect any rights of Buyer under Article VIII or Article IX. During the same
period, Seller and the Selling Subsidiaries also shall promptly notify Buyer of
the occurrence of any breach of any covenant or other obligation of Seller in
this Agreement or of the occurrence of any event that may make the satisfaction
of the conditions in Article VI impossible or unlikely.
     Section 5.31 Title Insurance for GMS Real Property. Seller shall assist and
reasonably cooperate with Buyer in Buyer’s effort to obtain, at Buyer’s sole
cost and expense,

54



--------------------------------------------------------------------------------



 



prior to the Closing, (i) a 2006 ALTA Owner’s Title Insurance Policy (or binding
marked-up commitment from the title company to provide such insurance) or other
form of policy reasonably acceptable to Buyer (“Title Policy”), by the title
company (the “Title Company”) together with a copy of all documents referenced
therein insuring Buyer’s fee simple title to each parcel of GMS Real Property,
as of the Closing Date, with gap coverage from the Title Company through the
date of recording, subject only to Permitted Encumbrances, in such amount as
Buyer reasonably determines to be the value of the Owned Real Property insured
thereunder. Buyer shall execute and deliver such affidavits, certificates and
other documents customarily requested by the Title Company to be signed and
delivered by sellers in similar transactions necessary to obtain the Title
Policy.
     Section 5.32 Additional Covenants Relating to Foreign Subsidiaries.
     (a) Works Council Notifications.
     (i) Seller shall, and shall cause the Selling Subsidiaries and the Acquired
Companies to, timely, duly and properly make and complete all notifications and
consultations with all Governmental Authorities, employees, works councils,
worker committees, labor unions, and other similar groups of employees relating
to the transactions contemplated by this Agreement that are required
under any collective bargaining agreement, employment contract, other term of
employment, and/or applicable Law prior to the Closing, except as set forth in
Section 5.32 of the Seller Disclosure Letter.  Seller shall consult with Buyer
prior to giving any such notice or engaging in any such consultations and afford
Buyer the opportunity to review and comment upon the terms of any such notice
and to participate in any such consultations and Buyer shall perform such review
and provide its comments, if any, in a timely manner.
     (ii) Notwithstanding anything to the contrary contained in this Agreement,
(1) the contemplated acquisition by Buyer of the Shares of Teleflex Morse SARL,
Teleflex Automotive France SAS, SCI La Clusienne, and Teleflex Fluid Systems
Europe BV and the Business Assets located in the United Kingdom, and (2) the
covenants in Section 5.4 with respect to the Transferred Employees of those
Acquired Companies and the UK Employees, shall be suspended until, and shall be
conditioned upon, the notifications and consultations required under
Section 5.32(a)(i) have been completed.
     (b) Teleflex Capro Pty Ltd. Seller shall cause all registered Intellectual
Property that is purported to be owned by Teleflex Capro Pty Ltd (including all
such Intellectual Property acquired from Henderson’s Industries Pty Ltd. or
Henderson’s Automotive, Inc. to be duly registered in its name and shall deliver
evidence thereof to Buyer.
     (c) Teleflex Componentes Automotivos Brasil Ltda. Seller shall cause the
Lease relating to the facility of Teleflex Componentes Automotivos Brasil Ltda
to be duly registered in the appropriate real estate records and shall deliver
evidence thereof to Buyer.

55



--------------------------------------------------------------------------------



 



     (d) Teleflex Morse S.A.R.L. and Teleflex Automotive France SAS. Seller
shall cause the 2006 accounts for the French SARL Acquired Company and for the
French SAS Acquired Company to have been duly approved and filed with the
appropriate French Commercial Court. Seller shall cause the Selling Subsidiaries
of the French SARL Acquired Company to restore all required capital amounts
(including converting intercompany debt into equity in accordance with Law) to
the French SARL Acquired Company as required by applicable Law and shall deliver
evidence thereof to Buyer.
     (e) Teleflex Automotovice Slovakia s.r.o. Seller shall further execute and
deliver, and cause its Affiliates to execute and deliver, a declaration and
agreement, in form and substance reasonably acceptable to Buyer, pursuant to
which each of them shall ratify all prior transfers of Seller’s (or Affiliates
of Seller) capital stock (or equity equivalents) of Teleflex Automotive Slovakia
s.r.o., other than for transfers approved and properly registered by the
Commercial Register. Seller shall use its reasonable best efforts to renegotiate
the current Lease of the Teleflex Automotive Slovakia s.r.o. in Slovakia on
terms reasonably acceptable to Buyer and shall deliver evidence thereof to
Buyer.
     (f) Teleflex Fluid Systems Europe S.L. and Teleflex Morse S.L. Seller shall
cause the 2006 annual accounts and Corporate Tax Return for Teleflex Fluid
Systems and Teleflex Morse S.L. to be duly filed and paid and shall deliver
evidence thereof to Buyer.
     Section 5.33 HK Restructuring and Chinese Acquired Companies. Each of the
covenants set forth in Appendix G is incorporated in full into this Article V.
ARTICLE VI
CONDITIONS TO THE PURCHASE AND SALE
     Section 6.1 Conditions to the Obligations of Buyer. The obligation of Buyer
at the Closing to consummate the transactions contemplated hereby shall be
subject to the satisfaction or waiver by Buyer on or prior to the Closing Date
of each of the following conditions:
     (a) (i) Each of the representations and warranties of Seller in this
Agreement that contains an express Material Adverse Change or materiality
qualification, shall have been true and correct as of the date of this Agreement
and shall be true and correct as of the Closing Date as if made at and as of
such date (except those representations and warranties that address matters only
as of a specified date, the accuracy of which shall be determined as of that
specified date) in all respects, and (ii) all other representations and
warranties of Seller in this Agreement, considered individually and
collectively, shall have been true and correct as of the date of this Agreement
and shall be true and correct as of the Closing Date as if made at and as of
such date (except those representations and warranties that address matters only
as of a specified date, the accuracy of which shall be determined as of that
specified date) in all material respects.
     (b) The covenants, terms, conditions and agreements required by this
Agreement to be performed by Seller, the Selling Subsidiaries and the Acquired
Companies on or prior to the Closing Date shall have been duly performed or
complied with in all material

56



--------------------------------------------------------------------------------



 



respects prior to the Closing; provided, however, that, notwithstanding the
foregoing, the covenants contained in Section 5.8(a) and in Sections 5.32(b)–(f)
shall not be conditions precedent to Buyer’s obligation to consummate the
transactions contemplated by this Agreement at the Closing, and the Closing
shall not, however, constitute a waiver of any rights that Buyer may have with
respect thereto.
     (c) Buyer shall have been furnished with (i) a certificate executed by an
authorized officer of Seller, dated as of the Closing Date, certifying that the
conditions contained in Sections 6.1(a) and 6.1(b) have been fulfilled; (ii) the
other documents and instruments required to be delivered by Seller and the
Selling Subsidiaries pursuant to Section 2.7; (iii) a release executed by Seller
and each Selling Subsidiary in substantially the form attached as Exhibit N;
(iv) resignations of all directors, officers, proxies, powers of attorneys, and
similar positions of each Acquired Company as directed by Buyer and (v) a legal
opinion of Seller’s internal legal counsel substantially in the form of
Exhibit P.
     (d) No order, decree or judgment of any court or tribunal of competent
jurisdiction that makes the consummation of the purchase and sale of the
Business illegal shall have been issued and be in effect, and since the date of
this Agreement, there must not have been commenced or threatened against Buyer
or any its Affiliates, any proceeding involving any challenge to, or seeking
damages or other relief in connection with, any of the transactions contemplated
by this Agreement, or that may have the effect of preventing, delaying, making
illegal or otherwise interfering with any of the transactions contemplated by
this Agreement.
     (e) The waiting period required by the HSR Act and any comparable foreign
legal requirement relating to competition laws, and any extensions thereof
obtained by request or other action of the FTC and/or the Antitrust Division or
other foreign Governmental Authority, as applicable, shall have expired or been
terminated by the FTC and the Antitrust Division or such foreign Governmental
Authority.
     (f) Each of the consents identified on Appendix E (the “Material Consents”)
shall have been obtained and shall be in full force and effect.
     (g) Between the date hereof and the Closing Date, no changes, effects,
events, occurrences, state of facts or developments that, individually or in the
aggregate, would reasonably be likely to constitute, a Material Adverse Change
shall have occurred.
     Section 6.2 Conditions to the Obligations of Seller. The obligation of
Seller at the Closing to consummate the transactions contemplated hereby shall
be subject to the satisfaction or waiver by Seller on or prior to the Closing
Date of each of the following conditions:
     (a) (i) Each of the representations and warranties of Buyer in this
Agreement that contains an express Material Adverse Change or materiality
qualification, shall have been true and correct as of the date of this Agreement
and shall be true and correct as of the Closing Date as if made at and as of
such date (except those representations and warranties that address matters only
as of a specified date, the accuracy of which shall be determined as of that
specified date) in all respects, and (ii) all other representations and
warranties of Buyer in this Agreement,

57



--------------------------------------------------------------------------------



 



considered individually and collectively, shall have been true and correct as of
the date of this Agreement and shall be true and correct as of the Closing Date
as if made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date) in all material respects.
     (b) The covenants of Buyer to be performed on or prior to the Closing Date
shall have been duly performed in all material respects.
     (c) Seller shall have been furnished with (i) a certificate executed by an
authorized officer of Buyer, dated as of the Closing Date, certifying to the
effect that the conditions contained in Sections 6.2(a) and 6.2(b) have been
fulfilled and (ii) the other documents and instruments required to be delivered
by Buyer pursuant to Section 2.7.
     (d) No order, decree or judgment of any court or tribunal of competent
jurisdiction which makes the consummation of the purchase and sale of the
Business illegal shall have been issued and be in effect, and since the date of
this Agreement, there must not have been commenced or threatened against Seller
or any its Affiliates, any proceeding involving any challenge to, or seeking
damages or other relief in connection with, any of the transactions contemplated
by this Agreement, or that may have the effect of preventing, delaying, making
illegal or otherwise interfering with any of the transactions contemplated by
this Agreement.
     (e) The waiting period required by the HSR Act and any comparable foreign
legal requirement relating to competition laws, and any extensions thereof
obtained by request or other action of the FTC and/or the Antitrust Division or
other foreign Governmental Authority, as applicable, shall have expired or been
terminated by the FTC and the Antitrust Division or such foreign Governmental
Authority.
     (f) Each of the Material Consents shall have been obtained and shall be in
full force and effect.
ARTICLE VII
AMENDMENT AND WAIVER
     Section 7.1 Amendment and Modification. This Agreement may only be amended
or modified in writing signed by Seller and Buyer.
     Section 7.2 Waiver. At any time prior to the Closing, either Seller or
Buyer may (a) extend the time for the performance of any of the obligations or
other acts of the other party hereto, (b) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered pursuant hereto, and (c) waive compliance with any of the
agreements or conditions of the other party contained herein. Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in a written instrument executed by the party expressly granting
such extension or waiver. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

58



--------------------------------------------------------------------------------



 



ARTICLE VIII
SURVIVAL AND INDEMNIFICATION
     Section 8.1 Survival. The representations, warranties and covenants (to the
extent such covenants relate to the performance of obligations prior to the
Closing) contained in this Agreement shall survive the Closing until the date
that is eighteen (18) months after the Closing Date; provided, however, that the
representations and warranties contained in Sections 3.1, 3.5(a) (with respect
to the last sentence thereof only), 3.6(a) (with respect to the first sentence
thereof only), 3.11, 3.14(f) (with respect to the first sentence thereof only)
and 4.1 shall survive the Closing indefinitely, the representations and
warranties contained in Sections 3.13 and 3.17 shall survive the Closing until
the date that is thirty (30) days following the applicable statute of
limitations period, the representations and warranties contained in Section 3.16
shall survive the Closing until the date that is five (5) years after the
Closing Date; and the representations and warranties contained in Section 3.21
shall survive the Closing until the date that is thirty (30) months after the
Closing Date. The covenants contained in this Agreement which relate to the
performance of obligations after the Closing shall survive the Closing for the
periods contemplated by their terms.
     Section 8.2 Indemnification.
     (a) From and after the Closing Date and subject to Sections 8.1 and 8.4,
Seller agrees to indemnify and hold harmless Buyer, its Affiliates (including
the Acquired Companies) or any of their directors, officers, employees and
stockholders (collectively, the “Buyer Parties”) against and in respect of any
and all losses, claims, damages, liabilities, Taxes, fines, assessments,
penalties, reasonable costs and expenses, including reasonable legal fees and
expenses (collectively, “Losses”), resulting or arising from:
     (i) any breaches of Seller’s representations and warranties set forth in
this Agreement;
     (ii) any breach of any covenant or obligation of Seller set forth in this
Agreement;
     (iii) any Excluded Liability or any liability arising out of the Excluded
Assets; and
     (iv) any matter disclosed in Section 8.2(a)(iv) of the Buyer Disclosure
Letter.
     (b) From and after the Closing Date and subject to Section 8.1 and 8.4,
Buyer shall indemnify and hold harmless Seller and the Selling Subsidiaries,
their Affiliates or any of their directors, officers, employees and stockholders
(collectively, the “Seller Parties”) against and in respect of any and all
Losses resulting or arising from or otherwise relating to (i) any breaches of
Buyer’s representations and warranties set forth in this Agreement; provided,
however, that a breach of Section 4.9 shall only limit Buyer Parties’ right to
indemnification pursuant to Section 8.2(a)(i) and shall not entitle the Seller
to assert a claim for Losses with

59



--------------------------------------------------------------------------------



 



respect thereto, (ii) any breach of any covenant of Buyer set forth in this
Agreement, (iii) the operation of the Business or the Business Assets by or on
behalf of Buyer after the Effective Time or (iv) any Business Liability.
     (c) Any payments pursuant to this Article VIII shall be treated as an
adjustment to the Purchase Price. Such amount shall, to the extent attributable
to a specific GMS Asset, be allocated to the portion of the Purchase Price
attributable to such GMS Asset, as determined pursuant to Section 2.9.
     (d) Any claims for indemnification in respect of breaches by Seller of the
representations and warranties contained in Section 3.16 shall be brought
pursuant to Section 8.2(a), except to the extent that a Response Action is
required to be conducted at any Facility in connection therewith, in which case
such claim shall be brought pursuant to Section 8.8 and not Section 8.2(a).
     (e) Any claims for indemnification for (i) Income Taxes shall be
exclusively governed by and brought pursuant to Section 5.16 other than pursuant
to Section 8.2(a) in respect of breaches by Seller of the representations and
warranties contained in Section 3.17 (which shall not be in duplication of any
indemnification under Section 5.16), (ii) employment related matters shall be
exclusively governed by and brought pursuant to Section 5.4 and (iii) UK VAT
shall be exclusively governed by and brought pursuant to Section 5.22.
     Section 8.3 Method of Asserting Claims, etc. In the event that any written
claim or demand for which an Indemnifying Party would be liable to any
Indemnified Party hereunder is asserted against or sought to be collected from
any Indemnified Party by a third party, such Indemnified Party shall promptly,
but in no event more than thirty (30) days following such Indemnified Party’s
receipt of such claim or demand, notify the Indemnifying Party of such claim or
demand and the amount or the estimated amount thereof to the extent then
feasible (which estimate shall not be conclusive of the final amount of such
claim and demand) (the “Claim Notice”); provided, that the failure to notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent such failure shall have actually prejudiced the
Indemnifying Party. The Indemnifying Party shall have ninety (90) days from the
personal delivery or mailing of the Claim Notice (the “Notice Period”) to notify
the Indemnified Party whether or not it desires to defend the Indemnified Party
against such claim or demand. An election to assume the defense of such claim or
demand shall not be deemed to be an admission that the Indemnifying Party is
liable to the Indemnified Party in respect of such claim or demand. All costs
and expenses incurred by the Indemnifying Party in defending such claim or
demand shall be a liability of, and shall be paid by, the Indemnifying Party,
subject to the limitations set forth in this Article VIII. In the event that it
is ultimately determined that the Indemnifying Party is not obligated to
indemnify, defend or hold the Indemnified Party harmless from and against any
third party claim, the Indemnified Party shall reimburse the Indemnifying Party
for any and all costs and expenses (including reasonable attorney’s fees and
court costs) incurred by the Indemnifying Party in its defense of the third
party claim. In the event that the Indemnifying Party notifies the Indemnified
Party within the Notice Period that it desires to defend the Indemnified Party
against such claim or demand, except as hereinafter provided, the Indemnifying
Party shall have the right to defend the Indemnified Party by appropriate
proceedings. If any Indemnified Party desires to participate in, but not
control, any such defense

60



--------------------------------------------------------------------------------



 



or settlement, it may do so at its sole cost and expense. The Indemnified Party
shall not settle a claim or demand without the consent of the Indemnifying
Party, which consent shall not be unreasonably withheld. The Indemnifying Party
shall not, without the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld, settle, compromise or offer to
settle or compromise any such claim or demand on a basis which would result in
the imposition of a consent order, injunction or decree that would restrict the
future activity or conduct of the Indemnified Party or any subsidiary or
Affiliate thereof. If the Indemnifying Party elects not to defend the
Indemnified Party against a claim or demand for which the Indemnifying Party has
an indemnification obligation hereunder, whether by not giving the Indemnified
Party timely notice as provided above or otherwise, then the amount of any such
claim or demand, or, if the same be contested by the Indemnified Party, then
that portion thereof as to which such defense of the claim by the Indemnifying
Party is unsuccessful (and the reasonable costs and expenses pertaining to such
defense) shall be the liability of the Indemnifying Party hereunder, subject to
the limitations set forth in this Article VIII. To the extent the Indemnifying
Party shall control or participate in the defense or settlement of any third
party claim or demand, the Indemnified Party will give the Indemnifying Party
and its counsel access to, during normal business hours, the relevant business
records and other documents, and shall permit them to consult with the employees
and counsel of the Indemnified Party. The Indemnified Party shall use its best
efforts in the defense of all such claims. Any notice of a claim by reason of
any of the representations, warranties or covenants contained in this Agreement
shall state specifically the representation, warranty, or covenant with respect
to which the claim is made, the facts giving rise to an alleged basis for the
claim and the estimated amount of the liability asserted against the
Indemnifying Party by reason of the claim.
     Section 8.4 Indemnification Amounts.
     (a) Seller shall not have liability under Section 8.2(a)(i) until the
aggregate amount of Buyer’s Losses attributable to indemnification claims for
which a Claim Notice was properly delivered to Seller pursuant to Section 8.3
exceeds $12,500,000 (the “Basket Amount”), in which case Buyer shall be entitled
to Losses attributable to indemnification claims in an amount up to fifteen
percent (15%) of the Purchase Price in the aggregate (the “Cap Amount”);
provided, however, that Seller shall be liable only for the amount by which all
Losses (up to the Cap Amount) under Section 8.2(a)(i) exceed the Basket Amount;
provided, further, that no individual claim for payment of a Loss may be made
under Section 8.2(a)(i) unless such claim is an amount of $25,000 or greater
(the “Individual Claim Threshold”); and provided, further, (i) that the Basket
Amount, Cap Amount and Individual Claim Threshold limitations shall not apply to
any Losses arising under Sections 3.1, 3.2 (with respect to subsection
(a) thereof only), 3.5(a) (with respect to the last sentence thereof only),
3.6(a) (with respect to the first sentence thereof only), 3.11, 3.13 (with
respect to Losses resulting or arising from breaches of representations and
warranties therein with respect to Retained Benefit Plans only), Section 3.14(f)
(with respect to the first sentence thereof only) and Section 3.15; and
(ii) with respect to any Losses arising under Section 3.21, Buyer shall, subject
to the Basket Amount and the Individual Claim Threshold, be entitled to Losses
in excess of the Cap Amount, with such excess being equal to the difference
between $160,000,000 and the Cap Amount.
     (b) Buyer shall not have liability under Sections 8.2(b)(i) until the
aggregate amount of Seller’s Losses attributable to indemnification claims for
which a Claim Notice was

61



--------------------------------------------------------------------------------



 



properly delivered to Buyer pursuant to Section 8.3 exceeds $12,500,000 (the
“Buyer Basket Amount”), in which case Seller shall be entitled to Losses
attributable to indemnification claims in an amount up to fifteen percent (15%)
of the Purchase Price in the aggregate (the “Buyer Cap Amount”); provided,
however, that Buyer shall be liable only for the amount by which all Losses (up
to the Buyer Cap Amount) under Section 8.2(b)(i) exceed the Buyer Basket Amount;
provided, further, that no individual claim for payment of a Loss may be made
under Section 8.2(b)(i) unless such claim is an amount of $25,000 or greater
(the “Buyer Individual Claim Threshold”); and provided, further, that the above
Buyer Basket Amount, Buyer Cap Amount and Buyer Individual Claim Threshold
limitations shall not apply to any Losses arising under Sections 4.1, 4.2 (with
respect to subsection (a) thereof only) or 4.4.
     Section 8.5 Losses Net of Insurance, Etc. The amount of any Loss for which
indemnification is provided under Sections 8.2 or 8.8 shall be net of (a) any
amounts actually recovered by the Indemnified Party with respect to such Loss
pursuant to any indemnification by or indemnification agreement with any third
party, (b) any insurance or other sources of reimbursement actually recovered
with respect to such Loss (each source named in clauses (a) and (b), a
“Collateral Source”), (c) with respect to claims under Section 8.2(a)(i), any
amounts paid by Seller pursuant to Section 8.8 with respect to such Loss and
(d) accruals or reserves (or overstatement of liabilities in respect of actual
liability) included in the Financial Information or the Final Closing Working
Capital Statement. In addition, the Indemnifying Party will have no liability in
respect of any Losses arising under Section 8.2(a)(i) or Section 8.1(b)(i),
(i) except as otherwise provided in this Agreement, to the extent they arise or
are incurred as a result of the passing of, or a change in, any law or
administrative practice of a Governmental Authority after the Closing Date,
(ii) if they would not have arisen but for any reasonable act, omission,
transaction or arrangement carried out at the request of or consent of the
Indemnified Party before Closing or (iii) if they would not have arisen solely
but for any material voluntary act, omission, transaction or arrangement carried
out after Closing by the Indemnified Party or any of the Indemnified Party’s
respective directors, employees or agents or successors in title other than in
the ordinary course of the Business. The parties shall take and shall cause
their Affiliates to take all reasonable steps to mitigate any Loss upon becoming
aware of any event that would reasonably be expected to, or does, give rise
thereto, including incurring costs only to the extent reasonably necessary to
remedy a breach that gives rise to the Loss and shall use its commercially
reasonable efforts to collect amounts due from Collateral Sources. The parties
acknowledge and agree that no right of subrogation shall accrue or inure to the
benefit of any Collateral Source hereunder. The Indemnifying Party may require
an Indemnified Party to assign the rights to seek recovery pursuant to the
preceding sentence; provided, that the Indemnifying Party will then be
responsible for pursuing such recovery at its own expense. If the amount to be
netted hereunder from any payment required under Sections 8.2 or 8.8 is
determined after payment by the Indemnifying Party of any amount otherwise
required to be paid to an Indemnified Party to this Article VIII, the
Indemnified Party shall repay to the Indemnifying Party, promptly after such
determination, any amount that the Indemnifying Party would not have had to pay
pursuant to this Article VIII had such determination been made at the time of
such payment.
     Section 8.6 Sole Remedy/Waiver. Except in the case of actual fraud, the
parties hereto acknowledge and agree that the remedies provided for in this
Agreement or the Ancillary Agreements shall be the parties’ sole and exclusive
remedy with respect to the subject

62



--------------------------------------------------------------------------------



 



matter of this Agreement or the Ancillary Agreements. No amount shall be
recoverable under this Agreement by any Seller Party or Buyer Party to the
extent such Seller Party or Buyer Party has asserted a claim or received
indemnification for such Loss under any Ancillary Agreement. In furtherance of
the foregoing, the parties hereby waive and release (and agree to cause their
respective Affiliates to waive and release), to the fullest extent permitted by
Law and, except for claims of actual fraud, any and all other rights, claims and
causes of action (including rights of contributions, if any) known or unknown,
foreseen or unforeseen, which exist or may arise in the future, that it may have
against Seller or any of its Affiliates, or Buyer or any of its Affiliates, as
the case may be, arising under or based upon any federal, state or local
statute, law, ordinance, rule, regulation or judicial decision (including any
such statute, law, ordinance, rule, regulation or judicial decision relating to
environmental matters or arising under or based upon any securities law, ERISA
common law or otherwise) in respect of the subject matter of this Agreement and
the Ancillary Agreements. The parties shall be entitled to such remedies as
shall be available at law or in equity with respect to any willful breach of
this Agreement prior to the Closing, or if this Agreement is terminated to the
extent provided in Section 9.2. The Indemnified Party is not entitled to recover
damages or otherwise retain payment, reimbursement or restitution more than once
in respect of the same loss or liability. This Section 8.6 shall survive
Closing.
     Section 8.7 No Consequential or Punitive Damages. Notwithstanding anything
to the contrary contained herein, no Indemnifying Party shall be liable to or
otherwise responsible to any Indemnified Party for any consequential or punitive
damages or for diminution in value or loss of profit that arise out of or relate
to this Agreement or the performance or breach thereof or any liability retained
or assumed hereunder other than damages paid to an unaffiliated third party
claimant.
     Section 8.8 Response Actions for Releases of Hazardous Substances.
     (a) Following the Closing, in the event there is any investigation,
remediation or other response or compliance action pertaining to the Release of
Hazardous Substances in connection with the Business with respect to which a
claim for indemnification may be made pursuant to Article VIII (“Response
Action”), the Indemnifying Party may choose whether to perform the Response
Action or pay for performance by the Indemnified Party; provided, however, that
with respect to any Response Actions required for Seller to comply with its
Transfer Act obligations pursuant to Section 5.18 above, Seller or, at its
election, the applicable Selling Subsidiary, shall be the Performing Party. The
party performing the Response Action shall be referred to as the “Performing
Party.”
     (b) The Performing Party shall use its commercially reasonable efforts to
avoid and minimize any damage to real or personal property or harm to any
persons, and to minimize any interference with or disruption of the other
party’s operations and business. All required Response Actions shall be
diligently and expeditiously performed. The other party shall reasonably
cooperate with the Performing Party, including providing reasonable access to
perform necessary Response Actions.
     (c) The Performing Party shall select an environmental consultant who is
reasonably satisfactory to the other party.

63



--------------------------------------------------------------------------------



 



     (d) All Response Actions shall meet the Appropriate Remediation Standard.
The “Appropriate Remediation Standard” shall mean the least stringent, publicly
available or routinely applied remediation standards, regulations, ordinances or
other requirements of Environmental Laws imposed by any applicable Governmental
Authority with jurisdiction consistent with the current use of the property. The
parties agree to utilize customary institutional and engineering controls and
environmental use restrictions as reasonably available to satisfy the
Appropriate Remediation Standard and to cooperate in obtaining all necessary
approvals of the use of such controls. Such controls or restrictions may
include: (a)(i) prohibitions on use of the property for any purpose other than
for industrial/commercial activity, (ii) rendering soil environmentally isolated
or inaccessible (with provision reasonably acceptable to Buyer for access and
modification if needed in Buyer’s business judgment and in a manner protective
of the risks and pathways for which the isolation or containment was
established) and (iii) prohibitions on the use of groundwater for drinking water
purposes; (b) petitioning the applicable regulatory authority to change the
groundwater classification underlying the property or agreeing to a groundwater
classification area or well restriction area; (c) applying for one or more
variances, including technical impracticability variances; or (d) any other
available methods that otherwise allow Seller to achieve compliance with the
Appropriate Remediation Standards; provided, that the foregoing would be
consistent with the use of the property at Closing.
     (e) The Performing Party shall (i) notify the other party prior to
commencing, performing or completing any Response Actions, (ii) keep the other
party reasonably informed of the progress of any Response Actions and provide
copies of any final proposed response, remediation, investigation or sampling
plans and the results of sampling and analysis (including any status reports of
work in progress or reports required to be submitted to any Governmental
Authority or third party), (iii) provide the other party an opportunity to
attend, at its cost and expense, any meeting with any Governmental Authority
regarding the Response Actions and (iv) provide the other party an opportunity
to obtain splits of any samples obtained in the course of conducting Response
Actions.
     (f) Neither party shall be responsible or liable to the other under the
indemnities provided in Article VIII for any Losses (including the cost and
expenses associated with any Response Action) incurred to achieve remediation
standards in excess of the Appropriate Remediation Standards, or for Response
Actions not required under applicable Environmental Laws or by any Governmental
Authority or required as a result of Non-Required Testing. “Non-Required
Testing” means any and all environmental sampling, testing and analyses of the
ambient or indoor air, soils, groundwater, surface waters, interior of any
building or building components that is not required under applicable
Environmental Laws or the requirements of any Governmental Authority to meet an
Appropriate Remediation Standard.
     (g) In no event shall Seller or any post-Closing Affiliate of Seller be
responsible for any Response Action required as a consequence of a Release,
threat of Release or any other occurrence following the Closing or any
exacerbation of any environmental condition on or after Closing by Buyer or its
Affiliates, their successors or assigns or anyone acting by or on their behalf.

64



--------------------------------------------------------------------------------



 



     (h) In the event of a conflict between this Section 8.8 and the other
Sections in Article VIII, this Section 8.8 shall control.
     (i) Subject to the provisions of Article VIII, in respect of any Real
Property located in the United Kingdom, Seller and Buyer agree that if any
remediation notice served on either of them or any Environmental Authority
wishes to recover the costs of a remediation action under Part IIA of the
Environmental Protection Act 1990, then, as between Seller and Buyer, the sole
responsibility for complying with such notice or requirement or payment of such
costs is to rest with Buyer to the exclusion of Seller. Buyer and Seller agree
that the provisions of this Section 8.8(i) constitute an agreement on
liabilities for the purpose of Part IIA of the Environmental Protection Act 1990
and the statutory guidance issued in respect of it (including, without
limitation, paragraph D38 of DETR circular 01/2006) and the parties acknowledge
that either party may show it to any Environmental Authority for the purpose of
establishing any allocation of liability in the event of any action by an
Environmental Authority.
     Section 8.9 No Set-Off. Neither Buyer nor Seller shall have any right to
setoff any Losses (including indemnification obligations under Sections 8.2 and
8.8) against any payments to be made by either of them pursuant to this
Agreement, the Ancillary Agreements, or otherwise.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Termination. This Agreement may be terminated at any time prior
to the Closing:
     (a) by written agreement of Buyer and Seller;
     (b) by Seller or Buyer, if the waiting period required by the HSR Act has
not expired or been terminated on or before the first (1st) anniversary of the
date of this Agreement; provided, that the party seeking to terminate the
Agreement shall not be in violation of its obligations under Section 5.2(c);
     (c) by either Buyer or Seller, by giving written notice of such termination
to the other party, if the Closing shall not have occurred on or prior to the
date that is six (6) months after the date hereof (unless the failure to
consummate the Closing by such date (i) shall be due to the failure of the party
seeking to terminate this Agreement to have fulfilled any of its obligations
under this Agreement, or (ii) is due to (x) the continuance of a waiting period
or lack of an approval required under the HSR Act (or from any other
Governmental Authority in connection with antitrust, competition, merger control
and similar laws, rules and regulations) or (y) the failure to satisfy the
conditions set forth in Section 6.1(d) or (e) or 6.2(d) or (e), as the case may
be, in which event (in the case of either (x) or (y) above) neither party may
rely upon this Section 9.1(c) to terminate this Agreement until the first (1st)
anniversary of the date of this Agreement);

65



--------------------------------------------------------------------------------



 



     (d) by either Seller or Buyer if any court of competent jurisdiction or
other competent Governmental Authority shall have issued a statute, rule,
regulation, order, decree or injunction or taken any other action permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such statute, rule, regulation, order, decree or injunction
or other action shall have become final and nonappealable; or
     (e) by the non-breaching party, by giving written notice of such
termination to the other party, if, there has been a breach by such other party
of any representation, warranty or covenant in this Agreement, which breach is
the sole cause of the failure of the conditions in Article VI to be satisfied,
and such breach is not cured prior to the earlier of the date that is six (6)
months after the date hereof and the date which is thirty (30) days after the
breaching party’s receipt of written notice of such breach.
     Section 9.2 Effect of Termination. In the event of the termination of this
Agreement in accordance with Section 9.1, this Agreement shall thereafter become
void and have no effect, and no party hereto shall have any liability to the
other party hereto or their respective Affiliates, directors, officers or
employees, except for the obligations of the parties hereto contained in this
Section 9.2 and in Sections 9.3, 9.4, 9.6, 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.13
and 9.14, and except that nothing herein will relieve any party from liability
for any willful breach of any representation or failure to perform any covenant
set forth in this Agreement prior to such termination.
     Section 9.3 Notices of Breaches, etc. Each party to this Agreement agrees
that it shall promptly notify in writing the other party hereto if such
notifying party becomes aware of any breach of, or inaccuracy in, or of any
facts or circumstances constituting or resulting in the breach of, or inaccuracy
in, any representation, warranty or covenant of such notifying party or of such
other party.
     Section 9.4 Return of Information. If for any reason whatsoever the
transactions contemplated by this Agreement are not consummated, Buyer shall
upon request from Seller promptly return to Seller all books, records and
documents (including all copies, if any, thereof) furnished by Seller, the
Acquired Companies, the Selling Subsidiaries, or any of their respective agents,
employees, or representatives, and shall not use or disclose the information
contained in such books, records or documents for any purpose or make such
information available to any other entity or person, except as may be compelled
by applicable law or legal process after giving Seller reasonable opportunity to
seek and obtain a protective order.
     Section 9.5 Collection of Receivables or Excluded Assets. Seller shall, and
shall cause the Selling Subsidiaries to, by letter prepared by Buyer (the
“Letter”), authorize, instruct and direct that the account parties of all
accounts, notes and receivables constituting GMS Assets (such parties, the
“Seller Account Parties”) shall make and deliver all payments relating thereto
on or after the Closing to such location, bank and account as Buyer shall
specify. If, notwithstanding such Letter, any of the Seller Account Parties
remit payments on or after the Closing to Seller or a Selling Subsidiary, Seller
agrees that it shall deliver, or cause the Selling Subsidiary to deliver, on a
weekly basis all such payments to Buyer or pay to Buyer on a weekly basis an
amount equal to such payments received during that week. If Buyer or any
Acquired

66



--------------------------------------------------------------------------------



 



Company receives a payment that does not constitute a Business Asset, Buyer or
the Acquired Company, as the case may be, shall promptly pay such amount to the
Seller.
     Section 9.6 Expenses. Unless otherwise provided herein, the parties shall
bear their own respective expenses (including all compensation and expenses of
counsel, financial advisors, consultants, actuaries and independent accountants)
incurred in connection with the preparation and execution of this Agreement and
consummation of the transactions contemplated hereby, including filing fees.
     Section 9.7 Assignment. Except as provided in the following sentence, this
Agreement may not be assigned, by operation of law, sale of substantially all
the assets of a party, or otherwise. Buyer may assign or delegate its rights,
obligations or liabilities under this Agreement in whole or in part to a
subsidiary of Buyer; provided, however, that in such event, Buyer shall remain
fully liable for the fulfillment of all such obligations and liabilities
hereunder. Any attempted assignment or delegation in contravention hereof shall
be null and void.
     Section 9.8 Entire Agreement; No Third Party Rights. Except as otherwise
contemplated herein, this Agreement (along with the Seller Disclosure Letter and
the Buyer Disclosure Letter) and the Ancillary Agreements (a) constitute the
entire agreement and supersede all prior agreements and understandings, both
written and oral, among the parties, with respect to the subject matter hereof
(other than the Confidentiality Agreement); and (b) are not intended to confer
upon any Person other than the parties to this Agreement (and with respect to
the rights under Sections 8.2(a) and 8.2(b) only, the Buyer Parties and Seller
Parties, respectively) any legal or equitable right, remedy, or claim under or
with respect to this Agreement or any provision of this Agreement. Except as
provided in the immediately preceding sentence, this Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors and assigns. The parties acknowledge that
both Buyer and Seller participated in the drafting of this Agreement and the
Ancillary Agreements and agree that any rule of law or any legal decision that
may or would require interpretation of any alleged ambiguities in this Agreement
or the Ancillary Agreements against the party that drafted it has no application
and is expressly waived. In the event of a conflict or inconsistency between the
terms of this Agreement (including the representations, warranties, covenants
and indemnification provisions hereof) and the terms of any other documents
delivered or required to be delivered in connection with the consummation of the
transactions contemplated by this Agreement, the parties acknowledge and agree
that the terms of this Agreement shall supersede such conflicting or
inconsistent terms (including, by way of illustration and not limitation, an
instance where a warranty in a deed of transfer imposes, implicitly or
explicitly, greater obligations on the grantor than are imposed by the terms of
this Agreement) in such other documents and the terms of this Agreement shall
define the rights and obligations of the parties and their respective officers,
directors, employees, stockholders and Affiliates with respect to the subject
matter of such conflict or inconsistency.
     Section 9.9 Disclosure Letters. The disclosure of any matter in any section
of the Seller Disclosure Letter or the Buyer Disclosure Letter shall be deemed
to be a disclosure for each representation and warranty to which it is
reasonably apparent from the disclosure that such matters relate. Inclusion of
any matter in any Section of either the Seller Disclosure Letter or the Buyer
Disclosure Letter shall expressly not be deemed to constitute an admission by
Seller or

67



--------------------------------------------------------------------------------



 



Buyer or otherwise imply that any such matter is material, has a Material
Adverse Change or creates a measure for, or further defines the meaning of,
materiality or Material Adverse Change and their correlative terms for the
purposes of this Agreement. Any capitalized and undefined term used in any
section to the Seller Disclosure Letter and the Buyer Disclosure Letter shall
have the same meaning that is assigned to such term in this Agreement.
     Section 9.10 Counterparts. This Agreement and any amendments hereto may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which shall be considered one and the same instrument.
     Section 9.11 Section Headings. The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not in
any, way affect the meaning or interpretation of this Agreement.
     Section 9.12 Notices. All notices hereunder shall be deemed given if in
writing and delivered personally or sent by facsimile transmission or by
registered or certified mail (return receipt requested) to the parties at the
following addresses (or a such other addresses as shall be specified by like
notice):
     (a) if to Seller, to:
Teleflex Incorporated
155 South Limerick Road
Limerick, PA 19468
Attention: General Counsel
Facsimile: +1 (610) 948-2011
With a copy to:
Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Attention: Craig Circosta
Facsimile: +1 (215) 864-9747
     (b) if to Buyer, to:
Kongsberg Automotive Holding ASA
Dyrmyrgata 45
P.O. Box 62
Kongsberg, Norway NO-3601
Attention: Olav Volldal, CEO
Facsimile: (+47) 32 77 05 09

68



--------------------------------------------------------------------------------



 



With a copy to:
Miller, Canfield, Paddock and Stone P.L.C.
150 W. Jefferson, Suite 2500
Detroit, MI 48226
Attention: Richard A. Walawender
Facsimile: +1 (313) 496-8450
     Any notice given by mail shall be effective when received. Any notice given
by facsimile transmission shall be effective when the appropriate facsimile
transmission acknowledgment is received.
     Section 9.13 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without reference
to the choice of law principles thereof, except to the extent matters of title,
leasing, and similar in rem issues require the application of the laws of
jurisdiction in which the Facility is located and which is the subject matter of
the legal dispute. Seller and Buyer hereby agree and consent to be subject to
the exclusive jurisdiction of the Delaware Court of Chancery or any federal
court located in the State of Delaware and hereby waive the right to assert the
lack of personal or subject matter jurisdiction or improper venue in connection
with any such suit, action or other proceeding. In furtherance of the foregoing,
each of the parties (a) waives the defense of inconvenient forum, (b) agrees not
to commence any suit, action or other proceeding arising out of this Agreement
or any transactions contemplated hereby other than in any such court, and
(c) agrees that a final judgment in any such suit, action or other proceeding
shall be conclusive and may be enforced in other jurisdictions by suit or
judgment or in any other manner provided by law. THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT SUCH PARTIES MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY SUIT OR ACTION ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HEREBY CERTIFIES THAT NEITHER IT
NOR ANY OF ITS REPRESENTATIVES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT
WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL. FURTHER, EACH
PARTY ACKNOWLEDGES THAT THE OTHER PARTY RELIED ON THIS WAIVER OF RIGHT TO JURY
TRIAL AS A MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT.
     Section 9.14 Illegality. In case any provision in this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
     Section 9.15 Public Announcements. Buyer and Seller agree to issue a joint
press release with respect to the execution and delivery of this Agreement and
the transactions contemplated hereby, which press release shall be substantially
in the form of the draft previously approved by both parties on the date hereof.
Seller and Buyer shall agree on the time and manner of distribution of the press
release, and neither party shall make the press release public prior to such
time. Buyer and Seller agree (a) not to make any formal public written
announcements, press releases or statements to the media, financial community or
customers or suppliers of the Business with respect to the Business or the terms
of the transactions

69



--------------------------------------------------------------------------------



 



contemplated hereby without the prior consent of the other party, which consent
shall not be unreasonably withheld, and (b) to consult with each other regarding
any other proposed written public announcements or statements with respect to
this Agreement and the transactions contemplated hereby to the extent
practicable; provided, however, that the parties may make any such announcements
or statements which such party has been advised by counsel may be required by
applicable law, rule or regulation (including stock exchange regulations) or, in
the case of clause (ii), where such consultation is impracticable under the
circumstances.
[Signatures on Following Page]

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the date first above written.

              TELEFLEX INCORPORATED
      By  /s/ John Sickler         Name:   John Sickler        Title:   Vice
Chairman        KONGSBERG AUTOMOTIVE HOLDING ASA
      By  /s/ Olav Volldal         Name:   Olav Volldal        Title:   CEO     

 



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     The definitions set forth in Appendix G are incorporated in full in this
Appendix A. The following terms shall have the meanings set forth or as referred
to below (references to specific Articles and Sections are to the Articles and
Sections of the Agreement, unless specifically stated otherwise):
     “Accounts Payable” shall mean the (i) Acquired Accounts Payable and
(ii) GMS Accounts Payable.
     “Accounts Receivable” shall mean the (i) Acquired Accounts Receivable and
(ii) GMS Accounts Receivable.
     “Acquired Accounts Payable” shall mean trade accounts payable of the
Acquired Companies as of any determination date hereunder, excluding trade
payables for services or products supplied to the Acquired Companies by the
Seller or any Affiliate of the Seller (other than the Acquired Companies).
     “Acquired Accounts Receivable” shall mean the trade accounts receivable of
the Acquired Companies as of any determination date hereunder, excluding trade
receivables for products or services provided by the Acquired Companies to the
Seller or any Affiliate of the Seller (other than the Acquired Companies).
     “Acquired Companies” shall mean those entities listed on Appendix B
attached hereto.
     “Acquired Company Leased Property” shall have the meaning set forth in
Section 3.5(b).
     “Acquired Inventory” shall mean all inventory of the Acquired Companies
held for resale by the Acquired Companies and all raw materials, work in
process, finished products, shipments in transit for which title has passed to
the Acquired Companies as of the Effective Time, wrapping, supply and packaging
items, including any such being held by (A) customers of the Business pursuant
to consignment arrangement or (B) suppliers of the Business under tolling
arrangements.
     “Acquired Supplies” shall mean all supplies and similar materials of the
Acquired Companies.
     “Additional 338(h)(10) Elections” shall have the meaning set forth in
Section 5.21(e).
     “Adjustment Allocation” shall have the meaning set forth in Section 2.9.
     “Adjustment Payment” shall have the meaning set forth in Section 2.6(e).

A-1



--------------------------------------------------------------------------------



 



     “Affiliate” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person at any time during the period for which the determination of affiliation
is being made. For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of management
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.
     “Agreement” shall mean this Agreement, all appendices and exhibits hereto,
the Seller Disclosure Letter and the Buyer Disclosure Letter.
     “Allocation” shall have the meaning set forth in Section 2.9.
     “Ancillary Agreements” shall mean the Assumption Agreement, Bill of Sale,
the Conveyancing Documents, the Transition Services Agreement, the GMS
Intellectual Property Asset Transfer Agreement, the Intellectual Property
License Agreement, the Intellectual Property Grant-Back License Agreement, the
Hagerstown Lease Agreement, the Limerick Lease Agreement, the Post-Closing
Confidentiality Agreement, the Supply Agreements and the Morse License
Agreement.
     “Antitrust Division” shall mean the Antitrust Division of the United States
Department of Justice.
     “Acquired Company Owned Property” shall have the meaning set forth in
Section 3.5(a).
     “Appropriate Remediation Standard” shall have the meanings set forth in
Section 8.8(d).
     “Asset Allocation” shall have the meaning set forth in Section 2.9.
     “Assumed Liabilities” shall have the meaning set forth in Section 2.3.
     “Assumption Agreement” shall mean the Assignment and Assumption Agreement
between Buyer, on the one hand, and Seller and the Selling Subsidiaries, on the
other hand, in substantially the form of Exhibit A.
     “Audited Financial Information” shall have the meaning set forth in Section
3.3.
     “Basket Amount” shall have the meaning set forth in Section 8.4.
     “Benefit Plans” shall have the meaning set forth in Section 3.13(a).
     “Bill of Sale” shall mean the Bill of Sale made by the Seller and the
Selling Subsidiaries for the benefit of the Buyer in substantially the form of
Exhibit B.

A-2



--------------------------------------------------------------------------------



 



     “Books and Records” shall mean all books, ledgers, files, reports, plans
and operating records.
     “Business” shall mean the development, manufacture and sale of (i) shift
towers, shifters, shift knobs, lumbar products, head restraints and other seat
modules, seat actuators and other electro-mechanical devices and cables to
original equipment manufacturers and Tier 1 suppliers in automotive markets,
(ii) steering systems, shifters, heavy duty cables, light duty cables, fixed and
adjustable foot pedals, displays and electronics to manufacturers in vehicular
(but not marine vessel) and related industrial markets and (iii) nylon and nylon
assemblies, convoluted hose, smooth bore PTFE hose, fittings and connectors and
fluid delivery systems to the customers, and in the markets, described in
(i) and (ii) above, as conducted by Seller, the Selling Subsidiaries and the
Acquired Companies as of the date hereof (and with such changes thereto as are
permitted by this Agreement, including Section 5.3).
     “Business Assets” shall mean (a) the Cash Deposits, (b) GMS Assets and
(c) the Limerick Assets, and (d) all of the property and assets, real, personal
or mixed, tangible and intangible, of every kind and description, wherever
located, owned, leased or licensed, as applicable, of the Acquired Companies
(cash or cash equivalents that are to be retained by certain Acquired Companies
pursuant to this Agreement or the Cash Retention and Release Plan).
     “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which banks in New York, New York, London, England or Oslo, Norway are
authorized or obligated by Law to not open or remain closed.
     “Business Employees” shall have the meaning set forth in Section 5.4(a).
     “Business Liabilities” shall mean (a) the Assumed Liabilities and (b) all
liabilities or obligations of the Acquired Companies of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise, and whether or not the same is
required to be accrued on the financial statements of any Acquired Company
(except for the Excluded Liabilities).
     “Buyer” shall have the meaning set forth in the Preamble.
     “Buyer Competing Business” shall have the meaning set forth in Section
5.14(b).
     “Buyer Disclosure Letter” shall mean the disclosure letter delivered by
Buyer to Seller concurrently with the execution and delivery of this Agreement.
     “Buyer Non-Compete Period” shall have the meaning set forth in Section
5.14(c).
     “Buyer Parties” shall have the meaning set forth in Section 8.2(a).
     “Buyer’s Cafeteria Plan” shall have the meaning set forth in
Section 5.4(e).

A-3



--------------------------------------------------------------------------------



 



     “Buyer’s Savings Plan” shall have the meaning set forth in
Section 5.4(g)(i).
     “Cap Amount” shall have the meaning set forth in Section 8.4.
     “Carrier Reimbursement” shall have the meaning set forth in Section 5.24.
     “Cash Deposits” shall have the meaning set forth in Section 2.2(a).
     “Cash Retention and Release Plan” shall mean the principles pursuant to
which cash and cash equivalents are swept from or retained in the Acquired
Companies, as set forth in Exhibit O.
     “Claim Notice” shall have the meaning set forth in Section 8.3.
     “Closing” shall have the meaning set forth in Section 2.7(a).
     “Closing Date” shall have the meaning set forth in Section 2.7(a).
     “Closing Date Interest Rate” shall mean the rate per annum equal to the
prime commercial lending rate quoted as of the Closing Date by The Wall Street
Journal, Eastern Edition.
     “Closing Memorandum” shall mean the Closing Memorandum to be agreed upon by
Seller and Buyer setting forth the sequence and details of the deliveries and
payments to be made at Closing pursuant to Section 2.7.
     “Closing Working Capital Statement” shall have the meaning set forth in
Section 2.6(a).
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Collateral Source” shall have the meanings set forth in Section 8.5.
     “Competing Business” shall have the meaning set forth in Section 5.14(a).
     “Confidentiality Agreement” shall have the meaning set forth in Section
5.1(b).
     “Contest” shall have the meaning set forth in Section 5.16(d).
     “Contract or Contracts” shall mean all contracts, subcontracts, agreements,
leases, subleases, licenses, commitments, sales and purchase orders, and other
instruments, arrangements or understandings of any kind, that are required for
or used primarily in, or arising, directly or indirectly, primarily out of the
operation or conduct of, the Business as conducted by Seller, the Selling
Subsidiaries and the Acquired Companies as of the date hereof or held primarily
for such use and to which any of Seller, the Selling Subsidiaries or the
Acquired Companies is a party, other than (i) contracts, agreements or other
arrangements or instruments that are Excluded Assets and (ii) exclusively
inter-company contracts and agreements.

A-4



--------------------------------------------------------------------------------



 



     “Conveyancing Documents” shall mean the quitclaim deeds required to
transfer the Seller’s or Selling Subsidiary’s title (as applicable) in the GMS
Real Property in the form attached hereto as Exhibit C.
     “CPA Firm” shall have the meaning set forth in Section 2.6(c).
     “Credit Support Arrangements” shall have the meaning set forth in Section
5.17.
     “Current Assets” shall mean all Accounts Receivable, Inventory and Supplies
(in each case net of all applicable reserves), prepaid expenses, other current
assets and Cash Deposits, but shall exclude Income Tax assets, notes receivable
from third parties, cash and cash equivalents, investment securities and other
short- and medium-term investments.
     “Current Liabilities” shall mean all Accounts Payable, accrued expenses
(including deferred revenue) and other current liabilities, but shall exclude
Income Tax payable and current deferred Tax liabilities.
     “Effective Time” shall mean, with respect to the purchase of any of the
Business Assets in a particular jurisdiction or the assumption of any of the
Assumed Liabilities in such jurisdiction, 11:59 p.m. local time on the Closing
Date in each such jurisdiction.
     “Election” shall have the meaning set forth in Section 5.21(a).
     “Encumbrances” shall mean any liens, charges, encumbrances, hypothecations,
security interests, pledges or mortgages of any kind other than Permitted
Encumbrances.
     “Environmental Authority” shall mean any authority, agency or body having
responsibility for Hazardous Substances under Environmental Law.
     “Environmental Law” shall mean any law, regulation, ordinance, code,
license, permit, order, judgment, decree or injunction from any Governmental
Authority (including common laws) or other legal requirement relating to (a) the
protection of public health or the environment (including air, water, soil and
natural resources), or (b) the presence, transportation, recycling, storage,
treatment, use, handling, disposal, Release or threat of Release, Management of
or exposure to Hazardous Substances, in each such case which has the force of
law and is in force at the date of this Agreement.
     “Environmental Permits” shall have the meaning set forth in
Section 3.16(a).
     “Environmental Reports” means all environmental reports and audits which
evaluate the potential for environmental noncompliance or liability in
connection with the Business Assets and which are in Seller’s possession or
control, a list of which is included in Section 3.16 of the Seller Disclosure
Letter.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” shall have the meaning set forth in Section 3.13(b).

A-5



--------------------------------------------------------------------------------



 



     “European Employees” shall have the meaning set forth in Section 5.9(b).
     “Excluded Assets” shall have the meaning set forth in Section 2.2.
     “Excluded Liabilities” shall have the meaning set forth in Section 2.4.
     “Excluded Shares” shall mean all of the outstanding capital stock (or
equity equivalents) of (a) Eldertrust Operating Limited Partnership, a Delaware
limited partnership, (b) Southwest Wire Rope GP LLC, a Delaware limited
liability company, (c) Southwest Wire Rope LP, a Texas limited partnership,
(d) Technology Holding Company, a Delaware corporation, (e) Technology Holding
Company II, a Delaware corporation, and (f) Technology Holding Company III, a
Delaware corporation.
     “Facilities” shall mean the industrial engineering, production and research
facilities (or portions thereof) owned or leased by Seller, the Acquired
Companies or the Selling Subsidiaries in the locations as described on
Schedule 2.
     “Final Closing Working Capital Statement” shall have the meaning set forth
in Section 2.6(d).
     “Financial Information” shall have the meaning set forth in Section 3.3.
     “Fixtures and Equipment” shall mean all furniture, fixtures, furnishings,
machinery, vehicles, equipment and other tangible personal property used or held
for use in the operation of the Business at the GMS Facilities or at customer
sites, or located at a GMS Facility; provided, however, that the term “Fixtures
and Equipment” shall not include: (a) any of the assets located at a GMS
Facility that are listed in Section 2.2(r) of the Seller Disclosure Letter, or
(b) any Inventory or Supplies.
     “Flex Accounts” shall have the meaning set forth in Section 5.4(e).
     “Foreign Implementing Agreements” shall have the meaning set forth in
Section 5.11.
     “Foreign Plans” shall have the meaning set forth in Section 3.13(c).
     “Foreign Subsidiaries” shall mean the Acquired Companies that are not
formed under the laws of any state or commonwealth of the United States of
America.
     “Forms” shall have the meaning set forth in Section 5.21(b).
     “French SARL Acquired Company” shall mean Teleflex Morse S.A.R.L.
     “French SAS Acquired Company” shall mean Teleflex Automotive France SAS.
     “FTC” shall mean the Federal Trade Commission.
     “GAAP” shall have the meaning set forth in Section 2.6(a).

A-6



--------------------------------------------------------------------------------



 



     “GMS Accounts Payable” shall mean trade accounts payable arising from the
operation of the Business at the GMS Facilities as of any determination date
hereunder, excluding trade payables for services or products supplied to the
Business (as operated at the GMS Facilities) by the Seller or any Affiliate of
the Seller (other than the Acquired Companies).
     “GMS Accounts Receivable” shall mean the trade accounts receivable arising
from the operation of the Business at the GMS Facilities as of any determination
date hereunder, excluding trade receivables for products or services provided by
the Business (as operated at the GMS Facilities) to the Seller or any Affiliate
of the Seller (other than the Acquired Companies).
     “GMS Assets” shall mean the GMS Real Property and the following properties
and assets owned, leased or licensed, as applicable, by the Seller or any of the
Selling Subsidiaries: (a) the Fixtures and Equipment; (b) the GMS Accounts
Receivable; (c) GMS Inventory; (d) the GMS Supplies; (e) the Intellectual
Property that is predominantly used, developed, acquired, licensed or held for
use in the operation of the Business; (f) Contracts to which Seller or any of
the Selling Subsidiaries is a party and which predominantly relate to the
operation of the Business at the GMS Facilities; (g) subject to Section 5.7,
advertising materials, marketing plans, distribution programs, customer lists
and other similar information predominantly used or held for use in the
operation of the Business at the GMS Facilities; (h) Books and Records related
exclusively to the Business and located at the GMS Facilities, except those
Books and Records in the possession of Seller’s independent public accountants
(including the work papers of such independent public accountants); (i) all
computer hardware, stored data, and owned computer software and documentation
related thereto predominantly used or held for use in the Business and located
at the GMS Facilities, except for those items listed in Section 2.2(h) of the
Seller Disclosure Letter; (j) any government licenses, permits and approvals
issued to Seller or any of the Selling Subsidiaries, including Environmental
Permits, which relate to the operation of the Business at the GMS Facilities to
the extent their transfer is permitted by Law; (k) the Limerick Assets, and
(l) all other rights, assets and goodwill predominantly related to the Business,
but excluding the Excluded Assets.
     “GMS Employees” shall mean those Transferred Employees who are not
employees of the Acquired Companies immediately prior to the Effective Time.
     “GMS Facilities” shall mean the industrial engineering, production and
research facilities (or portions thereof) owned or leased by the Seller or the
Selling Subsidiaries located in (i) Van Wert, Ohio, (ii) Hagerstown, Maryland,
(iii) Grand River, Ohio, (iv) Normanton, United Kingdom, (v) Basildon, United
Kingdom, (vi) Kingswinford, United Kingdom and (vii) Limerick, Pennsylvania.
     “GMS Inventory” shall mean all inventory of the Business held for resale by
the Business and all raw materials, work in process, finished products,
shipments in transit for which title has passed to the Seller or applicable
Selling Subsidiary as of the Effective Time, wrapping, supply and packaging
items predominantly used or held for use in the Business and located at the GMS
Facilities or vendor sites, including any such inventory being held by
(A) customers of the Business pursuant to consignment arrangements or
(B) suppliers of the Business under tolling arrangements.

A-7



--------------------------------------------------------------------------------



 



     “GMS Real Property” shall mean the Real Property located in (i) Van Wert,
Ohio, (ii) Hagerstown, Maryland and (iii) Grand River, Ohio, as more
particularly described on Schedule 1 attached hereto.
     “GMS Supplies” shall mean all supplies and similar materials of the
Business predominantly used or held for use in the operation of the Business and
located at the GMS Facilities or customer sites.
     “Governmental Authority” shall mean any United States or foreign
supranational (including the European Union), national, federal, state, county,
provincial or municipal authority or other political subdivision thereof, and
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.
     “Hagerstown Lease Agreement” shall mean the Lease Agreement by and between
Seller and Buyer substantially in the form of Exhibit F.
     “Hazardous Substances” shall mean any hazardous, toxic, explosive,
regulated or polluting substance, material or waste, including petroleum or any
derivative or by-products thereof, nuclear fuel, asbestos-containing materials,
radioactive materials, urea formaldehyde and polychlorinated biphenyls.
     “HMRC” shall mean HM Revenue & Customs or either of Inland Revenue or HM
Customs & Excise as appropriate.
     “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
     “HSR Filing” shall have the meaning set forth in Section 5.2(b).
     “Income Taxes” shall mean Taxes determined on the basis of income.
     “Indebtedness” shall mean, without duplication, the following as of the
Effective Time with respect to Seller and the Selling Subsidiaries (with respect
to the Business) or the Acquired Companies: (a) the principal of and premium (if
any) in respect of all indebtedness for borrowed money, including accrued
interest, (b) the principal of and premium (if any) in respect of obligations
evidenced by bonds, debentures, notes or other similar instruments, including
accrued interest, (c) any obligations under capitalized leases with respect to
which Seller, a Selling Subsidiary or an Acquired Company is liable; (d) any
interest, principal, prepayment penalty, fees or expenses to the extent paid in
respect of those items listed in clauses (a) through (c) of this definition;
(e) negative balances in bank accounts; (f) amounts in respect of checks in
transit; (g) net cash payment obligations under swaps, options, derivatives and
other hedging agreements or arrangements that will be payable upon termination
thereof (assuming they were terminated on the date of determination), (h) all
liabilities relating to securitization or factoring programs or arrangements,
and (i) all Indebtedness of another person referred to in clauses (a) through
(h) above guaranteed directly or indirectly, jointly or severally, in any manner
(other than with respect to Indebtedness included in clauses (a) through
(h) above).

A-8



--------------------------------------------------------------------------------



 



     “Indemnified Party” shall mean the party entitled to indemnification
pursuant to Article VIII.
     “Indemnifying Party” shall mean the party required to indemnify the other
party pursuant to Article VIII.
     “Individual Claim Threshold” shall have the meaning set forth in
Section 8.4.
     “Initial Allocation” shall have the meaning set forth in Section 2.9.
     “Intellectual Property” shall mean all of the following, irrespective of
where any of the same were issued, are pending or exist: (i) copyrights and
registrations thereof (collectively, “Copyrights”); (ii) patents, patent
applications (including any reissue, re-examination, division or continuations,
continuation-in-parts thereof) utility models and industrial designs
(collectively, “Patents”); (iii) inventions, invention disclosures, discoveries,
improvements, concepts, ideas, methods, processes, designs, plans, schematics,
drawings, technical data, specifications, research and development information,
technology and product roadmaps, databases, and other proprietary or
confidential information, trade secrets, formulae, know-how (collectively,
“Trade Secrets”); (iv) registered and unregistered trademarks, service marks,
trade names, proprietary indicia, trade dress, symbols, logos, brand names, and
goodwill appurtenant thereto (collectively, “Trademarks”); (v) domain names and
registrations thereof (collectively, “Domain Names”); (vi) moral rights,
publicity rights and any intellectual property or other proprietary information
rights included therein or related thereto and any licenses related to the
foregoing.
     “Intellectual Property Grant-Back License Agreement” shall mean the
Intellectual Property Grant-back License Agreement by and between Seller and
Buyer substantially in the form of Exhibit L.
     “Intellectual Property License Agreement” shall mean the Intellectual
Property License Agreement by and between Seller and Buyer substantially in the
form of Exhibit E.
     “Interim Financial Information” shall have the meaning set forth in Section
3.3.
     “Inventory” shall mean the (i) Acquired Inventory and (ii) GMS Inventory.
     “IP Contracts” shall have the meaning set forth in Section 3.14(b).
     “IRS” shall mean the United States Internal Revenue Service.
     “Knowledge” shall mean, in the case of Seller, the actual knowledge, after
reasonable inquiry, of (i) Vincent Northfield, each with respect to the Business
Assets and the Business as a whole, (ii) James Ryan, with respect to the
Industrial Business Group, (iii) Robert Mooney, with respect to the Fluids
Business Group, (iv) Peter Spencer with respect to the Automotive Business
Group, (v) Daniel Price, with respect to the financial and tax matters of the
Automotive Business Group, (vi) Steve Lawson, with respect to the financial and
tax matters of the Industrial Business Group, (vii) Susan Salinas and Peter
Fischer, with respect to environmental, health and safety matters, (viii) Gregg
Winter, with respect to income tax

A-9



--------------------------------------------------------------------------------



 



matters, and (ix) Terry Moulder, with respect to employee benefit matters; and,
in the case of Buyer, the actual knowledge, after reasonable inquiry of Olav
Volldal, Hans Peter Havdal and Trond Stabekk.
     “Law” shall mean any applicable federal, state, local or foreign statute,
law, treaty, ordinance, regulation, rule, code, order, intergovernmental pact,
decree, directive, notice or official published plan or policy with legal force
in any geographical area or over any class of Persons, and any rule of common
law.
     “Lease” shall have the meaning set forth in Section 3.5(b).
     “Leased Property” shall have the meaning set forth in Section 3.5(b).
     “Letter” shall have the meaning set forth in Section 9.5.
     “Limerick Assets” shall mean the property and assets located at the
Limerick, Pennsylvania Facility that are listed on Schedule 3.
     “Limerick Lease Agreement” shall mean the Lease Agreement by and between
Seller and Buyer substantially in the form of Exhibit G.
     “Loss” and “Losses” shall have the meaning set forth in Section 8.2(a).
     “Management” (or its correlative terms) shall mean any use, possession,
generation, treatment, storage, recycling, transportation or disposal or
arrangement for disposal or distribution of Hazardous Substances.
     “Marine Business” shall mean the development, manufacture and sale, for use
in both commercial and leisure vessels of (i) mechanical, hydraulic, and
electronic control systems including steering systems, engine throttle and shift
controls, and associated cables and electronics; (ii) instrumentation including
mechanical and digital gauges, displays and digital switching; (iii) engine and
drive parts including engine control cables, cylinder heads, pumps, manifolds,
filters. drive systems, fuel systems, senders, gears, fuses, switches and wire
sets; and (iv) hoses including exhaust, ventilation, air conditioning, fuel,
drain, coolant intake and sanitation hoses together with related clamps and
couplers.
     “Material Adverse Change” means any change, effect, event, occurrence,
state of facts or development (each a “Change”) that is materially adverse to
the Business Assets taken as a whole or the condition (financial or otherwise)
or results of operations of the Business taken as a whole; provided, however,
that none of the following shall be deemed, either alone or in combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been or will be, a Material Adverse Change: (a) any adverse
Change to the extent attributable to the announcement or pendency of the
transactions contemplated by this Agreement or any of the Ancillary Agreements;
(b) any adverse Effect attributable to conditions affecting (i) the industries
in which the Business participates (including fluctuating conditions resulting
from cyclicality, seasonality or weather patterns affecting the Business,
including its customers and suppliers), (ii) the U.S. economy as a whole, or
(iii) the economy of any foreign country as a whole in which country the
Business has operations or sales, except for such

A-10



--------------------------------------------------------------------------------



 



conditions in (i), (ii) or (iii) that disproportionately affect the Business
compared to other companies in the industry; or (c) any adverse Change arising
from or relating to any change in accounting requirements or principles or any
change in Laws or the interpretation or enforcement thereof, except for such
changes that disproportionately affect the Business compared to other companies
in the industry. References in this Agreement to dollar amount thresholds shall
not be deemed to be evidence of a Material Adverse Change or materiality.
     “Material Consent” shall have the meaning set forth in Section 6.1(f).
     “Material Contracts” shall have the meaning set forth in Section 3.9.
     “Morse License Agreement” shall mean the License Agreement between Seller
and Buyer substantially in the form of Exhibit I.
     “Net Working Capital” shall mean, as of a given date, (a) Current Assets
minus (b) Current Liabilities. It is understood that, for purposes of
determining Net Working Capital, (i) all of the Business Assets that are Current
Assets and all of the Business Liabilities that are Current Liabilities shall be
taken into account, (ii) subject to subsection (iii) immediately below, no
Excluded Assets or Excluded Liabilities shall be taken into account and
(iii) any cash or cash equivalents of Seller, the Selling Subsidiaries or the
Acquired Companies as of the Effective Time which are Excluded Assets pursuant
to Section 2.2(a) but are nevertheless transferred to Buyer (or which remain
assets of any Acquired Company) at Closing and included in Business Assets shall
be added to “Current Assets”.
     “Non-Required Testing” shall have the meaning set forth in Section 8.8(f).
     “Norland” shall have the meaning set forth in Section 5.21(a).
     “Notice Period” shall have the meaning set forth in Section 8.3.
     “Owned Real Property” shall have the meaning set forth in Section 3.5(a).
     “Participating Employees” shall have the meaning set forth in Section
5.4(h)(i).
     “Pension Plan” shall have the meaning set forth in Section 3.13(b)(v).
     “Performing Party” shall have the meaning set forth in Section 8.8(a).
     “Permits” shall have the meaning set forth in Section 3.8(a).
     “Permitted Encumbrances” means (i) Encumbrances for Taxes and assessments
of a Government Authority not yet due and payable; (ii) Encumbrances disclosed
in Section 3.6 of the Seller Disclosure Letter (other than (x) Encumbrances that
secure Indebtedness, (y) Encumbrances that are to be discharged or removed prior
to Closing as indicated on Section 3.6 of the Seller Disclosure Letter, and
(z) Encumbrances that secure debts, liabilities and obligations of Seller that
are to be paid off prior to Closing as indicated on Section 3.6 of the Seller
Disclosure Letter); (iii) exceptions, objections, agreements, claims, defects,
easements, rights of way, encroachments, encumbrances, covenants, reservations,
restrictions, conditions,

A-11



--------------------------------------------------------------------------------



 



leases, tenancies and the like, of record; (iv) all charges, notices, orders,
demands, proposals, conditions, restrictions or requirements of any Governmental
Authority whether made before, on or after the date of this Agreement; (vi) all
public or private rights of way, water, light, air and other rights, easements,
quasi-easements, liabilities and public rights whatsoever and any liability to
repair or to contribute toward the cost of repair of roads, passages, sewers,
drains, fences or other items; (vii) discrepancies, conflicts in boundary lines,
shortages in area, encroachments, or any other facts which a correct survey
would disclose, (viii) other exceptions, restrictions or limitations which do
not materially restrict or impair the use of such property for the Business and
(ix) Encumbrances of Buyer.
     “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust or unincorporated organization, a
Governmental Authority or any other entity or organization.
     “Plans” shall have the meaning set forth in Section 3.13(b).
     “Pre-Closing Period” is the portion of a Straddle Period ending on the
Closing Date.
     “Post-Closing Confidentiality Agreement” shall have the meaning set forth
in Section 5.1(c).
     “Prior Period Returns” shall have the meaning set forth in Section 5.16(a).
     “Purchase Price” shall have the meaning set forth in Section 2.5.
     “Real Property” shall mean the land, buildings and real property
improvements owned or leased by the Acquired Companies and located at the
Facilities (other than the GMS Facilities).
     “Release” shall mean any release, spill, leak, discharge, disposal,
pumping, pouring, emitting, emptying, injecting, leaching, dumping or allowing
to escape.
     “Response Action” shall have the meaning set forth in Section 8.8(a).
     “Restricted Material Contracts” shall have the meaning set forth in Section
5.8(b).
     “Retained Benefit Plans” shall mean the Seller Benefit Plans that are not
being assumed by the Buyer pursuant to Section 5.4.
     “Securities Act” shall have the meaning set forth in Section 3.11.
     “Seller” shall have the meaning set forth in the Preamble.
     “Seller Account Parties” shall have the meaning set forth in Section 9.5.
     “Seller Benefit Plans” shall have the meaning set forth in Section 5.4(b).

A-12



--------------------------------------------------------------------------------



 



     “Seller Consolidated Return Group” shall have the meaning set forth in
Section 5.21(e).
     “Seller Disclosure Letter” shall mean the disclosure letter delivered by
Seller to Buyer concurrently with the execution and delivery of this Agreement.
     “Seller Insurance Policies” shall have the meaning set forth in
Section 5.24.
     “Seller Intellectual Property” shall have the meaning set forth in Section
5.7(a).
     “Seller Leased Property” shall have the meaning set forth in
Section 3.5(b).
     “Seller Non-Compete Period” shall have the meaning set forth in Section
5.14(c).
     “Seller Owned Property” shall have the meaning set forth in Section 3.5(a).
     “Seller Parties” shall have the meaning set forth in Section 8.2.
     “Seller’s Cafeteria Plan” shall have the meaning set forth in
Section 5.4(e).
     “Seller’s Objection” shall have the meaning set forth in Section 2.6(b).
     “Seller’s Pension Plan” shall have the meaning set forth in Section 5.4(h).
     “Seller’s Review Period” shall have the meaning set forth in
Section 2.6(b).
     “Seller’s Savings Plan” shall have the meaning set forth in
Section 5.4(g)(i).
     “Selling Subsidiaries” shall mean those entities listed on Appendix C
attached hereto, which are direct or indirect subsidiaries of Seller and are
selling Shares and the GMS Assets, as applicable, not owned by the Acquired
Companies to the Buyer hereunder.
     “Shares” shall mean all of the outstanding capital stock (or equity
equivalents) of each of the Acquired Companies.
     “Special Provisions Order” shall mean the Value Added Tax (Special
Provisions) Order 1995.
     “Specified Supplies” shall have the meaning set forth in Section 5.7(b).
     “Straddle Period” is any Tax period that includes (but does not end on) the
Closing Date.
     “Straddle Period Income Tax Return” is an Income Tax Return that is a
Straddle Period Tax Return.
     “Straddle Period Tax Return” is any Tax Return of an Acquired Company for a
Straddle Period.

A-13



--------------------------------------------------------------------------------



 



     “Supplies” shall mean the (i) Acquired Supplies and (ii) GMS Supplies.
     “Supply Agreements” shall mean the Supply Agreements by and between Seller
and Buyer substantially in the form and according to the principles set forth in
Exhibit H.
     “Tax” or “Taxes” shall mean: any and all federal, state, local or foreign
taxes, charges, fees, imposts, levies or other assessments by any Governmental
Authority, including all net income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, property and estimated taxes, customs
duties, fees, assessments and charges of any kind whatsoever, together with any
interest and any penalties, fines, additions to tax or additional amounts
imposed by any Governmental Authority.
     “Tax Returns” shall mean all reports and returns required to be filed with
respect to Taxes and shall also include all claims for refunds of Taxes and any
and all amended or supplemental reports and returns, and an “Income Tax Return”
shall mean all reports and returns required to be filed with respect to Income
Taxes and shall also include all claims for refunds of Income Taxes and any and
all amended or supplemental reports and returns relating to Income Taxes.
     “Title Company” shall have the meaning set forth in Section 5.31.
     “Title Policy” shall have the meaning set forth in Section 5.31.
     “Transfer Act” shall have the meaning set forth in Section 5.18.
     “Transfer Provisions” shall have the meaning set forth in Section 5.9(b).
     “Transfer Taxes” shall have the meaning set forth in Section 2.8.
     “Transferred Employees” shall have the meaning set forth in Section 5.4(a).
     “Transferred Real Property” shall mean the (i) GMS Real Property and
(ii) the Real Property.
     “Transition Services Agreement” shall mean the Transition Services
Agreement between Buyer and Seller substantially in the form attached hereto as
Exhibit D.
     “UK Assets” shall have the meaning set forth in Section 5.22(a).
     “UK Employees” shall mean the persons employed by the UK Seller who are
predominantly engaged in the Business immediately before the Effective Time
whose contracts of employment after the Effective Time will be or are deemed
effected between Buyer and such persons under Regulation 4 of the UK
Regulations.
     “UK Regulations” shall mean the Transfer of Undertakings (Protection of
Employment) Regulations 2006.

A-14



--------------------------------------------------------------------------------



 



     “UK Seller” shall mean TFX Group Limited (company number 02884361), a
company incorporated under the laws of England and Wales.
     “U.S. Acquired Company” shall mean those Acquired Companies incorporated or
formed under the laws of a state in the United States of America.
     “VAT” shall mean value added tax levied on the sale of goods and services.
     “VATA” shall mean the Value Added Tax Act 1994, ISBN 0105423947.
     “WARN” shall mean the Worker Adjustment and Retraining Notification Act (or
any successor provision).
     “Working Capital Amount” shall mean $137,800,000.

A-15